Exhibit 10.1

 

FIRST AMENDMENT TO THREE-YEAR REVOLVING CREDIT AGREEMENT

 

This FIRST AMENDMENT TO THREE-YEAR REVOLVING CREDIT AGREEMENT (this “Amendment”)
is entered into as of January 28, 2014, by and among International Lease Finance
Corporation, a California corporation (the “Company”), the Banks party hereto
(such Banks, the “Consenting Banks”) and Citibank, N.A., as administrative agent
under the Credit Agreement, as hereinafter defined (herein, in such capacity,
together with its successors and permitted assigns in such capacity, the “Agent”
or “Administrative Agent”).  Unless otherwise specified herein, capitalized
terms used in this Amendment shall have the meanings ascribed to them in the
Credit Agreement, as hereinafter defined and as in effect on the date hereof.

 

RECITALS

 

WHEREAS, the Company, the Banks and the Administrative Agent have entered into
that certain Three-Year Revolving Credit Agreement, dated as of October 9, 2012
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”);

 

WHEREAS, the Company’s 100% direct owner, AIG Capital Corporation, a Delaware
corporation (“AIG Capital”), and its direct parent, American International
Group, Inc. (“AIG”) have agreed to sell 100% of the common stock of the Company
to AerCap Ireland Limited, an Ireland private limited liability company (the
“Purchaser”), pursuant to that certain Share Purchase Agreement by and among
AIG, AIG Capital and Purchaser, dated as of December 16, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Purchase
Agreement”);

 

WHEREAS, the Company has requested that the Administrative Agent and the Banks
amend certain provisions of the Credit Agreement to become effective upon the
Completion (as defined in the Purchase Agreement); and

 

WHEREAS, the Administrative Agent and the Consenting Banks have agreed to
provide such amendments on the terms and subject to the conditions set forth
herein.

 

NOW THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

 

SECTION 1.           Amendment to Credit Agreement.  Subject to the satisfaction
of the conditions precedent set forth in Section 4 hereof:

 

(a)                                           the Credit Agreement (excluding
Exhibits and Schedules thereto) is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example:  stricken
text) and to add the bold and double-underlined text (indicated textually in the
same manner as the following example:  double underlined text) as set forth in
the pages of the Credit Agreement attached as Annex I hereto;

 

(b)                                          Exhibit G attached hereto as Annex
II is added to the Credit Agreement;

 

--------------------------------------------------------------------------------


 

(c)                                           Schedule 1 to Exhibit C of the
Credit Agreement is replaced with Annex III attached hereto; and

 

(d)                                         Schedule 2 to Exhibit C of the
Credit Agreement is replaced with Annex IV attached hereto.

 

SECTION 2.           Representations and Warranties of the Company.  The Company
represents and warrants as of the date hereof that:

 

(a)                                           The execution and delivery by the
Company of this Amendment and the consummation of the transactions contemplated
hereby and the performance by the Company of its obligations under this
Amendment (a) are within the corporate powers of the Company, (b) have been duly
authorized by all necessary corporate action on the part of the Company,
(c) have received all necessary approvals, authorizations, consents,
registrations, notices, exemptions and licenses (if any shall be required) from
Governmental Authorities and other Persons, except for any such approvals,
authorizations, consents, registrations, notices, exemptions or licenses
non-receipt of which could not reasonably be expected to have a Material Adverse
Effect, (d) do not and will not contravene or conflict with any provision of (i)
law, (ii) any judgment, decree or order to which the Company or any Subsidiary
thereof is a party or by which the Company or any Subsidiary thereof is bound,
(iii) the charter, by-laws or other organizational documents of the Company or
any Subsidiary thereof or (iv) any provision of any agreement or instrument
binding on the Company or any Subsidiary thereof, or any agreement or instrument
of which the Company is aware affecting the properties of the Company or any
Subsidiary thereof, except with respect to (i), (ii) and (iv) above, for any
such contravention or conflict which could not reasonably be expected to have a
Material Adverse Effect and (e) do not and will not result in or require the
creation or imposition of any Lien on any of the Company’s or its Subsidiaries’
properties;

 

(b)                                          Each of the representations and
warranties contained in Section 7 of the Credit Agreement is true and correct in
all material respects on and as of the date hereof, with the same effect as
though made on the date hereof, except to the extent such representations and
warranties expressly related to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date;

 

(c)                                           No Event of Default or Unmatured
Event of Default has occurred and is continuing or will result from the
execution of this Amendment; and

 

(d)                                         This Amendment is a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

 

--------------------------------------------------------------------------------


 

SECTION 3.           Conditions Precedent to Effectiveness of Amendment.  This
Amendment shall become effective (such effective time, the “Effective Date”)
upon:

 

(a)                                           execution and delivery of this
Amendment by the Company, Consenting Banks constituting the Required Banks, and
the Administrative Agent; and

 

(b)                                          the representations and warranties
contained in Section 2 hereof shall be true and correct as of the Effective
Date, and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by an Authorized Officer of the Company.

 

The Administrative Agent shall promptly notify the Company of the occurrence of
the Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.           Conditions Precedent to Effectiveness of Amendments.  The
amendments set forth in Section 1 shall become effective upon:

 

(a)                                           the occurrence of the Effective
Date and the Completion;

 

(b)                                          receipt by the Administrative
Agent, for the ratable benefit of each Consenting Bank, of an amendment fee in
an amount equal to 0.25% of such Consenting Bank’s Commitment;

 

(c)                                           payment of all fees and expenses
(including the reasonable invoiced fees and expenses of Shearman & Sterling LLP,
as counsel to the Administrative Agent) of the Administrative Agent in relation
to the execution of this Amendment;

 

(d)                                         AerCap Holdings N.V., an entity
organized under the laws of the Netherlands (“AerCap”), AerCap Aviation
Solutions B.V., an entity organized under the laws of The Netherlands, the
Purchaser and AerCap Ireland Capital Limited (“AICI”), an Ireland private
limited liability company shall have entered into and delivered to the
Administrative Agent a Guarantee Assumption Agreement substantially in the form
attached as Annex II (it being understood that such form shall be amended to
specify that such Guarantee and Assumption Agreement shall become effective
concurrent with the occurrence of the Completion) and shall have delivered such
proof of corporate action, incumbency of officers, opinions of counsel and other
documents as is substantially consistent with those delivered by each of these
entities to AIG pursuant to Section 9.2 of the Five-Year Revolving Credit
Agreement, dated as of December 16, 2013, among AerCap, AICI, various guarantors
party thereto, and AIG as Lender and Administrative Agent; and

 

(e)                                           receipt by the Administrative
Agent of a certificate executed by an Authorized Officer of the Company showing
that, at the end of the most recent calendar month preceding the date of
Completion, the aggregate outstanding principal amount of Indebtedness of the
Company secured by Liens not listed in clauses (a) through (k) of Section 8.14
of the Credit Agreement does not at such time exceed 30% of the Consolidated
Tangible Net Assets of the Company as shown on its audited consolidated

 

--------------------------------------------------------------------------------


 

financial statements as of the end of the most recently ended fiscal year for
which audited financial statements have been delivered pursuant to Section 8.1.1
of the Credit Agreement.

 

The amendments to the Credit Agreement set forth in Section 1 shall become
effective at the time (and subject only to the satisfaction of the conditions)
specified in this Section 4, without any further action or consent on the part
of any party hereto or of any of its successors, transferees or assigns to, or
of its rights or interest in or arising under, any Committed Loan or under any
Loan Document.

 

SECTION 5.           Reference to and Effect Upon the Credit Agreement.

 

(a)                                           All terms, conditions, covenants,
representations and warranties contained in the Credit Agreement and other Loan
Documents (other than those amended hereby) are ratified and affirmed in all
respects and shall remain in full force and effect.

 

(b)                                          Except as expressly set forth
herein, the execution, delivery and effectiveness of this Amendment shall not
directly or indirectly (i) amend, modify or operate as a waiver of any provision
of the Credit Agreement or any other Loan Documents or any right, power or
remedy of the Administrative Agent or any Bank, or (ii) constitute a course of
dealing or other basis for altering any obligations under the Credit Agreement
or any other contract or instrument.  Except as expressly set forth herein, each
of the Administrative Agent and each Bank reserves all of its rights, powers,
and remedies under the Credit Agreement, the other Loan Documents and applicable
law.

 

(c)                                           From and after the Effective Date,
the term “Loan Documents” in the Credit Agreement and the other Loan Documents
shall include, without limitation, this Amendment.

 

SECTION 6.           Governing Law.  THIS AMENDMENT SHALL BE A CONTRACT MADE
UNDER, GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK.  THE COMPANY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF SITTING
IN NEW YORK COUNTY, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AMENDMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AMENDMENT SHALL AFFECT ANY RIGHT TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AMENDMENT AGAINST THE COMPANY OR ITS

 

--------------------------------------------------------------------------------


 

PROPERTIES IN THE COURTS OF ANY JURISDICTION.  All obligations of the Company
and the rights of the Agent, the Banks and any other holders of the Committed
Loans expressed herein shall be in addition to and not in limitation of those
provided by applicable law.  Whenever possible each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

 

SECTION 7.           Waiver of Jury Trial.  THE COMPANY, THE AGENT AND EACH BANK
HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE
OR DEFEND ANY RIGHTS UNDER THIS AMENDMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT
OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH
THIS AMENDMENT, AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.

 

SECTION 8.           Captions.  Section captions used in this Amendment are for
convenience only and shall not affect the construction of this Amendment.

 

SECTION 9.           Counterparts; Effectiveness.  This Amendment may be
executed in any number of counterparts and by the different parties on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment. 
Delivery of a counterpart via facsimile or electronic mail, including by email
with a “.pdf” copy hereof attached, shall constitute delivery of an original
counterpart.  When counterparts of this Amendment executed by each party shall
have been lodged with the Agent (or, in the case of any Bank as to which an
executed counterpart shall not have been so lodged, the Agent shall have
received facsimile, electronic mail or other written confirmation of execution
of a counterpart hereof by such Bank), this Amendment shall become effective as
of the Effective Date and the Agent shall so inform all of the parties.

 

SECTION 10.   Successors and Assigns.  This Amendment (including the amendments
set forth in Section 1 hereof), and the Credit Agreement as amended hereby,
shall bind and inure to the benefit of each of the parties hereto and each of
their respective successors and assigns.

 

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto hereupon set their hands as of the date
first written above.

 

 

 

COMPANY:

 

 

 

 

 

INTERNATIONAL LEASE FINANCE CORPORATION

 

 

 

 

 

By:

/s/ Elias Habayeb

 

 

 

 

 

Name: Elias Habayeb

 

Title: Chief Financial Officer

 

 

 

 

 

By:

/s/ Pamela S. Hendry

 

 

 

 

 

Name: Pamela S. Hendry

 

Title: Senior Vice President & Treasurer

 

--------------------------------------------------------------------------------


 

 

ADMINSTRATIVE AGENT:

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Maureen P. Maroney

 

 

Name: Maureen P. Maroney

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

CONSENTING BANKS:

 

 

 

BANK OF AMERICA N.A.

 

 

 

 

 

 

By:

/s/ Jason Cassity

 

Name: Jason Cassity

 

Title: Director

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Matthew H. Massie

 

Name: Matthew H. Massie

 

Title: Managing Director

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

By:

/s/ Irina Dimova

 

Name: Irina Dimova

 

Title: Vice President

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

 

 

By:

/s/ Christopher Winthrop

 

Name: Christopher Winthrop

 

Title: Vice President

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

By:

/s/ Kevin Flynn

 

Name: Kevin Flynn

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

By:

/s/ Chris Day

 

Name: Chris Day

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Alex Verdone

 

Name: Alex Verdone

 

Title: Authorized Signatory

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name: Virginia Cosenza

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name: Ming K. Chu

 

Title: Vice President

 

 

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

By:

/s/ Michelle Latzoni

 

Name: Michelle Latzoni

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

Annex I

 

[CONFORMED COPY OF CREDIT AGREEMENT]

 

 

 

$2,300,000,000 Three-Year Revolving Credit Agreement

 

dated as of

 

October 9, 2012

 

among

 

INTERNATIONAL LEASE FINANCE CORPORATION,

 

THE BANKS (as defined herein),

 

CITIBANK, N.A.
as Administrative Agent,

 

CITIGROUP GLOBAL MARKETS INC.
JPMORGAN SECURITIES LLC
MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED

 

BARCLAYS BANK PLC

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

RBC CAPITAL MARKETS
as Lead Arrangers and Book Runners,

 

and

 

BANK OF AMERICA, N.A.
JPMORGAN CHASE BANK, N.A.
as Syndication Agents

 

BARCLAYS BANK PLC

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

ROYAL BANK OF CANADA

 

as Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.     CERTAIN DEFINITIONS

1

 

 

 

Section 1.1.

Terms Generally

1

 

Section 1.2.

Specific Terms

1

SECTION 2.     COMMITTED LOANS AND COMMITTED NOTES

1418

 

 

 

Section 2.1.

Agreement to Make Committed Loans

1418

 

Section 2.2.

Procedure for Committed Loans

1519

 

Section 2.3.

Maturity of Committed Loans

1620

 

Section 2.4.

Optional Conversion of Committed Loans

1620

SECTION 3.     INTEREST AND FEES

1621

 

 

 

Section 3.1.

Interest Rates

1621

 

Section 3.2.

Interest Payment Dates

1721

 

Section 3.3.

Setting and Notice of Committed Loan Rates

1722

 

Section 3.4.

Commitment Fee

1822

 

Section 3.5.

Agent’s Fees

1822

 

Section 3.6.

Computation of Interest and Fees

1822

SECTION 4.     REDUCTION OR TERMINATION OF THE COMMITMENTS; REPAYMENT;
PREPAYMENTS

1823

 

 

 

Section 4.1.

Voluntary Termination or Reduction of the Commitments

1823

 

Section 4.2.

Voluntary Prepayments

1924

 

Section 4.3.

Defaulting Banks

2024

SECTION 5.     MAKING AND PRORATION OF PAYMENTS; SET-OFF; TAXES

2125

 

 

 

Section 5.1.

Making of Payments

2125

 

Section 5.2.

Pro Rata Treatment; Sharing

2125

 

Section 5.3.

Set-off

2126

 

Section 5.4.

Taxes, etc.

2226

SECTION 6.     INCREASED COSTS AND SPECIAL PROVISIONS FOR LIBOR RATE LOANS

2530

 

 

 

Section 6.1.

Increased Costs

2530

 

Section 6.2.

Basis for Determining Interest Rate Inadequate or Unfair

2731

 

Section 6.3.

Changes in Law Rendering Certain Loans Unlawful

2732

 

Section 6.4.

Funding Losses

2832

 

Section 6.5.

Discretion of Banks as to Manner of Funding

2832

 

Section 6.6.

Conclusiveness of Statements; Survival of Provisions

2833

SECTION 7.     REPRESENTATIONS AND WARRANTIES

2833

 

 

 

Section 7.1.

Organization, etc.

2933

 

Section 7.2.

Authorization; Consents; No Conflict

2933

 

Section 7.3.

Validity and Binding Nature

2933

 

--------------------------------------------------------------------------------


 

 

Section 7.4.

Financial Statements

2934

 

Section 7.5.

Litigation and Contingent Liabilities

3034

 

Section 7.6.

Employee Benefit Plans

3034

 

Section 7.7.

Investment Company Act

3034

 

Section 7.8.

Regulation U

3035

 

Section 7.9.

Information

3035

 

Section 7.10.

Compliance with Applicable Laws, etc.

3135

 

Section 7.11.

Insurance

3135

 

Section 7.12.

Taxes

3135

 

Section 7.13.

Use of Proceeds

3135

 

Section 7.14.

Pari Passu

3136

 

Section 7.15.

OFAC and FCPA, Etc.

3136

SECTION 8.     COVENANTS

3236

 

 

 

Section 8.1.

Reports, Certificates and Other Information

3236

 

Section 8.2.

Existence

3438

 

Section 8.3.

Nature of Business

3439

 

Section 8.4.

Books, Records and Access

3539

 

Section 8.5.

Insurance

3539

 

Section 8.6.

Repair

3539

 

Section 8.7.

Taxes

3540

 

Section 8.8.

Compliance

3540

 

Section 8.9.

Sale of Assets

3540

 

Section 8.10.

Consolidated Indebtedness to Shareholder’s Equity

3540

 

Section 8.11.

Interest Coverage Ratio

3640

 

Section 8.12.

[Intentionally Omitted]Unencumbered Assets

3641

 

Section 8.13.

Restricted Payments

3641

 

Section 8.14.

Liens

3641

 

Section 8.15.

Use of Proceeds

3943

 

Section 8.16.

Additional Material Indebtedness[Intentionally Omitted.]

3943

 

Section 8.17.

Limitation on Issuances of Guarantees of Indebtedness

43

 

Section 8.18.

Subsidiary Guarantors

43

SECTION 9.     CONDITIONS TO LENDING

3944

 

 

 

Section 9.1.

Conditions Precedent to All Committed Loans

3944

 

Section 9.2.

Conditions to the Availability of the Commitments

4044

SECTION 10.   EVENTS OF DEFAULT AND THEIR EFFECT

4146

 

 

 

Section 10.1.

Events of Default

4146

 

Section 10.2.

Effect of Event of Default

4347

SECTION 11.   THE AGENT

4348

 

 

 

Section 11.1.

Authorization and Authority

4348

 

Section 11.2.

Agent Individually

4448

 

Section 11.3.

Indemnification

4549

 

Section 11.4.

Action on Instructions of the Required Banks

4550

 

Section 11.5.

Payments

4550

 

--------------------------------------------------------------------------------


 

 

Section 11.6.

Duties of Agent; Exculpatory Provisions

4651

 

Section 11.7.

Reliance by Agent

4752

 

Section 11.8.

Delegation of Duties

4852

 

Section 11.9.

Resignation of Agent

4852

 

Section 11.10.

Non-Reliance on Agent and Other Banks

4953

 

Section 11.11.

The Register; the Committed Notes

4954

 

Section 11.12.

No Other Duties, etc.

5055

SECTION 12.   GENERAL

5055

 

 

 

Section 12.1.

Waiver; Amendments

5055

 

Section 12.2.

Notices

5155

 

Section 12.3.

Computations

5257

 

Section 12.4.

Assignments; Participations

5358

 

Section 12.5.

Costs, Expenses and Taxes

5761

 

Section 12.6.

Confidentiality

5762

 

Section 12.7.

Indemnification

5863

 

Section 12.8.

Regulation U

5964

 

Section 12.9.

Extension of Termination Dates; Removal of Banks; Substitution of Banks

5964

 

Section 12.10.

Captions

6166

 

Section 12.11.

Governing Law; Jurisdiction; Severability

6166

 

Section 12.12.

Counterparts; Effectiveness

6266

 

Section 12.13.

Further Assurances

6266

 

Section 12.14.

Successors and Assigns

6267

 

Section 12.15.

Judgment

6267

 

Section 12.16.

Waiver of Jury Trial

6367

 

Section 12.17.

No Fiduciary Relationship

6368

 

Section 12.18.

USA Patriot Act

6368

SECTION 13.  GUARANTY

68

 

 

 

Section 13.1.

The Guaranty

68

 

Section 13.2.

Obligations Unconditional

68

 

Section 13.3.

Reinstatement

69

 

Section 13.4.

Subrogation

69

 

Section 13.5.

Remedies

70

 

Section 13.6.

Continuing Guaranty

70

 

Section 13.7.

Indemnity and Rights of Contribution

70

 

Section 13.8.

General Limitation on Guarantee Obligations

71

 

Section 13.9.

Releases

71

 

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

Schedule I

Schedule of Banks

 

 

Schedule II

Fees and Margins

 

 

Schedule III

Address for Notices

 

 

Exhibit A

Form of Committed Loan Request

 

 

Exhibit B

Form of Committed Note

 

 

Exhibit C

Form of Compliance and Pricing Certificate

 

 

Exhibit D

Form of Assignment and Assumption Agreement

 

 

Exhibit E

Form of Request for Extension of Termination Date

 

 

Exhibit F

Form of U.S. Tax Compliance Certificate

 

 

Exhibit G

Form of Guarantee Assumption Agreement

 

--------------------------------------------------------------------------------


 

THREE-YEAR REVOLVING CREDIT AGREEMENT

 

THREE-YEAR REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as of October 9,
2012, among INTERNATIONAL LEASE FINANCE CORPORATION, a California corporation
(herein called the “Company”), the Banks (as defined herein) party hereto from
time to time and CITIBANK, N.A. (herein, in its individual corporate capacity,
together with its successors and permitted assigns, called “Citibank”), as
administrative agent for the Banks (herein, in such capacity, together with its
successors and permitted assigns in such capacity, called the “Agent” or
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has requested the Banks to lend up to $2,300,000,000 to the
Company on a three year revolving basis for general corporate purposes;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

 

SECTION 1.                                   CERTAIN DEFINITIONS.

 

Section 1.1.                            Terms Generally.  The definitions
ascribed to terms in this Section 1 and elsewhere in this Agreement shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  Unless
expressly provided for herein or the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified, in each case
in accordance with its terms and (b) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns. The words
“hereby”, “herein”, “hereof”, “hereunder” and words of similar import refer to
this Agreement as a whole (including any exhibits and schedules hereto) and not
merely to the specific Section, paragraph or clause in which such word appears. 
All references herein to Sections, Exhibits and Schedules shall be deemed
references to Sections of and Exhibits and Schedules to this Agreement unless
the context shall otherwise require.

 

Section 1.2.                            Specific Terms.  When used herein, the
following terms shall have the following meanings:

 

“Act” has the meaning set forth in Section 12.18.

 

“Acquired Company Acquisition Facility” means that certain Bridge Credit
Agreement dated as of December 16, 2013, among AerCap, AerCap Ireland Capital
Limited, UBS AG, Stamford Branch, as administrative agent, and the other parties
thereto, as amended, restated, refinanced or replaced from time to time.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the CompanyAerCap
or any of

 

--------------------------------------------------------------------------------


 

itsthe AerCap Subsidiaries (i) acquires all or substantially all of the assets
of any firm, corporation, limited liability company or other Person, or business
unit or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes for the members of the board of directors) of the capital stock
of a Person.

 

“Activities” has the meaning set forth in Section 11.2(b).

 

“Additional Indebtedness Lien Covenant” has the meaning set forth in
Section 8.16.

 

“Additional Material Indebtedness” has the meaning set forth in Section 8.16.

 

“Administrative Agent” has the meaning set forth in the Preamble.

 

“AerCap” means AerCap Holdings N.V., an entity organized under the laws of the
Netherlands.

 

“AerCap Subsidiary” means any Person of which or in which AerCap and the AerCap
Subsidiaries own directly or indirectly 50% or more of:

 

(a)                              the combined voting power of all classes of
stock having general voting power under ordinary circumstances to elect a
majority of the board of directors of such Person, if it is a corporation,

 

(b)                             the capital interest or profits interest of such
Person, if it is a partnership, limited liability company, joint venture or
similar entity, or

 

(c)                               the beneficial interest of such Person, if it
is a trust, association or other unincorporated organization.

 

“AerCap Wholly-owned Subsidiary” means any Person of which or in which AerCap
and the AerCap Wholly-owned Subsidiaries own directly or indirectly 100% of:

 

(a)                              the issued and outstanding shares of stock
(except shares required as directors’ qualifying shares),

 

(b)                             the capital interest or profits interest of such
Person, if it is a partnership, limited liability company, joint venture or
similar entity, or

 

(c)                               the beneficial interest of such Person, if it
is a trust, association or other unincorporated organization.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control another Person if
such first Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such other Person, whether
through ownership of stock, by contract or otherwise.

 

--------------------------------------------------------------------------------


 

“Agent” has the meaning set forth in the Preamble.

 

“Agent’s Group” has the meaning set forth in Section 11.2(b).

 

“Aggregate Commitment” means $2,300,000,000, as reduced by any reduction in the
Commitments made from time to time pursuant to Section 4.1 or Section 12.9.

 

“Agreement” has the meaning set forth in the Preamble.

 

“AIG” means American International Group, Inc., a Delaware corporation.

 

“AIG Reorganization Transaction” has the meaning set forth in Section 8.2.

 

“Aircraft Assets” means “Flight Equipment held for Operating Lease [net],” plus
“Net Investment in Direct Finance Leases,” plus “Inventory” plus “Lease Premium”
plus “End of Lease Assets” (or such substantially similar terms for such
substantially similar assets as may be used from time to time).

 

“Anniversary Date” has the meaning set forth in Section 12.9(a).

 

“Arranger” means, each of Citigroup Global Markets Inc., JPMorgan Securities
LLC, Merrill Lynch, Pierce Fenner & Smith Incorporated, Barclays Bank PLC,
Morgan Stanley Senior Funding, Inc. and RBC Capital Markets in their respective
capacities as each of Lead Arranger and Bookrunner, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., in their respective capacities as Syndication Agent
and Barclays Bank PLC, Morgan Stanley Senior Funding, Inc. and Royal Bank of
Canada, in their respective capacities as Documentation Agent.

 

“Assignee” has the meaning set forth in Section 12.4.1.

 

“Authorized Officer” of the Company means any of the following:  the Chairman of
the Board, the Chief Executive Officer, the Vice Chairman, the President, the
Chief Financial Officer, the Treasurer, the Assistant Treasurer and the
Controller of the Company.

 

“Bank Appointment Period” has the meaning set forth in Section 11.9.

 

“Bank Parties” has the meaning set forth in Section 12.7.

 

“Banks” means the financial institutions identified as Banks on the signature
pages hereto and their respective successors and permitted assignees.

 

“Base LIBOR” means, with respect to any Loan Period for a LIBOR Rate Loan, an
interest rate per annum equal to the rate per annum obtained by dividing (a) the
rate per annum (rounded upward to the nearest whole multiple of 1/100 of 1% per
annum) appearing on Reuters Screen LIBOR01 Page (or any successor page, the
“Reuters Page”) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Loan Period for a term comparable to such Loan Period or, if for any
reason such rate is not available, the average (rounded upward to the nearest
whole multiple of 1/100 of 1% per annum, if such average is not such a multiple)
of the rate per

 

--------------------------------------------------------------------------------


 

annum at which deposits in Dollars are offered by the principal office of each
of the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Loan Period in an amount substantially equal to such Reference Bank’s LIBOR
Rate Loan to be outstanding during such Loan Period and for a period equal to
such Loan Period by (b) a percentage equal to 100% minus the Eurodollar Reserve
Percentage for such Loan Period.

 

“Base Rate” means for any day a fluctuating interest rate per annum equal to the
applicable rate margin set forth for Base Rate Loans in the row entitled
“Margins” on Schedule II plus the highest of (a) the Federal Funds Rate for such
day plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly
announced from time to time by Citibank as its “base rate” and (c) the LIBOR
Rate that would be payable on such day for a LIBOR Rate Loan with a one-month
Loan Period plus 1% less the applicable rate margin set forth for Base Rate
Loans in the row entitled “Margins” on Schedule II.  The “base rate” is a rate
set by Citibank based upon various factors including Citibank’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Citibank shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means any Committed Loan which bears interest at the Base Rate.

 

“Board of Directors” means (a) with respect to a corporation or company, as
applicable, the board of directors of the corporation or company, as applicable,
or any committee thereof duly authorized to act on behalf of such board,
(b) with respect to a partnership, the board of directors of the general partner
of the partnership, (c) with respect to a limited liability company, the
managing member or members or any controlling committee of managing members
thereof and (d) with respect to any other Person, the board or committee of such
Person serving a similar function.

 

“Business Day” means any day of the year on which banks are not required or
authorized by law to close in New York City and Los Angeles and, if the
applicable Business Day relates to notices, determinations, fundings and
payments in connection with any LIBOR Rate Loan, a day on which dealings are
carried on in the London interbank market.

 

“Capital Markets Debt” means any debt securities (other than (a) a Qualified
Securitization Financing or (b) a debt issuance guaranteed by an export credit
agency (including the Eximbank)) issued in the capital markets by AerCap or any
AerCap Subsidiary, whether issued in a public offering or private placement,
including pursuant to Section 4(2) of the Securities Act or Rule 144A,
Regulation S or Regulation D under the Securities Act.

 

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership or limited liability company,
partnership, membership interests (whether general or limited) or shares in the
capital of the company and (d) any other interest or participation that confers
on a

 

--------------------------------------------------------------------------------


 

Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

 

“Capitalized Lease” means any lease under which any obligations of the lessee
are, or are required to be, capitalized on a balance sheet of the lessee in
accordance with generally accepted accounting principles in the United States of
AmericaGAAP; provided, however, that notwithstanding the foregoing, if any
change in the generally accepted accounting principles in the United States of
AmericaGAAP shall occur after the date hereof, the treatment of Capitalized
Leases shall be evaluated as if such change had not been made.

 

“Capitalized Rentals” means, as of the date of any determination, the amount at
which the obligations of the lessee, due and to become due under all Capitalized
Leases under which the CompanyAerCap or any AerCap Subsidiary is a lessee, are
reflected as a liability on a consolidated balance sheet of the Company and
itsAerCap and the AerCap Subsidiaries.

 

“Citibank” has the meaning set forth in the Preamble.

 

“Citigroup Parties” has the meaning set forth in Section 12.2(f).

 

“Closing Date” has the meaning set forth in Section 9.2.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitments” means the Banks’ commitments to make Committed Loans hereunder;
and “Commitment” as to any Bank means the amount set forth opposite such Bank’s
name on Schedule I (as reduced in accordance with Section 4.1, or as
periodically revised in accordance with Section 12.4 or Section 12.9).

 

“Committed Loan” means a loan in Dollars that is a Base Rate Loan or LIBOR Rate
Loan made pursuant to Section 2 (each of which shall be a “Type” of Committed
Loan).

 

“Committed Loan Request” has the meaning set forth in Section 2.2(a).

 

“Committed Note” means a promissory note of the Company, substantially in the
form of Exhibit B, duly completed, evidencing Committed Loans to the Company, as
such note may be amended, modified or supplemented or supplanted pursuant to
Section 12.4.1 from time to time.

 

“Communications” has the meaning set forth in Section 12.2(b).

 

“Company” has the meaning set forth in the Preamble.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 

“Consolidated Indebtedness” means, as of the date of any determination, (a) the
total amount of Indebtedness less the amount of current and deferred income
taxes and rentals

 

--------------------------------------------------------------------------------


 

received in advance of the Company and itsAerCap and the AerCap Subsidiaries (to
the extent constituting Indebtedness) determined on a consolidated basis in
accordance with generally accepted accounting principles in the United States of
AmericaGAAP (but without giving effect to any election to value any Indebtedness
at “fair value”, or any other accounting principle, including purchase
accounting, that results in the amount of any such Indebtedness (other than zero
coupon Indebtedness) as reflected on a consolidated balance sheet of AerCap to
be reflected thereon in any amount other than the stated principal amount of
such Indebtedness), and excluding (i) the amount that is (aA) the aggregate
amount outstanding of Hybrid Capital Securities multiplied by (bB) the Hybrid
Capital Securities Percentage, (ii) adjustments in relation to Indebtedness
denominated in any currency other than Dollars and any related derivative
liability, in each case to the extent arising from currency fluctuations (such
exclusions to apply only to the extent the resulting liability is hedged by the
CompanyAerCap or such AerCap Subsidiary), (iii) net obligations of any Person
under any swap contracts that are not yet due and payable, and (iv) trade
payables outstanding in the ordinary course of business, but not overdue by more
than 90 days. less (b) the lesser of (x) $2,000,000,000 and (y) the aggregate
amount of “cash and cash equivalents” or any line item of similar import (but in
any event, excluding “restricted cash” or any line item of similar import and
excluding “cash and cash equivalents” or any line item of similar import subject
to any Lien (other than (A) Liens arising by operation of law and (B) bankers’
Liens arising in the ordinary course of business)) reflected on a consolidated
balance sheet of AerCap prepared as of such date of determination in accordance
with GAAP.

 

“Consolidated Interest Expense” means for any measurement period, and without
duplication, interest expense in respect of all Indebtedness for borrowed money
accrued during such measurement period by the Company and itsAerCap and the
AerCap Subsidiaries on a consolidated basis, as determined under generally
accepted accounting principles in the United States of America.GAAP (but without
giving effect to any adjustment to such interest expense resulting from any
election to value any Indebtedness at “fair value”, or any other accounting
principle, including purchase accounting, that results in the amount of any such
Indebtedness (other than zero coupon Indebtedness) as reflected on a
consolidated balance sheet of AerCap to be reflected thereon in any amount other
than the stated principal amount of such Indebtedness).

 

“Consolidated Tangible Net Assets” means, as of the date of any determination,
the total amount of assets (less depreciation and valuation reserves and other
reserves and items deductible from the gross book value of specific asset
amounts under generally accepted accounting principles) which under generally
accepted accounting principles would be included on a balance sheet of the
Company and its Subsidiaries, after deducting therefrom (i) all liability items
except Indebtedness (whether incurred, assumed or guaranteed) for borrowed money
maturing by its terms more than one year from the date of creation thereof or
which is extendible or renewable at the sole option of the obligor in such
manner that it may become payable more than one year from the date of creation
thereof, shareholder’s equity and amounts of deferred income taxes and (ii) all
good will, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles, which in each case would be so included on
such balance sheet.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Committed
Loans of one Type into Committed Loans of the other Type pursuant to
Section 2.4.

 

--------------------------------------------------------------------------------


 

“Covered Taxes” means all Taxes, including all liabilities (including, without
limitation, any penalties, interest and other additions to tax) with respect
thereto, imposed on or with respect to any payment made by or on account of any
obligation of the Company under any Loan Document other than the following Taxes
imposed on or with respect to, or required to be withheld or deducted from a
payment to,  the Agent, a Bank, Assignee or Participant, including all
liabilities (including, without limitation, any penalties, interest and other
additions to tax) with respect thereto:  (i) Taxes imposed on or measured by net
income of the Agent, a Bank, Assignee or Participant under this Agreement and
franchise taxes, branch profits taxes, minimum taxes and taxes computed under
alternative methods (at least one of which is based on net income), in each
case, (A) imposed by the jurisdiction under the laws of which such Agent, Bank,
Assignee or Participant under this Agreement is organized or resident for tax
purposes or any political subdivision thereof or (B) imposed by the jurisdiction
of such Agent, Bank, Assignee or Participant’s principal office, or in the case
of any Bank, its Funding Office or any political subdivision thereof or (C) that
are Other Connection Taxes, (ii) any withholding Taxes imposed by the United
States of America or any political subdivision thereof pursuant to a law in
effect (1) on the date that such Agent, Bank or Assignee becomes a party to this
Agreement, or that such Participant acquires any interest in any Committed
Loans, Commitment or any other interest of any Bank hereunder, or (2) on the
date of a change in the jurisdiction of such Agent, Bank, Assignee or
Participant’s Funding Office, except in each case, to the extent that (A) such
Agent, Bank, Assignee or Participant (or its assignor or participating bank, if
any) was entitled, immediately before the date of such change in the
jurisdiction of such Funding Office or, in the case of an Assignee or
Participant the date such Assignee became a party hereto or such Participant
acquired its participation, to receive additional amounts from the Company with
respect to such Taxes pursuant to Section 5.4 or (B) such change in the
jurisdiction of the applicable Funding Office (or assignment) was made pursuant
to a request by the Company under Section 5.4(h) or Section 12.9, (iii) any U.S.
federal withholding Taxes imposed under FATCA, and (iv) any Taxes that would not
have been imposed but for the failure by such Agent, Bank, Assignee or
Participant, as applicable, to provide any application forms, certificates,
documents or other evidence required under Sections 5.4(b), 5.4(c), 5.4(d) and
5.4(e) (subject to Section 5.4(g)) (items (i)-(iv) of this definition referred
to collectively as, “Excluded Taxes”).

 

“Credit Facilities” means one or more debt facilities, or commercial paper
facilities with banks or other institutional lenders or investors or indentures
providing for revolving credit loans, term loans, receivables financing,
including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against receivables, letters of
credit or other long-term indebtedness, including any guarantees, collateral
documents, instruments and agreements executed in connection therewith, and any
amendments, supplements, modifications, extensions, renewals, restatements or
refundings thereof and any indentures or credit facilities or commercial paper
facilities with banks or other institutional lenders or investors that replace,
refund or refinance any part of the loans, notes, other credit facilities or
commitments thereunder, including any such replacement, refunding or refinancing
facility or indenture that increases the amount borrowable thereunder or alters
the maturity thereof.

 

“Debtor Relief Law” means title 11 of the United States Code, as in effect from
time to time, and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor

 

--------------------------------------------------------------------------------


 

relief laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

 

“Defaulted Commitments” has the meaning set forth in Section 4.1(b).

 

“Defaulting Bank” means, at any time, any Bank that at such time (a) has failed
to perform any of its funding obligations hereunder, including in respect of its
Committed Loans within two Business Days of the date required to be funded by it
hereunder, (b) has notified the Company or the Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after written request by the Agent or the Company (based on
its reasonable belief that such Bank may not fulfill its funding obligations
hereunder), to confirm in writing or a manner satisfactory to the Agent and the
Company that it will comply with its funding obligations hereunder, or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, intervenor, sequestrator, assignee for the benefit of
creditors or similar Person under any applicable Debtor Relief Law charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided,
that, a Bank shall not be a Defaulting Bank solely by virtue of the control,
ownership or acquisition of any equity interest in that Bank or any direct or
indirect parent company thereof by a Governmental Authority, so long as such
ownership interest does not result in or provide such Bank with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Bank.  Any determination that a Bank is a
Defaulting Bank under clauses (a) through (d) above will be made by the Agent in
its reasonable discretion acting in good faith. If the Company believes in good
faith that a Bank should be determined by the Agent to be a Defaulting Bank and
so notifies Agent, citing the reasons therefor, the Agent shall determine in its
reasonable discretion acting in good faith whether or not such Bank is a
Defaulting Bank. The Agent will promptly send to all parties hereto a copy of
any notice to the Company provided for in this definition.

 

“Disqualified Person” means any Person engaged primarily in the aircraft leasing
business or aviation advisory business or that is an air carrier, in each case
to the extent designated in writing as a “Disqualified Person” hereunder by the
Company to the Agent from time to time.

 

“Dollar” and “$” refer to the lawful money of the United States of America.

 

“EBITDA” means for any period, (a) the sum, without duplication, of (i) net
income (or net loss), (ii) Consolidated Interest Expense, (iii) income tax
expense, (iv) depreciation and depletion expense, (v) amortization expense,
(vi) extraordinary, unusual or nonrecurring losses to the extent the foregoing
have been deducted in determining such net income, (vii) any non-cash items
(including without limitation write-downs and impairment of property, plant,
equipment and intangibles and other long-lived assets, including aircraft, and
the

 

--------------------------------------------------------------------------------


 

impact of purchase accounting, including stock based compensation expense,
derivative expense and fair value adjustments) to the extent deducted in
determining net income, and (viii) the amount of any extraordinary, unusual or
nonrecurring non-cash restructuring charges, less (b) the sum, without
duplication, of (i) extraordinary, unusual or nonrecurring gains to the extent
added in determining net income, and (ii) all non-cash items to the extent
included in determining net income). For the purposes of calculating
Consolidated EBITDA for any four quarter period, such calculation shall be made
(i) after giving effect to any Acquisition consummated during such period and
(ii) assuming that such Acquisition occurred at the beginning of such period;
provided, that any pro forma calculation made by the Company either (i) based on
Regulation S-X or (ii) as calculated in good faith and set forth in an officer’s
certificate of the Company, in reasonable detail, (and in the case of this
clause (ii), based on audited financials of the target company) shall be
acceptable.

 

“ECA Financing” means any financing provided or supported by one or more
government export credit agencies.

 

“Eligible Assignee” means (i) any Bank, and any Affiliate of any Bank and
(ii)(a) a commercial bank organized under the laws of the United States or any
state thereof, (b) a savings and loan association or savings bank organized
under the laws of the United States or any state thereof, (c) a commercial bank
organized under the laws of any other country or a political subdivision
thereof; provided, that, with respect to clause (c) hereof, (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
organized under the laws of a country that is a member of the Organization for
Economic Cooperation and Development or a political subdivision of such country
and (d) a finance company, insurance company, mutual fund, leasing company or
other financial institution or fund (whether a corporation, partnership or other
entity) which is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business, and having total assets
in excess of $250,000,000; provided, that, except with the prior written consent
of the Company, no Eligible Assignee shall be a Disqualified Person.

 

“Equity Adjustment Amount” means (i) if, on the Transaction Closing Date, the
closing price of AerCap’s ordinary shares on the New York Stock Exchange is less
than the Expected Equity Amount per share, an amount equal to (x) the Expected
Equity Amount less such closing price multiplied by (y) 97,560,976, and (ii) if
otherwise, $0; provided that the Equity Adjustment Amount shall not exceed the
amount such that at 4:00 p.m., New York City time, on the Transaction Closing
Date the aggregate amount of Shareholder’s Equity equals $5,100,000,000.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any corporation, trade or business that is, along with
the Company or any Subsidiary, a member of a controlled group of corporations or
a controlled

 

--------------------------------------------------------------------------------


 

group of trades or businesses, as described in Sections 414(b) and 414(c),
respectively, of the Code or Section 4001 of ERISA (and Sections 414(m) and
414(o) of the Code for purposes of provisions relating to Section 412 of the
Code).

 

“Eurodollar Reserve Percentage” means for any day in any Loan Period for any
LIBOR Rate Loan that percentage in effect on such day as prescribed by the Board
of Governors of the Federal Reserve System (or any successor thereto) or other
U.S. government agency for determining the reserve requirement (including,
without limitation, any marginal, basic, supplemental or emergency reserves) for
a member bank of the Federal Reserve System in New York City with deposits
exceeding one billion dollars in respect of eurocurrency funding liabilities.

 

“Event of Default” means any of the events described in Section 10.1.

 

“Excluded Taxes” has the meaning set forth in the definition of “Covered Taxes”.

 

“Eximbank” means the Export-Import Bank of the United States.

 

“Existing Credit Agreement” means that certain $2,000,000,000 Three-Year
Revolving Credit Agreement dated as of January 31, 2011, as amended from time to
time, among the Company, certain financial institutions party thereto and
Citibank N.A. as administrative agent thereunder.

 

“Expected Equity Amount” has the meaning set forth in the Letter Agreement
between the Company and the Agent dated of January 28, 2014.

 

“FATCA” means Sections 1471-1474 of the Code as of the date of this Agreement
(or any amended or successor version that is substantially comparable and not
materially more onerous to comply with), any current or future Treasury
regulations issued thereunder or official and precedential interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Indebtedness” of any Person means Indebtedness of the type that
appears as “debt” upon a consolidated balance sheet (excluding the footnotes
thereto) of such Person and its subsidiaries prepared in accordance with GAAP
(but without giving effect to any election to value any such Indebtedness at
“fair value”, or any other accounting principle, including purchase accounting,
that results in the amount of any such Indebtedness (other than zero coupon
Indebtedness) as reflected on a consolidated balance sheet of such Person to be
reflected thereon in any amount other than the stated principal amount of such
Indebtedness), excluding, however, any such “debt” that is issued to any holder
(or Affiliate of any such holder)

 

--------------------------------------------------------------------------------


 

of Equity Interests in such Person and is fully subordinated (including as to
payment and liquidity preference) to the Committed Loans.

 

“First Amendment” means the First Amendment to Three-Year Revolving Credit
Agreement, dated as of January 28, 2014 among the Company, the Banks party
thereto and the Agent.

 

“Funding Date” means the date on which any Committed Loan is scheduled to be
disbursed.

 

“Funding Office” means, with respect to any Bank, any office or offices of such
Bank or Affiliate or Affiliates of such Bank through which such Bank shall fund
or shall have funded any Committed Loan.  A Funding Office may be, at such
Bank’s option, either a domestic or foreign office of such Bank or a domestic or
foreign office of an Affiliate of such Bank.

 

“GAAP” means generally accepted accounting principles in the United States which
are in effect from time to time. At any time after the Transaction Closing Date,
the Company may elect to apply IFRS accounting principles in lieu of GAAP for
reporting purposes and for purposes of calculations hereunder.  The Company
shall give notice of any such election made in accordance with this definition
to the Agent.  Upon receipt of such notice, the Agent and the Company shall
negotiate in good faith to amend the financial covenants, requirements and other
relevant provisions of this Agreement impacted by such change to preserve the
original intent thereof in light of such change.  The change from GAAP to IFRS
accounting principles shall become effective once this Agreement has been so
amended, and thereafter references herein to GAAP shall be construed to mean
IFRS (except as otherwise provided herein); provided that any calculation or
determination herein that requires the application of GAAP for periods that
include fiscal quarters ended prior to the Company’s election to apply IFRS
shall remain as previously calculated or determined in accordance with GAAP.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Granting Bank” has the meaning set forth in Section 12.4.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit G (or in such other form as may be agreed
between the Company and the Agent) in favor of the Agent.

 

“Guaranteed Obligations” has the meaning set forth in Section 13.1.

 

“Guaranties” by any Person means, without duplication, all obligations (other
than endorsements in the ordinary course of business of negotiable instruments
for deposit or collection) of such Person guaranteeing or in effect guaranteeing
any Indebtedness, dividend or other obligation of any other Person (the “Primary
Obligor”) in any manner, whether directly or indirectly, including, without
limitation, all obligations incurred through an agreement, contingent or
otherwise, by such Person:  (a) to purchase such Indebtedness or obligation or
any

 

--------------------------------------------------------------------------------


 

property or assets constituting security therefor, (b) to advance or supply
funds (i) for the purchase or payment of such Indebtedness or obligation or
(ii) to maintain working capital or other balance sheet condition or otherwise
to advance or make available funds for the purchase or payment of such
Indebtedness or obligation, (c) to lease property or to purchase securities or
other property or services primarily for the purpose of assuring the owner of
such Indebtedness or obligation of the ability of the Primary Obligor to make
payment of the Indebtedness or obligation or (d) otherwise to assure the owner
of the Indebtedness or obligation of the Primary Obligor against loss in respect
thereof; provided, however, that the obligation described in clause (c) shall
not include (i) obligations of a buyer under an agreement with a seller to
purchase goods or services entered into in the ordinary course of such buyer’s
and seller’s businesses unless such agreement requires that such buyer make
payment whether or not delivery is ever made of such goods or services and
(ii) remarketing agreements where the remaining debt on an aircraft does not
exceed the aircraft’s net book value, determined in accordance with industry
standards, except that clause (c) shall apply to the amount of remaining debt
under a remarketing agreement that exceeds the net book value of the aircraft. 
For the purposes of all computations made under this Agreement, a Guaranty in
respect of any Indebtedness for borrowed money shall be deemed to be
Indebtedness equal to the principal amount of such Indebtedness for borrowed
money which has been guaranteed, and a Guaranty in respect of any other
obligation or liability or any dividend shall be deemed to be Indebtedness equal
to the maximum aggregate amount of such obligation, liability or dividend.

 

“Guarantor” means, as of and after the Transaction Closing Date, AerCap and each
Subsidiary Guarantor.

 

“Hybrid Capital Securities” means any hybrid capital securities issued by the
CompanyAerCap or any AerCap Subsidiary from time to time whose proceeds are
accorded a percentage of equity treatment by one or more Rating Organizations.

 

“Hybrid Capital Securities Percentage” means the greater of (i) 50% and (ii) the
lowest percentage accorded equity treatment for the Company’sAerCap’s or any
AerCap Subsidiary’s Hybrid Capital Securities among the Rating Organizations, as
determined by such Rating Organizations from time to time.

 

“Indebtedness” of any Person means and includes, without duplication, all
obligations of such Person which in accordance with generally accepted
accounting principles in the United States of AmericaGAAP shall be classified
upon a balance sheet of such Person as liabilities of such Person, and in any
event shall include all:

 

(a)                               obligations of such Person for borrowed money
or which have been incurred in connection with the acquisition of property or
assets (other than security and other deposits on flight equipment),

 

(b)                              obligationsIndebtedness of any other Person
secured by any Lien or other charge upon property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such obligationsIndebtedness,

 

--------------------------------------------------------------------------------


 

(c)                               obligations created or arising under any
conditional sale, or other title retention agreement with respect to property
acquired by such Person, notwithstanding the fact that the rights and remedies
of the seller, lender or lessor under such agreement in the event of default are
limited to repossession or sale of property,

 

(d)                             Capitalized Rentals of such Person under any
Capitalized Lease,

 

(e)                               obligations evidenced by bonds, debentures,
notes or other similar instruments, and

 

(f)                                Guaranties by such Person of Indebtedness of
any other Person, to the extent required pursuant to the definition thereof.;

 

provided, however, that Indebtedness shall in no event include any security
deposits, deferred overhaul rental or other customer deposits held by such
Person.

 

“Indemnified Liabilities” has the meaning set forth in Section 12.7.

 

“Information” has the meaning set forth in Section 12.6.

 

“Information Memorandum” has the meaning set forth in Section 7.9.

 

“Interest Coverage Ratio” means the ratio of (a) EBITDA of the Company and
itsAerCap and the AerCap Subsidiaries, determined on a consolidated basis, to
(b) the sum of Consolidated Interest Expense and cash dividend payments
(excluding items eliminated in consolidation) on any series of preferred stock,
for each of the items in clauses (a) and (b) above, of or by the Company and
itsAerCap and the AerCap Subsidiaries during the four consecutive fiscal
quarters most recently ended for which financial statements have been delivered
pursuant to Section 8.1.

 

“IRS” means the United States Internal Revenue Service.

 

“LIBOR Rate” means with respect to Committed Loans that are LIBOR Rate Loans,
Base LIBOR plus the applicable rate margin set forth for LIBOR Rate Loans in the
row entitled “Margins” on Schedule II.

 

“LIBOR Rate Loan” means any Committed Loan which bears interest at a LIBOR Rate.

 

“Lien” means any mortgage, pledge, lien, security interest or other charge,
encumbrance or preferential arrangement, including the retained security title
of a conditional vendor or lessor.  For avoidance of doubt, the parties hereto
acknowledge that the filing of a financing statement under the Uniform
Commercial Code does not, in and of itself, give rise to a Lien.

 

“Litigation Actions” means all litigation, claims and arbitration proceedings,
proceedings before any Governmental Authority or investigations which are
pending or, to the

 

--------------------------------------------------------------------------------


 

knowledge of the Company, threatened in writing against or affecting, the
Company or any Subsidiary.

 

“Loan Documents” means this Agreement and, the Committed Notes, and any
Guarantee Assumption Agreement.

 

“Loan Period” means with respect to any LIBOR Rate Loan, the period commencing
on such LIBOR Rate Loan’s Funding Date or the date of the Conversion of any Base
Rate Loan into such LIBOR Rate Loan and ending 1, 2, 3 or 6 months thereafter as
selected by the Company pursuant to Section 2.2(a); provided, however, that:

 

(a)                               if a Loan Period would otherwise end on a day
which is not a Business Day, such Loan Period shall end on the next succeeding
Business Day (unless, in the case of a LIBOR Rate Loan, such next succeeding
Business Day would fall in the next succeeding calendar month, in which case
such Loan Period shall end on the next preceding Business Day),

 

(b)                              in the case of a Loan Period for any LIBOR Rate
Loan, if there exists no day numerically corresponding to the day such Committed
Loan was made in the month in which the last day of such Loan Period would
otherwise fall, such Loan Period shall end on the last Business Day of such
month, and

 

(c)                               on the date of the making of any Committed
Loan by a Bank, the Loan Period for such Committed Loan shall not extend beyond
the then-scheduled Termination Date for such Bank; provided, that a Loan Period
may be shortened by the Company to end on the then-scheduled Termination Date,
regardless of the duration of such Loan Period.

 

“Material Adverse Effect” means (i) any material adverse effect on the business,
properties, condition (financial or otherwise) or operations of the Company and
its Subsidiaries, taken as a whole since any stated reference date or from and
after the date of determination, as the case may be, (ii) any material adverse
effect on the ability of the Company to perform its material obligations
hereunder and under the Committed Notes or (iii) any material adverse effect on
the legality, validity, binding effect or enforceability of any material
provision of this Agreement or any Committed Note.

 

“Multiemployer Plan” has the meaning assigned to such term in Section 3(37) of
ERISA.

 

“Non-Defaulting Bank” means, at any time, a Bank that is not a Defaulting Bank.

 

“Non-U.S. Bank” has the meaning set forth in Section 5.4(b).

 

“Notice Office” means the office of Citibank which, as of the date hereof, is
located at 1615 Brett Road, New Castle, DE 19720; telecopy number 302-894-6005;
telephone number 302-894-6120; e-mail address global.loans.support@citi.com.

 

--------------------------------------------------------------------------------


 

“Obligors” means the Company and each Guarantor, and “Obligor” means any one of
them.

 

“Other Connection Taxes” means, with respect to any Bank, Agent, Assignee or
Participant, Taxes imposed as a result of a present or former connection between
such Bank, Agent, Assignee or Participant and the jurisdiction imposing such Tax
(other than connections arising solely from such Bank, Agent, Assignee or
Participant having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Participant” has the meaning set forth in Section 12.4.2.

 

“Participant Register” has the meaning set forth in Section 5.4(h).

 

“Payment Office” means the office of the Agent which, as of the date hereof, is
at 1615 Brett Road, New Castle, DE 19720, account number 36852248.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Percentage” means as to any Bank the ratio, expressed as a percentage, that
such Bank’s Commitment as set forth opposite such Bank’s name on Schedule I, as
periodically revised in accordance with Section 12.4 or 12.9 and, as applicable,
from time to time in accordance with Section 4.3(a), bears to the Aggregate
Commitment or, if the Commitments have been terminated, the ratio, expressed as
a percentage, that the aggregate principal amount of such Bank’s outstanding
Committed Loans bears to the aggregate principal amount of all outstanding
Committed Loans.

 

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, limited liability company, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

 

“Plan” means, at any date, any employee pension benefit plan (as defined in
Section 3(2) of ERISA) which is subject to Title IV of ERISA (other than a
Multiemployer Plan) and to which the Company or any ERISA Affiliate may have any
liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.

 

“Platform” has the meaning set forth in Section 12.2(c).

 

“Pricing Certificate” means a certificate of an Authorized Officer of the
Company certifying the ratio of Consolidated Indebtedness to Shareholder’s
Equity as at the last day of any fiscal quarter and setting forth the
calculation of such ratio in reasonable detail.

 

“Primary Currency” has the meaning set forth in Section 12.15(c).

 

--------------------------------------------------------------------------------


 

“Primary Obligor” has the meaning set forth in the definition of “Guaranties”.

 

“Public Bank” has the meaning set forth in Section 12.2(d).

 

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary, the financing terms, covenants, termination events
and other provisions of which, including any Standard Securitization
Undertakings, shall be market terms.

 

“Rating Organizations” means the following nationally recognized rating
organizations:  Moody’s Investor Service, Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., and Fitch Ratings, Inc.

 

“Reference Banks” means Citibank, N.A., Bank of America, N.A. and JPMorgan Chase
Bank, N.A.

 

“Register” has the meaning set forth in Section 11.11(a).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Plan other than those events as to which the 30-day notice period
is waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation
Section 4043.

 

“Required Banks” means Non-Defaulting Banks having an aggregate Percentage of
more than 50%; provided, that, the Committed Loans and Commitments of any
Defaulting Bank shall be excluded from the determination of Required Banks.

 

“Reuters Page” has the meaning set forth in the definition of “Base LIBOR”.

 

“Securitization Assets” means the accounts receivable, lease, royalty or other
revenue streams and other rights to payment and all related assets (including
contract rights, books and records, all collateral securing any and all of the
foregoing, all contracts and all guarantees or other obligations in respect of
any and all of the foregoing and other assets that are customarily transferred
or in respect of which security interests are customarily granted in connection
with asset securitization transactions involving any and all of the foregoing)
and the proceeds thereof in each case pursuant to a Securitization Financing.

 

“Securitization Financing” means one or more transactions or series of
transactions that may be entered into by AerCap and/or any AerCap Subsidiary
pursuant to which AerCap or any AerCap Subsidiary may sell, convey or otherwise
transfer Securitization Assets to (a) a Securitization Subsidiary (in the case
of a transfer by AerCap or any AerCap Subsidiary that is not a Securitization
Subsidiary) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of AerCap or any AerCap Subsidiary.

 

--------------------------------------------------------------------------------


 

“Securitization Subsidiary” means an AerCap Subsidiary (or another Person formed
for the purposes of engaging in a Qualified Securitization Financing in which
AerCap or any AerCap Subsidiary makes an investment and to which AerCap or any
AerCap Subsidiary transfers Securitization Assets and related assets) that
engages in no activities other than in connection with the financing of
Securitization Assets of AerCap or an AerCap Subsidiary, all proceeds thereof
and all rights (contingent and other), collateral and other assets relating
thereto, and any business or activities incidental or related to such business,
and which is designated by the Board of Directors of AerCap or such other Person
(as provided below) as a Securitization Subsidiary and (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (i) is
guaranteed by AerCap or any AerCap Subsidiary, other than another Securitization
Subsidiary (excluding guarantees of obligations pursuant to Standard
Securitization Undertakings), (ii) is recourse to or obligates AerCap or any
AerCap Subsidiary, other than another Securitization Subsidiary, in any way
other than pursuant to Standard Securitization Undertakings or (iii) subjects
any property or asset of AerCap or any AerCap Subsidiary, other than another
Securitization Subsidiary, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings and (b) to which none of AerCap or any AerCap Subsidiary, other
than another Securitization Subsidiary, has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation by the Board of
Directors of AerCap or such other Person shall be evidenced by a resolution of
the Board of Directors of AerCap or such other Person giving effect to such
designation.

 

“Shareholder’s Equity” means, as of any date of determination for the Company
and itsAerCap and the AerCap Subsidiaries on a consolidated basis,
(a) shareholders’ equity (including (ai) capital stock, (bii) additional paid-in
capital, (ciii) the amount that is (ix) the aggregate amount outstanding of
Hybrid Capital Securities multiplied by (iiy) the Hybrid Capital Securities
Percentage, and (div) retained earnings after deducting treasury stock) as of
such date determined in accordance with generally accepted accounting principles
in the United States of America.GAAP, plus (b) to the extent not otherwise
included in shareholders’ equity of AerCap, any outstanding market auction
preferred stock of the Company, plus (c) if the aggregate amount of
Shareholder’s Equity as of 4:00 p.m., New York City time, on the Transaction
Closing Date (determined prior to giving effect to this clause (c)) was less
than $5,100,000,000, the Equity Adjustment Amount.

 

“Significant Subsidiary” means (i) any Obligor that is a Subsidiary of the
Company and (ii) any other Subsidiary which is so defined pursuant to Rule 1-02
of Regulation S-X promulgated by the Securities and Exchange Commission.

 

“SPV” has the meaning set forth in Section 12.4.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by AerCap or any AerCap Subsidiary that
are customary for a seller or servicer of assets in a Securitization Financing.

 

“Subsidiary” means any Person of which or in which the Company and its other
Subsidiaries own directly or indirectly 50% or more of:

 

--------------------------------------------------------------------------------


 

(a)                               the combined voting power of all classes of
stock having general voting power under ordinary circumstances to elect a
majority of the board of directors of such Person, if it is a corporation,

 

(b)                              the capital interest or profits interest of
such Person, if it is a partnership, limited liability company, joint venture or
similar entity, or

 

(c)                               the beneficial interest of such Person, if it
is a trust, association or other unincorporated organization.

 

“Subsidiary Guarantor” means each AerCap Subsidiary that becomes a Guarantor on
the Transaction Closing Date and each AerCap Subsidiary that becomes a
“Subsidiary Guarantor” after the Transaction Closing Date pursuant to
Section 8.18.

 

“Successor Bank” has the meaning set forth in Section 12.9(c).

 

“Taxes” means all income, excise and other taxes, and all assessments, fees,
imposts, duties and other governmental charges or levies, imposed by any
Governmental Authority, including any interest, addition to tax or penalties
applicable thereto.

 

“Terminating Bank” has the meaning set forth in Section 12.9(c).

 

“Termination Date” means, with respect to any Bank, the earliest to occur of
(i) October 9, 2015 or such later date as may be agreed to by such Bank pursuant
to Section 12.9(a), or if such day is not a Business Day, the next preceding
Business Day, (ii) the date on which the Commitments shall terminate pursuant to
Section 10.2 or the Commitments shall be reduced to zero pursuant to Section 4.1
and (iii) the date specified as such Bank’s Termination Date pursuant to
Section 12.9(b), or, if such day is not a Business Day, the next preceding
Business Day; in all cases, subject to the provisions of Section 12.9(d).

 

“Transaction Closing Date” means the date of effectiveness of the amendments to
this Agreement set forth in the First Amendment.

 

“Type” has the meaning set forth in the definition of “Committed Loan”.

 

“Unencumbered Assets” means, as of the date of any determination, the sum,
without duplication, of (a) the difference between (i) the book value
(determined in accordance with GAAP) on such date of determination of the
Aircraft Assets owned by AerCap and the AerCap Subsidiaries and (ii) the
aggregate outstanding principal amount on such date of determination of
Financial Indebtedness of AerCap and the AerCap Subsidiaries secured by Liens
over such Aircraft Assets or the Equity Interests of the AerCap Subsidiary
owning such Aircraft Assets, (b) the lesser of (i) $2,000,000,000 and (ii) the
aggregate amount of “cash and cash equivalents” or any line item of similar
import (but in any event, excluding “restricted cash” or any line item of
similar import and excluding “cash and cash equivalents” or any line item of
similar import subject to any Lien (other than (x) Liens arising by operation of
law and (y) bankers’ Liens arising in the ordinary course of business))
reflected on a consolidated balance sheet of AerCap prepared as of such date of
determination in accordance with GAAP and (c) the Equity Adjustment Amount.

 

--------------------------------------------------------------------------------


 

“Unmatured Event of Default” means any event which if it continues uncured will,
with lapse of time or notice or lapse of time and notice, constitute an Event of
Default.

 

“U.S. Bank” has the meaning set forth in Section 5.4(c).

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.4(b).

 

“Wholly-owned Subsidiary” means any Person of which or in which the Company and
its other Wholly-owned Subsidiaries own directly or indirectly 100% of:

 

(a)                               the issued and outstanding shares of stock
(except shares required as directors’ qualifying shares),

 

(b)                              the capital interest or profits interest of
such Person, if it is a partnership, limited liability company, joint venture or
similar entity, or

 

(c)                               the beneficial interest of such Person, if it
is a trust, association or other unincorporated organization.

 

SECTION 2.                                   COMMITTED LOANS AND COMMITTED
NOTES.

 

Section 2.1.                            Agreement to Make Committed Loans.  On
the terms and subject to the conditions of this Agreement, each Bank, severally
and for itself alone, agrees to make loans (herein collectively called
“Committed Loans” and individually each called a “Committed Loan”) on a
revolving basis from time to time from the date hereof until such Bank’s
Termination Date in such Bank’s Percentage of such aggregate amounts as the
Company may from time to time request as provided in Section 2.2; provided,
that, (a) the aggregate principal amount of all outstanding Committed Loans of
any Bank shall not at any time exceed the amount set forth opposite such Bank’s
name on Schedule I (as reduced in accordance with Section 4.1, Section 12.4 or
Section 12.9), (b) the aggregate principal amount of all outstanding Committed
Loans of all Banks shall not at any time exceed the then Aggregate Commitment,
and (c) at no time shall there be more than 15 Committed Loans outstanding. 
Within the limits of this Section 2.1, the Company may from time to time borrow,
prepay and reborrow Committed Loans on the terms and conditions set forth in
this Agreement.

 

Section 2.2.                            Procedure for Committed Loans.

 

(a)                               Committed Loan Requests.  The Company shall
give the Agent irrevocable telephonic notice at the Notice Office (promptly
confirmed in writing on the same day), not later than 10:30 a.m., New York City
time, (i) at least three Business Days prior to the Funding Date in the case of
LIBOR Rate Loans or (ii) on the Funding Date in the case of Base Rate Loans, of
each requested Committed Loan, and the Agent shall promptly advise each Bank
thereof and, in the case of a LIBOR Rate Loan, if the Reuters Page is not
available, request each Reference Bank to notify the Agent of its applicable
rate (as contemplated in the definition of Base LIBOR).  Each such notice to the
Agent (a “Committed Loan Request”) shall be substantially in the form of
Exhibit A and shall specify (i) the Funding Date (which shall be a Business
Day), (ii) the aggregate amount of the Committed Loans requested (in an amount
permitted under clause (b) below), (iii) whether each Committed Loan shall be a
LIBOR Rate

 

--------------------------------------------------------------------------------


 

Loan or a Base Rate Loan and (iv) if a LIBOR Rate Loan, the Loan Period therefor
(subject to the limitations set forth in the definition of Loan Period).  After
giving effect to all Committed Loans and all conversions of Committed Loans from
one Type to the other there shall not be more than ten Loan Periods in effect
with respect to Committed Loans.

 

(b)                              Amount and Increments of Committed Loans.  Each
Committed Loan Request shall contemplate Committed Loans in a minimum aggregate
amount of $10,000,000 or a higher integral multiple of $1,000,000, not to exceed
in the aggregate (for all requested Committed Loans) the excess of the then
Aggregate Commitment over the aggregate principal amount of all outstanding
Committed Loans, calculated as of the relevant Funding Date.

 

(c)                               Funding of Committed Loans.

 

(i)                                  Not later than 12:30 p.m., New York City
time, on the Funding Date of a Committed Loan, each Bank shall, subject to this
Section 2.2(c), provide the Agent at its Notice Office with immediately
available funds covering such Bank’s Committed Loan (provided, that, a Bank’s
obligation to provide funds to the Agent shall be deemed satisfied by such
Bank’s delivery to the Agent at its Notice Office not later than 12:30 p.m., New
York City time, of a Federal reserve wire confirmation number covering the
proceeds of such Bank’s Committed Loan) and the Agent shall pay over such funds
to the Company not later than 2:00 p.m., New York City time, on such day if the
Agent shall have received the documents required under Section 9 with respect to
such Committed Loan and the other conditions precedent to the making of such
Committed Loan shall have been satisfied not later than 10:00 a.m., New York
City time, on such day.  If the Agent does not receive such documents or such
other conditions precedent have not been satisfied prior to such time, then
(A) the Agent shall not pay over such funds to the Company, (B) the Company’s
Committed Loan Request related to such Committed Loan shall be deemed cancelled
in its entirety, (C) in the case of Committed Loan Requests relative to LIBOR
Rate Loans, the Company shall be liable to each Bank in accordance with
Section 6.4 and (D) the Agent shall return the amount previously provided to the
Agent by each Bank on the next following Business Day.

 

(ii)                              The Company agrees, notwithstanding its
previous delivery of any documents required under Section 9 with respect to a
particular Committed Loan, immediately to notify the Agent of any failure by it
to satisfy the conditions precedent to the making of such Committed Loan.  The
Agent shall be entitled to assume, after it has received each of the documents
required under Section 9 with respect to a particular Committed Loan, that each
of the conditions precedent to the making of such Committed Loan has been
satisfied absent actual knowledge to the contrary received by the Agent prior to
the time of the receipt of such documents.  Unless the Agent shall have notified
the Banks prior to 10:30 a.m., New York City time, on the Funding Date of any
Committed Loan that the Agent has actual knowledge that the conditions precedent
to the making of such Committed Loan have not been satisfied, the Banks shall be
entitled to assume that such conditions precedent have been satisfied.

 

(d)                             Repayment of Committed Loans.  If any Bank is to
make a Committed Loan hereunder on a day on which the Company is to repay (or
has elected to prepay, pursuant to Section 4.2) all or any part of any
outstanding Committed Loan held by such Bank, the proceeds of such new Committed
Loan shall be applied to make such repayment and only an amount equal

 

--------------------------------------------------------------------------------


 

to the positive difference, if any, between the amount being borrowed and the
amount being repaid shall be requested by the Agent to be made available by such
Bank to the Agent as provided in Section 2.2(c).

 

Section 2.3.                            Maturity of Committed Loans.  Except for
a Base Rate Loan, which shall mature on the Termination Date, a Committed Loan
made by a Bank shall mature on the last day of the Loan Period applicable to
such Committed Loan, but in no event later than the Termination Date for such
Bank; provided, that, a LIBOR Rate Loan maturing at the end of a Loan Period may
at the end of such Loan Period, pursuant to Section 3.1(b), become a Base Rate
Loan.

 

Section 2.4.                            Optional Conversion of Committed Loans. 
The Company may on any Business Day, upon notice given to the Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Conversion and subject to the provisions of Sections 3.1,
Convert all Committed Loans of one Type comprising the same Borrowing into
Committed Loans of the other Type; provided, however, that any Conversion of
LIBOR Rate Loans into Base Rate Loans shall be made only (x) on the last day of
an Interest Period for such LIBOR Rate Loans or (y) on any day other than the
last day of an Interest Period for such LIBOR Rate Loans so long as the Company
pays the amounts payable pursuant to Section 6.4(a), any Conversion of Base Rate
Loans into LIBOR Rate Loans shall be in an amount not less than the minimum
amount specified in Section 2.2(b) and no Conversion of any Committed Loans
shall result in more separate Committed Loans than permitted under
Section 2.2(a); provided, further, that upon the occurrence and during the
continuance of any Event of Default no Conversion of Base Rate Loans into LIBOR
Rate Loans shall be permitted.  Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Committed Loans to be Converted, and (iii) if such Conversion is into
LIBOR Rate Loans, the duration of the initial Loan Period for each such
Committed Loan.  Each notice of Conversion shall be irrevocable and binding on
the Company.

 

SECTION 3.                                   INTEREST AND FEES.

 

Section 3.1.                            Interest Rates.  The Company hereby
promises to pay interest on the unpaid principal amount of each Committed Loan
for the period commencing on the Funding Date for such Committed Loan until such
Committed Loan is paid in full, as follows:

 

(a)                               if such Committed Loan is a Base Rate Loan, at
a rate per annum equal to the Base Rate from time to time in effect; provided,
however, that upon the occurrence and during the continuance of any Event of
Default, such Committed Loan that is a Base Rate Loan shall bear interest on the
unpaid principal amount thereof at a rate per annum (calculated on the basis of
a 365-day year for the actual number of days elapsed) equal to the Base Rate
from time to time in effect plus 2% per annum; and

 

(b)                              if such Committed Loan is a LIBOR Rate Loan, at
a rate per annum equal to the LIBOR Rate applicable to the Loan Period for such
Loan; provided, however, that upon the occurrence and during the continuance of
any Event of Default, such Committed Loan that is a LIBOR Rate Loan shall, at
the end of the applicable Loan Period then in effect, bear interest on

 

--------------------------------------------------------------------------------


 

the unpaid principal amount thereof at a rate per annum (calculated on the basis
of a 360-day year for the actual number of days involved) equal to the Base Rate
from time to time in effect (but not less than the interest rate in effect for
such Committed Loan immediately prior to maturity of such Committed Loan) plus
2% per annum.

 

Section 3.2.                            Interest Payment Dates.  Except for Base
Rate Loans, as to which accrued interest shall be payable on the last day of
each calendar quarter and on the Termination Date, accrued interest on each
Committed Loan shall be payable in arrears on the last day of the one, two or
three month, as applicable, Loan Period therefor and with respect to each LIBOR
Rate Loan with a Loan Period of six months, on the day that is three months
after the first day of such Loan Period (or, if there is no day in such third
month numerically corresponding to such first day of the Loan Period, on the
last Business Day of such month).  Upon the occurrence and during the
continuance of any Event of Default, accrued interest on any Committed Loan
shall be payable on demand.  If any interest payment date falls on a day that is
not a Business Day, such interest payment date shall be postponed to the next
succeeding Business Day and the interest paid shall cover the period of
postponement (except that if the Committed Loan is a LIBOR Rate Loan and the
next succeeding Business Day falls in the next succeeding calendar month, such
interest payment date shall be the immediately preceding Business Day).

 

Section 3.3.                            Setting and Notice of Committed Loan
Rates.

 

(a)                               The applicable interest rate for each
Committed Loan hereunder shall be determined by the Agent in accordance with
this Agreement and notice thereof shall be given by the Agent promptly to the
Company and to each Bank.  Each determination of the applicable interest rate by
the Agent shall be conclusive and binding upon the parties hereto in the absence
of demonstrable error.

 

(b)                              In the case of LIBOR Rate Loans, each Reference
Bank agrees to use its best efforts to notify the Agent in a timely fashion of
its applicable rate after the Agent’s request (if any) therefor under
Section 2.2(a) (as contemplated in the definition of Base LIBOR).  If as to any
Loan Period the Reuters Page is not available and any one or more of the
Reference Banks is unable or for any reason fails to notify the Agent of its
applicable rate by 11:30 a.m., New York City time, two Business Days before the
Funding Date, then the applicable LIBOR Rate shall be determined on the basis of
the rate or rates of which the Agent is given notice by the remaining Reference
Bank or Banks by such time.  If the Reuters Page is not available and none of
the Reference Banks notifies the Agent of the applicable rate prior to
11:30 a.m., New York City time, two Business Days before the Funding Date, then
(i) the Agent shall promptly notify the other parties thereof and (ii) at the
option of the Company the Committed Loan Request delivered by the Company
pursuant to Section 2.2(a) with respect to such Funding Date shall be cancelled
or shall be deemed to have specified a Base Rate Loan.

 

(c)                               The Agent shall, upon written request of the
Company or any Bank, deliver to the Company or such Bank a statement showing the
computations used by the Agent in determining the interest rate applicable to
any LIBOR Rate Loan.

 

--------------------------------------------------------------------------------


 

Section 3.4.                            Commitment Fee.  The Company agrees to
pay to the Agent for the accounts of the Banks pro rata in accordance with their
respective Percentages an annual commitment fee computed by multiplying the
average daily amount of the unused Aggregate Commitment by the applicable
percentage determined with respect to such commitment fee in accordance with
Schedule II hereto.  Such fee shall be payable quarterly in arrears on the last
Business Day of March, June, September and December of each year (beginning with
the last Business Day of December, 2012) until the Commitments have expired or
have been terminated and on the date of such expiration or termination (and, in
the case of any Terminating Bank, such Bank’s Termination Date), in each case
for the period then ending for which such commitment fee has not previously been
paid; provided, that, no Defaulting Bank shall be entitled to receive any
commitment fee in respect of its Commitment for any period during which that
Bank is a Defaulting Bank (and the Company shall not be required to pay such fee
that otherwise would have been required to have been paid to that Defaulting
Bank).

 

Section 3.5.                            Agent’s Fees.  The Company agrees
promptly to pay to the Agent such fees as may be agreed from time to time by the
Company and the Agent.

 

Section 3.6.                            Computation of Interest and Fees. 
Interest on LIBOR Rate Loans, and commitment fees shall be computed for the
actual number of days elapsed on the basis of a 360-day year; and interest on
Base Rate Loans shall be computed for the actual number of days elapsed on the
basis of a 365/366 day year, as the case may be.  The interest rate applicable
to each LIBOR Rate Loan and Base Rate Loan shall change simultaneously with each
change in the LIBOR Rate or the Base Rate, as applicable.

 

 

SECTION 4.                                   REDUCTION OR TERMINATION OF THE
COMMITMENTS; REPAYMENT; PREPAYMENTS.

 

Section 4.1.                            Voluntary Termination or Reduction of
the Commitments.  (a) The Company may at any time on at least 3 Business Days’
prior notice received by the Agent (which shall promptly on the same day or on
the next Business Day advise each Bank thereof) permanently reduce the amount of
the Commitments (such reduction to be pro rata among the Banks according to
their respective Percentages) to an amount not less than the aggregate principal
amount of all outstanding Committed Loans.  Any such reduction shall be in the
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof. 
Concurrently with any such reduction, the Company shall prepay the principal of
any Committed Loans outstanding to the extent that the aggregate amount of such
Committed Loans outstanding shall then exceed the Aggregate Commitment, as so
reduced.  The Company may from time to time on like notice terminate the
Commitments upon payment in full of all Committed Loans, all interest accrued
thereon, all fees and all other obligations of the Company hereunder. Any notice
of reduction or termination in full of the Commitments hereunder may state that
such notice is conditioned upon the effectiveness of other credit facilities or
capital raising, in which case such notice may be revoked by the Company (by
notice to the Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

--------------------------------------------------------------------------------


 

(b)                              Termination of Defaulting Bank.  The Company
shall be entitled at any time to (i) terminate the unused Commitment of any Bank
that is a Defaulting Bank (the “Defaulted Commitments”) upon prior notice of not
less than one Business Day to the Agent (which shall promptly notify the Banks
thereof), and/or (ii) replace all of the Commitments or the Defaulted
Commitments of any Bank that is a Defaulting Bank with Commitments of a
Successor Bank, provided, that, (x) each such assignment shall be either an
assignment of all of the rights and obligations of the Defaulting Bank under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the Defaulting Bank under
this Agreement with respect to all of the Commitments or the Defaulted
Commitments, as the case may be, and (y) concurrently with such assignment,
either the Company or one or more Successor Banks shall pay for the account of
such Defaulting Bank an aggregate amount at least equal to the aggregate
outstanding principal amount of the Committed Loans owing to such Defaulting
Bank, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Defaulting Bank under
this Agreement.  In either such event, the provisions of Section 4.3 shall apply
to all amounts thereafter paid by the Company or such Successor Bank for the
account of such Defaulting Bank under this Agreement (whether on account of
principal, interest, commitment fees or other amounts), provided, that, such
termination or assignment shall not be deemed to be a waiver or release of any
claim the Company, the Agent, or any Bank may have against such Defaulting Bank.

 

Section 4.2.                            Voluntary Prepayments.  The Company may
voluntarily prepay Committed Loans without premium or penalty, except as may be
required pursuant to subsection (d) below, in whole or in part; provided, that,
(a) each prepayment shall be in an aggregate principal amount of $5,000,000 or
an integral multiple of $1,000,000 in excess thereof, (b) the Company shall give
the Agent at its Notice Office (which shall promptly advise each Bank) not less
than two Business Days’ prior notice thereof for prepayments of LIBOR Rate Loans
and same day notice thereof for prepayments of Base Rate Loans specifying the
Committed Loans to be prepaid and the date and amount of prepayment, (c) any
prepayment of principal of any Committed Loan shall include accrued interest to
the date of prepayment on the principal amount being prepaid and (d) any
prepayment of a LIBOR Rate Loan shall be subject to the provisions of
Section 6.4. Any notice of prepayment in full of all Committed Loans hereunder
or reduction of Commitments in full may state that such notice is conditioned
upon the effectiveness of other credit facilities or capital raising, in which
case such notice may be revoked by the Company (by notice to the Agent on or
prior to the specified effective date) if such condition is not satisfied.

 

Section 4.3.                    Defaulting Banks.

 

(a)                               No Commitment of any Bank shall be increased
or otherwise affected, and, except as otherwise expressly provided in this
Section 4.3 or otherwise specifically provided herein, performance by the
Company of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 4.3.  The rights and remedies against a
Defaulting Bank under this Section 4.3 are in addition to any other rights and
remedies which the Company, the Agent or any Bank may have against such
Defaulting Bank.

 

--------------------------------------------------------------------------------


 

(b)                              If the Company and the Agent agree in writing
in their reasonable determination that a Defaulting Bank should no longer be
deemed to be a Defaulting Bank, the Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Bank will, to the extent applicable, purchase
that portion of outstanding Commitments of the other Banks or take such other
actions as the Agent may determine to be necessary to cause the Commitments to
be held on a pro rata basis by the Banks in accordance with their respective
Percentages, whereupon such Bank will cease to be a Defaulting Bank; provided,
that, no adjustments will be made retroactively or with duplication with respect
to fees accrued or payments made by or on behalf of the Company while that Bank
was a Defaulting Bank; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Bank to Bank will constitute a waiver or release of any claim of any
party hereunder arising from such Bank’s having been a Defaulting Bank.

 

(c)                               Notwithstanding anything to the contrary
contained in this Agreement, any payment of principal, interest, commitment fees
or other amounts received by the Agent for the account of any Defaulting Bank
under this Agreement (whether voluntary or mandatory, at maturity or otherwise)
shall be applied at such time or times as may be determined by the Agent as
follows:  first, to the payment of any amounts owing by such Defaulting Bank to
the Agent hereunder; second, as the Company may request (so long as no Event of
Default shall have occurred and be continuing), to the funding of any Committed
Loan in respect of which that Defaulting Bank has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent;  third, to
the payment of any amounts owing to the Banks as a result of any judgment of a
court of competent jurisdiction obtained by any Bank against such Defaulting
Bank as a result of such Defaulting Bank’s breach of its obligations under this
Agreement; fourth, so long as no Event of Default shall have occurred and be
continuing, to the payment of any amounts owing to the Company as a result of
any judgment of a court of competent jurisdiction obtained by the Company
against such Defaulting Bank as a result of such Defaulting Bank’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Bank or as
otherwise directed by a court of competent jurisdiction; provided, that, if
(x) such payment is a payment of the principal amount of any Committed Loan in
respect of which such Defaulting Bank has not fully funded its appropriate
share, and (y) such Committed Loans were made at a time when the applicable
conditions set forth in Section 9 were satisfied or waived, such payment shall
be applied solely to pay the Committed Loans of all Non-Defaulting Banks on a
pro rata basis prior to being applied to the payment of any Committed Loans of
such Defaulting Bank and provided, further, that any amounts held as cash
collateral for funding obligations of a Defaulting Bank shall be returned to
such Defaulting Bank upon the termination of this Agreement and the satisfaction
of such Defaulting Bank’s obligations hereunder.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Bank that are applied (or held) to
pay amounts owed by a Defaulting Bank or to post cash collateral pursuant to
this Section 4.3 shall be deemed paid to and redirected by such Defaulting Bank,
and each Bank irrevocably consents hereto.

 

--------------------------------------------------------------------------------


 

SECTION 5.                                   MAKING AND PRORATION OF PAYMENTS;
SET-OFF; TAXES.

 

Section 5.1.                            Making of Payments.  Except as provided
in Section 2.2(d), payments (including those made pursuant to Section 4.1) of
principal of, or interest on, the Committed Loans and all payments of fees and
any other payments required to be made by the Company to the Agent hereunder
shall be made by the Company to the Agent in immediately available funds at its
Payment Office not later than 12:00 Noon, New York City time, on the date due;
and funds received after that hour shall be deemed to have been received by the
Agent on the next following Business Day.  Subject to Sections 3.4 and 4.3, the
Agent shall promptly remit to each Bank its share (if any) of each such
payment.  All payments under Section 6 and all payments required to be made
hereunder to any Person other than the Agent shall be made by the Company when
due directly to the Persons entitled thereto in immediately available funds.

 

Section 5.2.                            Pro Rata Treatment; Sharing.

 

(a)                               Except as required pursuant to Section 3.4,
Section 4.3, Section 6 or Section 12.9, each payment or prepayment of principal
of any Committed Loans, each payment of interest on the Committed Loans and each
payment of the commitment fee shall be allocated pro rata among the Banks in
accordance with their respective Percentages.

 

(b)                              If any Bank or other holder of a Committed Loan
shall obtain any payment or other recovery (whether voluntary, involuntary, by
application of offset or otherwise) on account of principal of, interest on or
fees or other amounts with respect to any Committed Loan in excess of the share
of payments and other recoveries (exclusive of payments or recoveries under
Section 6 or pursuant to Section 12.9) such Bank or other holder would have
received if such payment had been distributed pursuant to the provisions of
Section 5.2(a), such Bank or other holder shall purchase from the other Banks or
holders, in a manner to be specified by the Agent, such participations in the
Committed Loans held by them as shall be necessary so that all such payments of
principal and interest with respect to the Committed Loans shall be shared by
the Banks and other holders pro rata in accordance with their respective
Percentages; provided, however, that if all or any portion of the excess payment
or other recovery is thereafter recovered from such purchasing Bank or holder,
the purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

 

Section 5.3.                            Set-off.  The Company agrees that the
Agent, each Arranger, each Bank, each Participant and any of their respective
branches or agencies, to the extent permitted by applicable law, has all rights
of set-off and banker’s lien provided by applicable law, and the Company further
agrees that at any time, (i) any amount owing by the Company under this
Agreement is due to any such Person or (ii) any Event of Default exists, each
such Person, to the extent permitted by applicable law, may apply to the payment
of any amount payable hereunder any and all balances, credits, deposits,
accounts or moneys of the Company then or thereafter with such Person.

 

Section 5.4.                            Taxes, etc.  (a) All payments made by
the Company to the Agent, any Bank, any Assignee or any Participant under this
Agreement and the Committed Notes shall be made without any set off or
counterclaim and free and clear of and without

 

--------------------------------------------------------------------------------


 

deduction for or on account of any present or future Covered Taxes (except to
the extent that such withholding or deduction is compelled by law).  If the
Company is compelled by law to make any such deductions or withholdings of any
Taxes it will:

 

(i)                                  pay to the relevant authorities the full
amount required to be so withheld or deducted,

 

(ii)                              pay such additional amounts as may be
necessary in order that the net amount received by the Agent, each Bank, each
Assignee and each Participant after such deductions or withholdings for Covered
Taxes (including any required deductions or withholdings of Covered Taxes on
such additional amounts) shall equal the amount such payee would have received
had no such deductions or withholdings been made, and

 

(iii)                          promptly forward to the Agent (for delivery to
such payee) an official receipt or other documentation satisfactory to the Agent
evidencing such payment to such authorities.

 

Moreover, if any Covered Taxes are directly asserted against the Agent, any
Bank, any Assignee or any Participant, such payee may pay such Covered Taxes,
and, upon receipt of an official receipt or other reasonably satisfactory
documentation evidencing such payment, the Company shall promptly pay such
additional amount (including, without limitation, any reasonable expenses with
respect thereto) as may be necessary in order that the net amount received by
such payee after the payment of such Covered Taxes (including any Covered Taxes
on such additional amounts) shall equal the amount such payee would have
received had no such Covered Taxes been asserted (provided, that, the Agent, the
Banks, and any Assignee or Participant shall use reasonable efforts, to the
extent consistent with applicable laws and regulations, to minimize to the
extent possible any material amounts of such Covered Taxes if they can do so
without material cost or legal or regulatory disadvantage).  For purposes of
this Section 5.4, a distribution hereunder by the Agent or any Bank to or for
the account of any Bank, Assignee or Participant shall be deemed to be a payment
by the Company.  The Company’s agreement under this Section 5.4 shall survive
repayment of the Committed Loans, cancellation of the Committed Notes or any
termination of this Agreement.

 

(b)                              In consideration of, and as a condition to, the
Company’s undertakings in Section 5.4(a), each Bank other than a Bank that is
organized and existing under the laws of the United States of America or any
State thereof or the District of Columbia (a “Non-U.S. Bank”) agrees to execute
and deliver to the Agent and the Company, on or prior to the date on which such
Non-U.S. Bank becomes a Bank under this Agreement, and at the time or times
reasonably requested by the Company or the Agent (i) to the extent it acts for
its own account with respect to any portion of any sums paid or payable to such
Non-U.S. Bank under this Agreement, two original copies of IRS Forms W-8BEN,
W-8ECI or W-8EXP (or any successor forms), as appropriate, properly completed
and duly executed by such Non-U.S. Bank, and, in the case of a Non-U.S. Bank
claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, a certificate substantially in the form of Exhibit H
to the effect that such Non-U.S. Bank is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax

 

--------------------------------------------------------------------------------


 

Compliance Certificate”), claiming complete exemption from (or a reduced rate
of) withholding and deduction of United States Federal Taxes, (ii) to the extent
it does not act or has ceased to act for its own account with respect to any
portion of any sums paid or payable to such Bank under this Agreement (for
example, in the case of a typical participation by such Non-U.S. Bank or where
such Non-U.S. Bank is a partnership), (1) for the portion of any such sums paid
or payable with respect to which such Non-U.S. Bank acts for its own account,
two original copies of the forms or statements required to be provided by such
Non-U.S. Bank under subsection (i) of this Section 5.4(b), properly completed
and duly executed by such Non-U.S. Bank and claiming complete exemption from (or
a reduced rate of) withholding and deduction of United States Federal Taxes, and
(2) for the portion of any such sums paid or payable with respect to which such
Non-U.S. Bank does not act or has ceased to act for its own account, two
original copies of IRS Form W-8IMY (or any successor forms), properly completed
and duly executed by such Non-U.S. Bank, together with IRS Form W-8BEN, IRS
Form W-8ECI, IRS Form W-8EXP (or any successor forms), a U.S. Tax Compliance
Certificate, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable, provided, that if the Non-U.S. Bank is a
partnership and one or more direct or indirect partners of such Non-U.S. Bank
are claiming the portfolio interest exemption, such Non-U.S. Bank may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner, (iii) any other properly completed and duly executed form or forms
reasonably requested by the Company or the Agent as a basis for claiming
complete exemption from (or a reduced rate of) withholding and deduction of
Taxes, together with such supplementary documentation reasonably requested by
the Company or the Agent to permit the Company or the Agent to determine the
withholding (including backup withholding) or deduction required to be made and
whether such Non-U.S. Bank is subject to information reporting requirements.

 

(c)                               Each Bank that is organized and existing under
the laws of the United States of America, any State thereof or the District of
Columbia (a “U.S. Bank”) agrees to execute and deliver to the Agent and the
Company, on or before the date of this Agreement or on or before the date such
Bank becomes a Bank hereunder (and from time to time thereafter upon the
reasonable request of the Company or the Agent) a copy of IRS Form W-9 (or any
successor forms) properly completed and duly executed by such U.S. Bank, and
claiming that it is organized and existing under the laws of the United States
of America or any State thereof or such other documentation or information
prescribed by applicable law or reasonably requested by the Company or the Agent
as will enable the Company or the Agent, as the case may be, to determine
whether or not such U.S. Bank is subject to backup withholding or information
reporting requirements.

 

(d)                             If a payment made to a Non-U.S. Bank under any
Loan Document would be subject to U.S. Federal withholding Tax imposed by FATCA
if such Non-U.S. Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Non-U.S. Bank shall deliver to the
Company and the Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Company or the Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Agent as may be necessary for the
Company and the Agent to comply with their obligations under FATCA and to
determine that

 

--------------------------------------------------------------------------------


 

such Non-U.S. Bank has complied with such Non-U.S. Bank’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.

 

(e)                               Each Bank hereby agrees, from time to time
after the initial delivery by such Bank of any forms or other information
pursuant to Section 5.4(b) or 5.4(c), whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence so delivered
obsolete or inaccurate in any material respect, that such Bank shall promptly
(and in all events, prior to the next applicable payment date), deliver to the
Agent and the Company two original copies of any renewal, amendment or
additional or successor forms, properly completed and duly executed, together
with any other certificate or statement of exemption required by applicable law
or regulation in order to confirm or establish such Bank’s complete exemption
from (or entitlement to a reduced rate of) withholding and deduction of United
States Federal Taxes with respect to payments to such Bank under this Agreement,
(ii) if applicable, in the case of a change in law after the date on which such
Bank became a Bank hereunder that results in a withholding or deduction of
United States Federal Taxes on payments hereunder to such Bank, establish the
status of such Bank as other than a United States person for United States
Federal tax purposes and, to the extent entitled under an applicable treaty or
other law, claim the benefit of an exemption or a reduced rate of withholding
and deduction of United States Federal Taxes with respect to any such payments
under an applicable tax treaty of the United States, and/or (iii) if applicable,
confirm or establish that such Bank does not act for its own account with
respect to any portion of any such payments.

 

(f)                                If the Company determines in good faith that
a reasonable basis exists for contesting a Covered Tax with respect to which the
Company has paid an additional amount under this Section 5.4, the Agent and the
Banks, as applicable, shall, subject to Section 5.4(g), cooperate with the
Company in challenging such Covered Tax at the Company’s expense if requested by
the Company (it being understood and agreed that neither the Agent nor any Bank
shall have any obligation to contest, or any responsibility for contesting, any
Tax).  If the Agent or a Bank has actual knowledge that it is entitled to
receive a refund (whether by way of a direct payment or by clearly identifiable
offset to an amount otherwise owed to the relevant taxing authority) in respect
of a Covered Tax with respect to which the Company has paid an additional amount
under this Section 5.4, it shall promptly notify the Company of the availability
of such refund (unless it was made aware of such refund by the Company) and
shall, within 30 days after the receipt of a request from the Company, apply for
such refund at the Company’s expense.  If the Agent or any Bank receives a
refund (whether by way of a direct payment or by clearly identifiable offset to
an amount otherwise owed to the relevant taxing authority) of any Covered Tax
with respect to which the Company has paid an additional amount under this
Section 5.4 which, in the reasonable good faith judgment of the Agent or such
Bank, as the case may be, is allocable to such payment made under this
Section 5.4, the amount of such refund (together with any interest received
thereon) shall be paid to the Company, but only to the extent of the additional
amounts received from the Company, provided, that, in the case of a Covered Tax
the Company was required to deduct and withhold under this Section 5.4, the
Company deducted and withheld such Covered Tax in full as and when required
pursuant to this Section 5.4, provided, further, that if all or any portion of
such refund subsequently becomes unavailable or must be returned, the Company
shall repay to the Agent or Bank that paid over such refund to the Company an
amount equal to any portion of the refund that must be returned, plus any
interest, penalties or other charges imposed with respect thereto.

 

--------------------------------------------------------------------------------


 

(g)                              Notwithstanding any other provision of
paragraphs (b), (c), (d) or (e) of this Section 5.4, an Agent or Bank shall not
be required to deliver any form that such Agent or Bank is not legally able to
deliver.  Nothing contained in this Section 5.4 shall require any Agent, Bank,
Assignee or Participant to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Company or
any other Person.

 

(h)                              Each Bank will, at the Company’s request,
designate a different Funding Office if such designation will avoid the need
for, or reduce the amount of, amounts required to be paid by the Company under
this Section 5.4 and will not, in such Bank’s sole discretion, be otherwise
disadvantageous to such Bank.

 

(i)                                  The applicable Bank, acting solely for this
purpose as a non-fiduciary agent of the Company (solely for tax purposes), shall
maintain a register on which it enters the name and address of each Participant,
and the principal amounts (and stated interest) of each such Participant’s
interest in such Bank’s rights and/or obligations under this Agreement (the
“Participant Register”); provided, that, no Bank shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Committed Loans or its other obligations under any
Loan Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Committed Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each Person whose name is recorded in
the Participant Register as the owner of the applicable rights and/or
obligations of such Bank under this Agreement.

 

SECTION 6.                                   INCREASED COSTS AND SPECIAL
PROVISIONS FOR LIBOR RATE LOANS.

 

Section 6.1.                            Increased Costs.  (a)If after the date
hereof, the adoption of any applicable law, rule or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the making or issuance of any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency and compliance by any Bank (or any
Funding Office of such Bank) therewith, then, subject to the provisions of
Section 5.4, which shall provide the sole source of additional amounts payable
to any Bank with respect to the matters covered therein,

 

(A)                          shall subject any Bank (or any Funding Office of
such Bank) to any present or future tax, duty or other charge with respect to
its LIBOR Rate Loans (except for (i) Covered Taxes, (ii) Taxes described in
clauses (ii) through (iv) of the definition of Excluded Taxes and
(iii) Connection Income Taxes);

 

(B)                           shall impose, modify or deem applicable any
reserve (including, without limitation, any reserve imposed by the Board of
Governors of the Federal Reserve System, but excluding any reserve included in
the determination of interest pursuant to Section 3.1), special deposit,
assessment (including any assessment for insurance of

 

--------------------------------------------------------------------------------


 

deposits) or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Bank (or any Funding Office of such
Bank); or

 

(C)                           shall impose on any Bank (or any Funding Office of
such Bank) any other condition affecting its LIBOR Rate Loans, its Committed
Notes or its obligation to make or maintain LIBOR Rate Loans;

 

and the result of any of the foregoing is to increase the cost to (or to impose
an additional cost on) such Bank (or any Funding Office of such Bank) of making
or maintaining any LIBOR Rate Loan, or to reduce the amount of any sum received
or receivable by such Bank (or such Bank’s Funding Office) under this Agreement
or under its Committed Notes with respect thereto, then within 10 days after
demand by such Bank (which demand shall be accompanied by a statement setting
forth the basis of such demand), the Company shall pay directly to such Bank
such additional amount or amounts as will compensate such Bank for such
increased cost or such reduction (without duplication of any amounts which have
been paid or reimbursed).

 

(b)                              If, after the date hereof, any Bank shall
determine that the adoption, effectiveness or phase-in of any applicable law,
rule, guideline or regulation regarding capital adequacy, or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the making or issuance of any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency and compliance
by any Bank (or any Funding Office of such Bank or such Bank’s holding company)
therewith, has or would have the effect of reducing the rate of return on the
capital of such Bank or such Bank’s holding company as a consequence of its
obligations hereunder to a level below that which such Bank or such Bank’s
holding company could have achieved but for such adoption, change or compliance
(taking into consideration such Bank’s or such Bank’s holding company’s policies
with respect to capital adequacy), then, from time to time, within 10 days after
demand by such Bank (which demand shall be accompanied by a statement setting
forth the basis of such demand), the Company shall pay directly to such Bank
such additional amount or amounts as will compensate such Bank or such Bank’s
holding company for such reduction.

 

(c)                               Each Bank shall promptly notify the Company
and the Agent of any event of which it has knowledge, occurring after the date
hereof, which will entitle such Bank to compensation pursuant to this
Section 6.1 and will designate a different Funding Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in such Bank’s sole judgment, be otherwise disadvantageous to such Bank. 
The Company shall not be required to compensate a Bank pursuant to this
Section 6.1 for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Bank notifies the Company of the change
in law or other event occurring after the date hereof giving rise to such
increased costs or reductions, and of such Bank’s intention to claim
compensation therefor (except that, if the change in law or other such event is
retroactive, then the nine month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(d)                             Notwithstanding anything to the contrary herein,
it is understood and agreed that any changes resulting from requests, rules,
guidelines or directives (x) issued in

 

--------------------------------------------------------------------------------


 

connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act or
(y) promulgated by the Bank for International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States or foreign regulatory authorities, in each case pursuant to Basel III)
shall, for the purposes of this Agreement, be deemed to be adopted subsequent to
the date hereof; provided, however, that no Bank shall be entitled to receive
any compensation or reimbursement hereunder with respect to any such changes
unless such requirements are generally applicable to (and for which
reimbursement is generally being sought by the applicable Bank in respect of)
credit transactions similar to this transaction from borrowers similarly
situated to the Company; provided, further, that no Bank shall be required to
disclose any confidential or proprietary information in connection therewith.

 

Section 6.2.                            Basis for Determining Interest Rate
Inadequate or Unfair.  If with respect to the Loan Period for any LIBOR Rate
Loan:

 

(a)                               the Reuters Page is not available and the
Agent is advised by two or more Reference Banks that deposits in Dollars (in the
applicable amounts) are not being offered to such Reference Banks in the
relevant market for such Loan Period, or the Agent otherwise determines (which
determination shall be binding and conclusive on all parties) that, by reason of
circumstances affecting the Base LIBOR market, adequate and reasonable means do
not exist for ascertaining the applicable LIBOR Rate; or

 

(b)                              the Required Banks advise the Agent that the
LIBOR Rate as determined by the Agent will not adequately and fairly reflect the
cost to such Required Banks of maintaining or funding LIBOR Rate Loans for such
Loan Period, or that the making or funding of LIBOR Rate Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in such Required Banks’ opinion materially affects LIBOR Rate Loans,

 

then (i) the Agent shall promptly notify the other parties thereof and (ii) so
long as such circumstances shall continue, no Bank shall be under any obligation
to make any LIBOR Rate Loan or convert any Base Rate Loan into a LIBOR Rate
Loan.

 

Section 6.3.                            Changes in Law Rendering Certain Loans
Unlawful.  In the event that any change in (including the adoption of any new)
applicable laws or regulations, or in the interpretation of applicable laws or
regulations by any Governmental Authority or other regulatory body charged with
the administration thereof, should make it (or in the good faith judgment of
such Bank raise a substantial question as to whether it is) unlawful for a Bank
to make, maintain or fund any LIBOR Rate Loan, then (a) such Bank shall promptly
notify each of the other parties hereto, (b) upon the effectiveness of such
event and so long as such unlawfulness shall continue, the obligation of such
Bank to make LIBOR Rate Loans shall be suspended and any request by the Company
for LIBOR Rate Loans shall, as to such Bank, be deemed to be a request for a
Base Rate Loan, and (c) on the last day of the current Loan Period for such
Bank’s LIBOR Rate Loans (or, in any event, if such Bank so requests on such
earlier date as may be required by the relevant law, regulation or
interpretation) such Bank’s Committed Loans which are LIBOR Rate Loans shall
cease to be maintained as LIBOR Rate Loans and shall thereafter bear interest at
a floating rate per annum equal to the Base Rate.  If at any time

 

--------------------------------------------------------------------------------


 

the event giving rise to such unlawfulness shall no longer exist, then such Bank
shall promptly notify the Company and the Agent.

 

Section 6.4.                            Funding Losses.  The Company hereby
agrees that upon demand by any Bank (which demand shall be accompanied by a
statement setting forth the basis for the calculations of the amount being
claimed) the Company will indemnify such Bank against any net loss or expense
which such Bank may sustain or incur (including, without limitation, any net
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Bank to fund or maintain any LIBOR Rate
Loan), as reasonably determined by such Bank, as a result of (a) any payment or
mandatory or voluntary prepayment (including, without limitation, any payment
pursuant to Section 6.3 or 12.9(b) or any payment resulting from acceleration)
or Conversion of any LIBOR Rate Loan of such Bank on a date other than the last
day of the Loan Period for such Loan or (b) any failure of the Company to borrow
any Committed Loans on the originally scheduled Funding Date specified therefor
pursuant to this Agreement (including, without limitation, any failure to borrow
resulting from any failure to satisfy the conditions precedent to such
borrowing).  For this purpose, all notices to the Agent pursuant to this
Agreement shall be deemed to be irrevocable.

 

Section 6.5.                            Discretion of Banks as to Manner of
Funding.  Notwithstanding any provision of this Agreement to the contrary (but
subject to Section 6.1(c)), each Bank shall be entitled to fund and maintain its
funding of all or any part of its Committed Loans in any manner it sees fit, it
being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if such Bank had actually funded and
maintained each LIBOR Rate Loan during the Loan Period for such LIBOR Rate Loan
through the purchase of deposits having a maturity corresponding to such Loan
Period and bearing an interest rate equal to the rate borne by such LIBOR Rate
Loan for such Loan Period.

 

Section 6.6.                            Conclusiveness of Statements; Survival
of Provisions.  Determinations and statements of any Bank pursuant to this
Section 6 shall be conclusive absent demonstrable error, and each Bank may use
reasonable averaging and attribution methods in determining compensation
pursuant to Section 6.1 or 6.4.  The provisions of this Section 6 shall survive
termination of this Agreement and payment of the Committed Loans.

 

SECTION 7.                                   REPRESENTATIONS AND WARRANTIES.

 

To induce the Banks to enter into this Agreement and to make Committed Loans
hereunder, the Company hereby makes the following representations and warranties
to the Agent and the Banks, which representations and warranties shall survive
the execution and delivery of this Agreement and the Committed Notes and the
disbursement of the initial Committed Loans hereunder:

 

Section 7.1.                            Organization, etc. (a) The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of California; (b) each corporate Subsidiary is a corporation duly
organized, validly existing and in good standing, to the extent applicable,
under the laws of the jurisdiction of its incorporation; (c) each other
Subsidiary (if any) is an entity duly organized and validly existing under the
laws of the jurisdiction of its organization; and (d) each of the Company and
each Subsidiary has the power

 

--------------------------------------------------------------------------------


 

to own its property and to carry on its business as now being conducted and is
duly qualified and in good standing as a foreign corporation or other entity
authorized to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except, in each of
cases (a), (b), (c) and (d) above, where the failure to be so qualified or in
good standing could not reasonably be expected to have a Material Adverse
Effect.

 

Section 7.2.                            Authorization; Consents; No Conflict. 
The execution and delivery by the Company of this Agreement and the Committed
Notes, the borrowings hereunder and the performance by the Company of its
obligations under this Agreement and the Committed Notes (a) are within the
corporate powers of the Company, (b) have been duly authorized by all necessary
corporate action on the part of the Company, (c) have received all necessary
approvals, authorizations, consents, registrations, notices, exemptions and
licenses (if any shall be required) from Governmental Authorities and other
Persons, except for any such approvals, authorizations, consents, registrations,
notices, exemptions or licenses non-receipt of which could not reasonably be
expected to have a Material Adverse Effect, (d) do not and will not contravene
or conflict with any provision of (i) law, (ii) any judgment, decree or order to
which the Company or any Subsidiary is a party or by which the Company or any
Subsidiary is bound, (iii) the charter, by-laws or other organizational
documents of the Company or any Subsidiary or (iv) any provision of any
agreement or instrument binding on the Company or any Subsidiary, or any
agreement or instrument of which the Company is aware affecting the properties
of the Company or any Subsidiary, except with respect to (i), (ii) and
(iv) above, for any such contravention or conflict which could not reasonably be
expected to have a Material Adverse Effect and (e) do not and will not result in
or require the creation or imposition of any Lien on any of the Company’s or its
Subsidiaries’ properties.

 

Section 7.3.                            Validity and Binding Nature.  This
Agreement is, and the Committed Notes (if any) when duly executed and delivered
will be, legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

 

Section 7.4.                            Financial Statements.  The Company’s
audited consolidated financial statements as at December 31, 2011, and unaudited
consolidated financial statements as at June 30, 2012, a copy of each of which
has been furnished to each Bank, have been prepared in conformity with generally
accepted accounting principles in the United States of AmericaGAAP applied on a
basis consistent with that of the preceding fiscal year (other than as required
or permitted by generally accepted accounting principles in the United States of
AmericaGAAP, subject, in the case of unaudited financial statements, to changes
resulting from audit and year-end adjustments) and fairly present the financial
condition of the Company and its Subsidiaries as at such dates and the results
of their operations for the applicable time periods then ended.

 

Section 7.5.                            Litigation and Contingent Liabilities. 
All Litigation Actions, taken as a whole, could not reasonably be expected to
have a Material Adverse Effect.  As of the Closing Date, other than any
liability incident to such Litigation Actions or provided for or disclosed in
the financial statements referred to in Section 7.4, neither the Company nor

 

--------------------------------------------------------------------------------


 

any Subsidiary has any contingent liabilities which are material to the
business, credit, operations or financial condition of the Company and its
Subsidiaries taken as a whole.

 

Section 7.6.                            Employee Benefit Plans.  Except as could
not reasonably be expected to have a Material Adverse Effect, each employee
benefit plan (as defined in Section 3(3) of ERISA) maintained or sponsored by
the Company or any Subsidiary complies in all material respects with all
applicable requirements of law and regulations.  During the term of this
Agreement, (i) no steps have been taken to terminate any Plan and no
contribution failure has occurred with respect to any Plan sufficient to give
rise to a lien under Section 303(k) of ERISA, (ii) no Reportable Event has
occurred with respect to any Plan,  (iii) no determination has been made that
any Plan is in “at risk” status (within the meaning of Section 303 of ERISA);
and (iv) neither the Company nor any ERISA Affiliate has either withdrawn or
instituted steps to withdraw from any Multiemployer Plan, except in any such
case specified in clause (i), (ii), (iii) and (iv) above, for actions which
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.  Except as could not reasonably be expected to have a
Material Adverse Effect, no condition exists or event or transaction has
occurred in connection with any Plan which could reasonably be expected to
result in the incurrence by the Company or any Subsidiary of any material
liability, fine or penalty (imposed by Section 4975 of the Code or
Section 502(i) of ERISA or otherwise).  Neither the Company nor any ERISA
Affiliate is a member of, or contributes to, any Multiemployer Plan as to which
the potential withdrawal liability based upon the most recent actuarial report
could reasonably be expected to have a Material Adverse Effect.  Except as could
not reasonably be expected to have a Material Adverse Effect, neither the
Company nor any Subsidiary has any contingent liability with respect to any post
retirement benefit under an employee welfare benefit plan (as defined in
Section 3(1) of ERISA), other than liability for continuation coverage described
in Part 6 of Title I of ERISA.

 

Section 7.7.                            Investment Company Act.  The Company is
not an “investment company” or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

 

Section 7.8.                            Regulation U.  Neither the Company nor
any Subsidiary is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System as amended from time to time).

 

Section 7.9.                            Information(a)  .  All information with
respect to the Company contained in the August 2012 information memorandum (the
“Information Memorandum”) furnished by the Agent to the Banks and all other
information furnished by the Company to the Agent or any Bank, other than in
each case independent third party appraisals of aircraft and independent third
party generated industry information, is, to the best of the Company’s knowledge
after due inquiry, true and accurate in every material respect as of the date
thereof, and none of such information contains any material misstatement of fact
or omits to state any material fact necessary to make such information not
misleading when read together with the Company’s filing on Forms 10-K, 10-Q and
(to the extent issued after the most recent filing on Form 10-Q) 8-K with the
Securities and Exchange Commission; provided, that, with respect to projected
and pro forma financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the

 

--------------------------------------------------------------------------------


 

time of preparation and delivery; it being understood that such projections may
vary from actual results and that such variances may be material.

 

Section 7.10.                    Compliance with Applicable Laws, etc.  The
Company and its Subsidiaries are in compliance with the requirements of all
applicable laws, rules, regulations and orders of all Governmental Authorities
(including, without limitation, ERISA and all applicable environmental laws),
except for noncompliance that could not reasonably be expected to have a
Material Adverse Effect.  Neither the Company nor any Subsidiary is in default
under any agreement or instrument to which the Company or such Subsidiary is a
party or by which it or any of its properties or assets is bound, which default
could reasonably be expected to have a Material Adverse Effect on the business,
credit, operations or financial condition of the Company and its Subsidiaries
taken as a whole.  No Event of Default or Unmatured Event of Default has
occurred and is continuing.

 

Section 7.11.                    Insurance.  Each of the Company and each
Subsidiary maintains, or, in the case of any property owned by the Company or
any Subsidiary and leased to lessees, has contractually required such lessees to
maintain, insurance with financially sound and reputable insurers to such extent
and against such hazards and liabilities as is commonly maintained, or caused to
be maintained, as the case may be, by companies similarly situated.

 

Section 7.12.                    Taxes.  Each of the Company and each Subsidiary
has filed all material tax returns which are required to have been filed and has
paid, or made adequate provisions for the payment of, all of its Taxes which are
due and payable, except such Taxes, if any, as are being contested in good faith
and by appropriate proceedings and as to which such reserves or other
appropriate provisions as may be required by generally accepted accounting
principlesGAAP have been established and except where failure to pay such Taxes,
individually or in the aggregate, cannot reasonably be expected to have a
Material Adverse Effect.

 

Section 7.13.                    Use of Proceeds.  The proceeds of the Committed
Loans will be used by the Company for general corporate purposes.

 

Section 7.14.                    Pari Passu.  All obligations and liabilities of
the Company hereunder shall rank at least equally and ratably (pari passu) in
priority with all other unsubordinated, unsecured obligations of the Company to
any other creditor.

 

Section 7.15.                    OFAC, Etc.. None of the Company or any
Significant Subsidiary is or will become a Person or entity described by section
1 of Executive Order 13224 of September 24, 2001 Blocking Property and
Prohibiting Transactions with Persons Who, Commit, Threaten to Commit, or
Support Terrorism (12 C.F.R. 595), and none of the Company or any Significant
Subsidiary is acting for or on behalf of any Person on any list promulgated
under the USA Patriot Act Title III of 107 Public Law 56 (October 26, 2001).

 

--------------------------------------------------------------------------------


 

SECTION 8.                                   COVENANTS.

 

Until the expiration or termination of the Commitments, and thereafter until all
obligations of the Company hereunder and under the Committed Notes are paid in
full (other than unasserted contingent indemnification obligations), the Company
agrees that, unless at any time the Required Banks shall otherwise expressly
consent in writing, it will:

 

Section 8.1.                            Reports, Certificates and Other
Information.  Furnish to the Agent with sufficient copies for each Bank which
the Agent shall promptly make available to each Bank:

 

8.1.1                Audited Financial Statements.  As soon as available, and in
any event within 95 days after each fiscal year of the Company, a copy of the
audited financial statements and annual audit report of the Company and its
Subsidiaries for such fiscal year prepared on a consolidated basis and in
conformity with generally accepted accounting principles in the United States of
AmericaGAAP and certified by PricewaterhouseCoopers LLP or by another
independent certified public accountant of recognized national standing selected
by the Company. As soon as available, and in any event within 95 days after each
fiscal year of AerCap, a copy of the audited consolidated balance sheet and
related statements of operations, shareholders’ equity and cash flows and annual
audit report of AerCap and its subsidiaries for such fiscal year (setting forth
in each case in comparative form the figures for the previous fiscal year)
prepared on a consolidated basis and in conformity with GAAP and certified by
PricewaterhouseCoopers Accountants N.V. or by another independent certified
public accountant of recognized national standing selected by AerCap.

 

8.1.2                Interim Reports.  As soon as available, and in any event
within 50 days after each quarter (except the last quarter) of each fiscal year
of the Company, a copy of the unaudited financial statements of the Company and
its Subsidiaries for such quarter prepared in a manner consistent with the
audited financial statements referred to in Section 8.1.1 (except as required or
permitted by generally accepted accounting principles in the United States of
AmericaGAAP), signed by an Authorized Officer and consisting of at least a
balance sheet as at the close of such quarter and statements of earnings and
cash flows for such quarter and for the period from the beginning of such fiscal
year to the close of such quarter. As soon as available, and in any event within
50 days after each quarter (except the last quarter) of each fiscal year of
AerCap, a copy of the unaudited consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows of AerCap and its
subsidiaries as of the end of and for such quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for (or, in the case of the balance sheet, as of the end of) the corresponding
period or periods of the previous fiscal year, all certified by an Authorized
Officer of AerCap as presenting fairly, in all material respects the financial
condition and results of operations of AerCap and the AerCap Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year end audit
adjustments, the auditor’s year end report and the absence of footnotes.

 

--------------------------------------------------------------------------------


 

8.1.3                Certificates.  (a) Contemporaneously with the furnishing of
a copy of each annual audit report and of each set of quarterly statements
provided for in this Section 8.1, deliver a certificate of the Company dated the
date of delivery of such annual report or such quarterly statements and signed
by an Authorized Officer, to the effect that no Event of Default or Unmatured
Event of Default has occurred and is continuing, or, if there is any such event,
describing it and the steps, if any, being taken to cure it and containing a
computation of, and showing compliance with, each of the financial ratios and
restrictions contained in this Section 8 and (b) contemporaneously with the
furnishing of each annual audit report and each set of quarterly statements
provided for in Section 8.1, deliver a Pricing Certificate; provided, that any
change to pricing determined after the Company delivers such Pricing Certificate
in connection with the audited financial statements pursuant to Section 8.1.1
shall apply retroactively to the date that is 50 days after the end of the
applicable fiscal year; provided, further, that if such retroactive application
would result in any increase in pricing, such retroactive increase will be
deemed not to result in any Event of Default or Unmatured Event of Default
hereunder.

 

8.1.4                Certain Notices.  Forthwith upon learning of the occurrence
of any of the following, provide written notice thereof, describing the same and
the steps being taken by the Company or the Subsidiary affected with respect
thereto:

 

(i)                                  the occurrence of an Event of Default or an
Unmatured Event of Default;

 

(ii)                              the institution of any Litigation Action;
provided, that, the Company need not give notice of any new Litigation Action
unless such Litigation Action, together with all other pending Litigation
Actions, could reasonably be expected to have a Material Adverse Effect;

 

(iii)                          the entry of any judgment or decree against the
Company or any Subsidiary if the aggregate amount of all judgments and decrees
then outstanding against the Company and all Subsidiaries exceeds $50,000,000
after deducting (i) the amount with respect to which the Company or any
Subsidiary is insured and with respect to which the insurer has not denied
coverage in writing and (ii) the amount for which the Company or any Subsidiary
is otherwise indemnified if the terms of such indemnification are satisfactory
to the Agent and the Required Banks;

 

(iv)                          the occurrence of a Reportable Event with respect
to any Plan; the institution of any steps by the Company, any ERISA Affiliate,
the PBGC or any other Person to terminate any Plan; the institution of any steps
by the Company or any ERISA Affiliate to withdraw from any Plan; the incurrence
of any material increase in the contingent liability of the Company or any
Subsidiary with respect to any post-retirement welfare benefits; the failure of
the Company or any other Person to make a required contribution to a Plan if
such failure is sufficient to give rise to a lien under Section 303(k) of ERISA
or a determination is made that any Plan is in “at risk” status (within the
meaning of Section 303 of ERISA);

 

--------------------------------------------------------------------------------


 

provided, however, that no notice shall be required of any of the foregoing
unless the circumstance could reasonably be expected to have a Material Adverse
Effect; or

 

(v)                              the occurrence of a material adverse change in
the business, credit, operations or financial condition of the Company and its
Subsidiaries taken as a whole.

 

8.1.5                Other Information.  From time to time provide such other
information concerning the Company and its Subsidiaries (not including reports
and other materials to the extent filed with the Securities and Exchange
Commission) as any Bank or the Agent may reasonably request.

 

Financial information required to be delivered pursuant to Sections 8.1.1 and
8.1.2 above shall be deemed to have been delivered if such information, or one
or more annual or quarterly reports containing such information, shall have been
posted by the Agent on any Platform (as defined herein) or similar site to which
the Banks have been granted access or such reports shall be available on the
website of the Securities and Exchange Commission at http://www.sec.gov or on
the Company’s website at http://www.ilfc.com; provided, that the Company shall
provide paper copies of such financial information if requested by the Agent or
any Bank.  Information, reports or certificates required to be delivered
pursuant to this Section 8.1 may be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent.

 

Section 8.2.                            Existence.  (a) Maintain and preserve,
and, subject to the first proviso in Section 8.9, cause each Subsidiary to
maintain and preserve, its respective existence as a corporation or other form
of business organization, as the case may be, and (b) take all reasonable action
to maintain all rights, privileges, licenses, patents, patent rights,
copyrights, trademarks, trade names, franchises and other authority, except in
each case (other than with respect to the Company in connection with clause
(a) above) to the extent that failure to do so could not reasonably be expected
to result in a Material Adverse Effect; provided, however, that notwithstanding
anything to the contrary herein, (a) any Subsidiary may be merged or
consolidated with or into (i) any other Subsidiary or (ii) into the Company
(with the Company as the surviving corporation) and (b) any Subsidiary may be
converted from one form of business organization into any other form of business
organization.  In addition, notwithstanding anything to the contrary herein, the
Company may merge, consolidate with or transfer all or substantially all of its
assets to another newly created, Wholly-owned Subsidiary of AIG (any such
merger, consolidation or transfer in compliance herewith, including (1) and
(2) below, an “AIG Reorganization Transaction”) so long as, (1) such newly
created subsidiary has no Indebtedness that would not be permitted under this
Agreement prior to any such merger, consolidation or transfer and (2) to the
extent the Company is not the resulting or surviving entity, such subsidiary
expressly assumes all of the Company’s obligations for the payment or repayment
of borrowed money (including deposits and reimbursement obligations arising from
drawings pursuant to letters of credit) that are in the form of, or represented
by, a bond, note, certificated debt security or other debt security or that are
documented by a term loan agreement, revolving loan agreement or similar credit
agreement, including for the avoidance of doubt all of the Company’s obligations
under this Agreement, which assumption of the Company’s

 

--------------------------------------------------------------------------------


 

obligations under this Agreement shall be effected pursuant to documentation
reasonably satisfactory to the Agent, it being understood that each Bank agrees
that any such AIG Reorganization Transaction that complies with clauses (1) and
(2) hereof shall be permitted under this Section 8.2 and Sections 10.1 and 12.14
hereof without any further consent required from any such Bank; provided, that,
to the extent any Person assumes and relieves all or substantially all of the
Company’s obligations for the payment or repayment of borrowed money (including
deposits and reimbursement obligations arising from drawings pursuant to letters
of credit) that are in the form of, or represented by, a bond, note,
certificated debt security or other debt security or that are documented by a
term loan agreement, revolving loan agreement or similar credit agreement, all
of the Company’s obligations under this Agreement shall be assumed by such
Person, which assumption of the Company’s obligations under this Agreement shall
be effected pursuant to documentation reasonably satisfactory to the Agent.

 

Section 8.3.                            Nature of Business.  Subject to
Section 8.2, engage on a consolidated basis with its Subsidiaries in
substantially the same fields of business as it and its Subsidiaries on a
consolidated basis are engaged in on the date hereof (or fields of business
related or ancillary thereto).

 

Section 8.4.                            Books, Records and Access.

 

(a)                               Maintain, and cause each Subsidiary to
maintain in all material respects complete and accurate books and records in
which full and correct entries in all material respects and in conformity with
generally accepted accounting principles in the United States of AmericaGAAP
shall be made of all dealings and transactions in relation to its respective
business and activities.

 

(b)                              Permit, and cause each Subsidiary to permit,
access by the Agent and each Bank to the books and records of the Company and
such Subsidiary during normal business hours, and permit, and cause each
Subsidiary to permit, the Agent and each Bank to make copies of such books and
records upon reasonable notice and as often as may be reasonably requested.

 

Section 8.5.                            Insurance.  Maintain, and cause each
Subsidiary to maintain, such insurance as is described in Section 7.11.

 

Section 8.6.                            Repair.  Maintain, preserve and keep,
and cause each Subsidiary to maintain, preserve and keep, its properties in good
repair, working order and condition, ordinary wear and tear excepted, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.  In the case of properties leased by the Company or any
Subsidiary to lessees, the Company may satisfy its obligations related to such
properties under the previous sentence by contractually requiring, or by causing
each Subsidiary to contractually require, such lessees to perform such
obligations.

 

Section 8.7.                            Taxes.  Pay or cause to be paid, and
cause each Subsidiary to pay, or cause to be paid, prior to the imposition of
any penalty or fine, all of its Taxes, unless and only to the extent that the
Company or such Subsidiary, as the case may be, is contesting any such Taxes in
good faith and by appropriate proceedings and the Company or such Subsidiary has
set aside on its books such reserves or other appropriate provisions therefor as
may be

 

--------------------------------------------------------------------------------


 

required by generally accepted accounting principles in the United States of
AmericaGAAP, except where failure to pay such Taxes, individually or in the
aggregate, cannot reasonably be expected to have a Material Adverse Effect.

 

Section 8.8.                            Compliance.  Comply, and cause each
Subsidiary to comply with all statutes (including without limitation ERISA) and
governmental rules and regulations applicable to it except to the extent
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

 

Section 8.9.                            Sale of Assets.  Not, and not permit any
Subsidiary to, transfer, convey, lease (except for in the ordinary course of
business) or otherwise dispose of all or substantially all of the assets of the
Company and its Subsidiaries taken as a whole; provided, however, that any
Wholly-owned Subsidiary may sell, transfer, convey, lease or assign all or a
substantial part of its assets to the Company or another Wholly-owned Subsidiary
if immediately thereafter and after giving effect thereto no Event of Default or
Unmatured Event of Default shall have occurred and be continuing; provided,
further that this Section 8.9 shall not prohibit any transaction otherwise
permitted by Section 8.2.

 

Section 8.10.                    Consolidated Indebtedness to Shareholder’s
Equity.  Not permit the ratio of Consolidated Indebtedness to Shareholder’s
Equity, (i) from and including the date immediately following the Transaction
Closing Date to December 30, 2014, to exceed 400% at any time (such ratio600%,
and (ii) from and including December 31, 2014 to October 9, 2015, to exceed 570%
(such ratios to be calculated in a manner consistent with the calculations set
forth on Schedule 1 to Exhibit C).

 

Section 8.11.                    Interest Coverage Ratio.  Not permit the
Interest Coverage Ratio on the last day of any quarter of any fiscal year of the
Company to be less than 150200%.

 

Section 8.12. [Intentionally Omitted].

 

Section 8.12.                   Unencumbered Assets. Not permit the ratio of
(A) Unencumbered Assets to (B) the aggregate outstanding principal amount of
AerCap’s consolidated unsecured Financial Indebtedness minus, to the extent
included in Financial Indebtedness, the aggregate amount outstanding of Hybrid
Capital Securities, in each case on the last day of any quarter of any fiscal
year of AerCap to be less than 135%.

 

Section 8.13.                    Restricted Payments.  Not declare or pay any
dividends whatsoever or make any distribution on any capital stock of the
Company (except in shares of, or warrants or rights to subscribe for or purchase
shares of, capital stock of the Company), and not permit any Subsidiary to, make
any payment to acquire or retire shares of capital stock of the Company, in each
case at any time when (i) an Event of Default as described in Section 10.1 has
occurred and is continuing and there are Committed Loans outstanding hereunder
or (ii) an Event of Default as described in Section 10.1.1 has occurred and is
continuing and there are no Committed Loans outstanding hereunder; provided,
however, that notwithstanding the foregoing, this Section 8.13 shall not
prohibit (x) the payment of dividends on any of the Company’s market auction
preferred stock that was sold to the public pursuant to an effective
registration statement

 

--------------------------------------------------------------------------------


 

under the Securities Act of 1933 or (y) the payment of dividends within 30 days
of the declaration thereof if such declaration was not prohibited by this
Section 8.13.

 

Section 8.14.                    Liens.  Not, and not permit AerCap or any
AerCap Subsidiary to, create or permit to exist any Lien upon or with respect to
any of its properties or assets of any kind, now owned or hereafter acquired, or
on any income or profits therefrom, except for:

 

(a)                               Liens existing on January 31, 2011the
Transaction Closing Date that are reflected in the consolidated financial
statements of AerCap or the Company, in each case dated prior to such date;

 

(b)                              Liens to secure the payment of all or any part
of the purchase price of any property or assets or to secure any Indebtedness
incurred by the CompanyAerCap or aan AerCap Subsidiary to finance the
acquisition of any property or asset.  For the avoidance of doubt, Liens
securing Indebtedness relating to ECA Financings or Eximbank financings shall be
permitted hereunder;

 

(c)                               Liens securing the Indebtedness of aan AerCap
Subsidiary owing to the CompanyAerCap or to aan AerCap Wholly-owned Subsidiary;

 

(d)                             Liens on property of a Person existing at the
time such Person is merged into or consolidated with the CompanyAerCap or aan
AerCap Subsidiary or at the time of a purchase, lease or other acquisition of
the properties of a Person as an entirety or substantially as an entirety by the
CompanyAerCap or aan AerCap Subsidiary; provided, that, any such Lien shall not
extend to or cover any assets or properties of the CompanyAerCap or such AerCap
Subsidiary owned by the CompanyAerCap or such AerCap Subsidiary prior to such
merger, consolidation, purchase, lease or acquisition, unless otherwise
permitted under this Section 8.14;

 

(e)                               leases, subleases or licenses granted to
others in the ordinary and usual course of the Company’sAerCap’s business;

 

(f)                                easements, rights of way, restrictions and
other similar charges or encumbrances not interfering in any material respect
with the ordinary conduct of the business of the CompanyAerCap or any AerCap
Subsidiary;

 

(g)                              bankers’ Liens arising by law or by contract in
the ordinary and usual course of the Company’sAerCap’s business;

 

(h)                              Liens incurred or deposits made in the ordinary
course of business in connection with surety and appeal bonds, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);
provided, however, that the obligation so secured is not overdue or is being
contested in good faith and by appropriate proceedings diligently pursued;

 

--------------------------------------------------------------------------------


 

(i)                                  any replacement or successive replacement
in whole or in part of any Lien referred to in the foregoing clauses (a) to (h),
inclusive; provided, however, that the principal amount of any Indebtedness
secured by the Lien shall not be increased and the principal repayment schedule
and maturity of such Indebtedness shall not be extended and (i) such replacement
shall be limited to all or a part of the property which secured the Lien so
replaced (plus improvements and construction on such property) or (ii) if the
property which secured the Lien so replaced has been destroyed, condemned or
damaged and pursuant to the terms of the Lien other property has been
substituted therefor, then such replacement shall be limited to all or part of
such substituted property;

 

(j)                                  Liens created by or resulting from any
litigation or other proceeding which is being contested in good faith by
appropriate proceedings, including Liens arising out of judgments or awards
against the CompanyAerCap or any AerCap Subsidiary with respect to which the
CompanyAerCap or such AerCap Subsidiary is in good faith prosecuting an appeal
or proceedings for review; Liens incurred by the CompanyAerCap or any AerCap
Subsidiary for the purpose of obtaining a stay or discharge in the course of any
litigation or other proceeding to which the CompanyAerCap or such AerCap
Subsidiary is a party; or Liens created by or resulting from any litigation or
other proceeding that would not result in an Event of Default hereunder;

 

(k)                              carrier’s, warehouseman’s, hangar keeper’s,
mechanic’s, repairer’s, landlord’s and materialmen’s Liens, Liens for Taxes,
assessments and other governmental charges and other Liens arising in the
ordinary course of business, by operation of law or under customary terms of
repair or modification agreements or any engine or parts-pooling arrangements,
in each case securing obligations that are not incurred in connection with the
obtaining of any advance or credit and which are either not overdue or are being
contested in good faith and by appropriate proceedings diligently pursued; and

 

(l)                                  other Liens securing Indebtedness of the
CompanyAerCap or any AerCap Subsidiary in an aggregate amount which, together
with all other outstanding Indebtedness of the Company and the Subsidiaries
secured by Liens not listed in clauses (a) through (k) of this Section 8.14,
does not at the time exceed 30% of the Consolidated Tangible Net Assets of the
Company as shown on its audited consolidated financial statements; provided that
at the time such Indebtedness is incurred (or, in the case of unsecured
Indebtedness that is subsequently secured by Liens, at the time such
Indebtedness becomes secured) the ratio of (A) Unencumbered Assets as of the end
of the fiscal year precedingmost recently ended fiscal period for which
financial statements have been delivered pursuant to Section 8.1 (except that
(i) “cash and cash equivalents” and Financial Indebtedness shall be measured on
the applicable date of determination on a pro forma basis, (ii) any Aircraft
Assets acquired subsequent to such date may, at the Company’s option, be
included in the determination of Unencumbered Assets valued as of the date of
acquisition and as determined by the Company in good faith and (iii) if the
outstanding amount of Financial Indebtedness on the applicable date of
determination has been reduced since the end of the most recently ended fiscal
period for which financial statements have been delivered pursuant to
Section 8.1 with the proceeds of any sale or other disposition of Aircraft
Assets, the book value of such Aircraft Assets sold or

 

--------------------------------------------------------------------------------


 

otherwise disposed of shall be excluded) to (B) the aggregate outstanding
principal amount of AerCap’s consolidated unsecured Financial Indebtedness on
the date of determination on a pro forma basis minus, to the extent included in
Financial Indebtedness as of such date, the aggregate amount outstanding of
Hybrid Capital Securities, is not less than 135%.

 

--------------------------------------------------------------------------------


 

Section 8.15.                    Use of Proceeds.  Not permit any proceeds of
the Committed Loans to be used, either directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, as amended from time to time; or for the purpose,
whether immediate, incidental or ultimate, of acquiring directly or indirectly
any of the outstanding shares of voting stock of any corporation which (i) has
announced that it will oppose such acquisition or (ii) has commenced any
litigation which alleges that any such acquisition violates, or will violate,
applicable law.

 

Section 8.16.                   [Intentionally Omitted.]Additional Material
Indebtedness.  In the event that the Company or any of its Subsidiaries shall,
on or after October 9, 2012, incur any Indebtedness in an amount equal to or
greater than $50.0 million outstanding under any single credit facility or other
agreement not in effect on the Closing Date (any such Indebtedness in excess of
such threshold being “Additional Material Indebtedness”), and in any such case,
the terms of such Additional Material Indebtedness shall restrict the incurrence
of Liens by the Company and its Subsidiaries securing the Company’s Indebtedness
under this Agreement (as in effect on the date hereof) (any provision of such
Additional Material Indebtedness that is so restrictive, an “Additional
Indebtedness Lien Covenant”), and such Additional Indebtedness Lien Covenant is
more restrictive than the provisions of Section 8.14, taken as a whole, then
such Additional Indebtedness Lien Covenant shall specifically permit the Company
to incur Liens to secure the aggregate amount of Indebtedness and other
obligations arising under or in connection with this Agreement as in effect on
the date the Company or any of its Subsidiaries incur such Additional Material
Indebtedness; provided, that (i) this Section 8.16 shall not prohibit or limit
any Additional Indebtedness Lien Covenant (1) if such Additional Indebtedness
Lien Covenant, considered as a whole with the other provisions governing such
Additional Material Indebtedness, is not more restrictive than the provisions of
Section 8.14, taken as a whole; (2) incurred or provided in favor of any holder
of Additional Material Indebtedness in respect of capital leases, synthetic
lease obligations and purchase money obligations for fixed or capital assets in
the ordinary course of business or solely to the extent any such Additional
Indebtedness Lien Covenant relates to the property financed by or the subject of
such Additional Material Indebtedness and proceeds thereof; or (3) set forth in
any credit facility or other agreement amending, extending or refinancing any
Indebtedness (including any Indebtedness outstanding as of the Closing Date) if
the applicable Additional Indebtedness Lien Covenant is not more restrictive
than the applicable restriction set forth in the Indebtedness being amended,
extended or refinanced; and (ii) in the event such Additional Indebtedness Lien
Covenant shall apply only to a particular Subsidiary (or a particular Subsidiary
and its Subsidiaries) and such Subsidiary and such Subsidiary’s Subsidiaries, as
the case may be, do not own all or substantially all of the consolidated assets
of the Company and its Subsidiaries, then the requirements of this Section 8.16
shall not apply; provided, further, the lien covenants in the Company’s
indentures and other credit arrangements existing as of the Closing Date shall
be deemed not to be more restrictive, taken as a whole, than Section 8.14.

 

Section 8.17.                   Limitation on Issuances of Guarantees of
Indebtedness.

 

(a)                              From and after the Transaction Closing Date,
neither the Company nor AerCap will cause or permit any AerCap Subsidiary to be
an obligor or a guarantor under the Acquired Company Acquisition Facility,
unless such AerCap Subsidiary is a

 

--------------------------------------------------------------------------------


 

Guarantor or executes and delivers to the Agent a Guarantee Assumption
Agreement, concurrently with such AerCap Subsidiary becoming an obligor or a
guarantor under the Acquired Company Acquisition Facility.

 

(b)                             From and after the Transaction Closing Date,
neither the Company nor AerCap will cause or permit any AerCap Subsidiary (other
than a Securitization Subsidiary or an Obligor), directly or indirectly, to
guarantee any Capital Markets Debt or unsecured Credit Facility (other than
Standard Securitization Undertakings in connection with a Qualified
Securitization Financing) of AerCap or any other Obligor (other than the Company
or any Subsidiary) unless such AerCap Subsidiary, within five Business Days of
the date on which it guarantees Capital Markets Debt or an unsecured Credit
Facility of AerCap or any other Obligor (other than the Company or any
Subsidiary), executes and delivers to the Agent a Guarantee Assumption
Agreement.

 

Section 8.18.                   Subsidiary Guarantors.  In each case to the
extent such Person is not a party to this Agreement on the Transaction Closing
Date, the Company and AerCap will cause any AerCap Subsidiary that is required
under Section 8.17 to become a Subsidiary Guarantor to (i) become a “Subsidiary
Guarantor” hereunder pursuant to a Guarantee Assumption Agreement and
(ii) deliver such proof of corporate or similar action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
AerCap pursuant to the First Amendment.

 

SECTION 9.                                   CONDITIONS TO LENDING.

 

Section 9.1.                            Conditions Precedent to All Committed
Loans.  Each Bank’s obligation to make each Committed Loan on the date of
original borrowing thereof is subject to the following conditions precedent:

 

9.1.1                No Default.  (a) No Event of Default or Unmatured Event of
Default has occurred and is continuing or will result from the making of such
Committed Loan, (b) the representations and warranties contained in Section 7
are true and correct in all material respects as of the date of such requested
Committed Loan, with the same effect as though made on the date of such
Committed Loan, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date (it being understood that each request for a Committed Loan shall
automatically constitute a representation and warranty by the Company that, as
at the requested date of such Committed Loan, (x) all conditions under this
Section 9.1.1 shall be satisfied and (y) after the making of such Committed Loan
the aggregate principal amount of all outstanding Committed Loans will not
exceed the Aggregate Commitment).

 

9.1.2                Documents.  The Agent shall have received (a) a certificate
signed by an Authorized Officer of the Company as to compliance with Section
9.1.1, which requirement shall be deemed satisfied by the submission of a
properly completed Committed Loan Request and (b) such other documents as the
Agent may reasonably request in support of such Committed Loan.

 

--------------------------------------------------------------------------------


 

Section 9.2.                            Conditions to the Availability of the
Commitments.  The obligations of each Bank hereunder are subject to the
satisfaction of each of the following conditions precedent, and the Banks’
Commitments shall not become available until the date on which the Agent has
determined that each of the following conditions precedent shall have been
satisfied or, to the extent not so satisfied, waived in writing by the Required
Banks (the “Closing Date”):

 

9.2.1                Revolving Credit Agreement.  The Agent shall have received
this Agreement duly executed and delivered by each of the Banks and the Company
and each of the Banks shall have received a fully executed Committed Note, if
such Committed Note is requested by any Bank pursuant to Section 11.11.

 

9.2.2                Evidence of Corporate Action.  The Agent shall have
received certified copies of all corporate actions taken by the Company to
authorize this Agreement and the Committed Notes.

 

9.2.3                Incumbency and Signatures.  The Agent shall have received a
certificate of the Secretary or an Assistant Secretary of the Company certifying
the names of the officer or officers of the Company authorized to sign this
Agreement, the Committed Notes and the other documents provided for in this
Agreement to be executed by the Company, together with a sample of the true
signature of each such officer (it being understood that the Agent and each Bank
may conclusively rely on such certificate until formally advised by a like
certificate of any changes therein).

 

9.2.4                Good Standing Certificates.  The Agent shall have received
such good standing certificates of state officials with respect to the
incorporation of the Company, or other matters, as the Agent or the Banks may
reasonably request.

 

9.2.5                Opinions of Company Counsel.  The Agent shall have received
favorable written opinions of Gibson, Dunn & Crutcher LLP, counsel for the
Company, in form satisfactory to the Administrative Agent, and the General
Counsel or Deputy General Counsel or any Corporate Counsel of the Company, in
form satisfactory to the Administrative Agent.

 

9.2.6                Opinion of Agent’s Counsel.  The Agent shall have received
a favorable written opinion of Shearman & Sterling LLP, special New York counsel
to the Agent, with respect to such legal matters as the Agent reasonably may
require.

 

9.2.7                Other Documents.  The Agent shall have received such other
certificates and documents as the Agent or the Banks reasonably may require
(including, without limitation, such documents and information as is necessary
to satisfy its “know your customer” or related requirements).

 

9.2.8                Fees.  The Agent shall have received (a) for the account of
the Agent the Agent’s fees payable on the Closing Date pursuant to Section 3.5
hereof and (b) all accrued fees payable on the Closing Date owing to the Agent,
Lead Arrangers and Banks from the Company pursuant to written agreements as in
effect on the date hereof.

 

--------------------------------------------------------------------------------


 

9.2.9                Termination of Commitments. Evidence satisfactory to the
Agent that the commitments under the Existing Credit Agreement have been
terminated and all accrued fees, expenses, interest, principal and other amounts
thereunder have been paid, and each of the Banks that is a party to the Existing
Credit Agreement hereby waives any requirement of prior notice in respect of the
termination of commitments or prepayment of advances under the Existing Credit
Agreement.

 

9.2.10        Material Adverse Change.  The Agent shall have received a
certificate of an Authorized Officer confirming that since the date of the
audited financial statements identified in Section 7.4 hereof, there shall not
have occurred any material adverse change in the business, credit, operations or
financial condition of the Company and its Subsidiaries taken as a whole.

 

SECTION 10.                           EVENTS OF DEFAULT AND THEIR EFFECT.

 

Section 10.1.                    Events of Default.  Each of the following shall
constitute an Event of Default under this Agreement:

 

10.1.1        Non-Payment of the Committed Loans, etc.  Default in the payment
when due of any principal of any Committed Loan or default and continuance
thereof for three Business Days in the payment when due of any interest on any
Committed Loan, any fees or any other amounts payable by the Company hereunder.

 

10.1.2        Non-Payment of Other Indebtedness for Borrowed Money.  (a) Default
in the payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any principal of, interest on or fees incurred in
connection with any other Indebtedness of, or Guaranteed by, the Company, AerCap
or any Significant Subsidiary Guarantor beyond the period of grace, if any,
provided in the instrument or agreement pursuant to which such Indebtedness was
created (except (i) any such Indebtedness of any AerCap Subsidiary to the
CompanyAerCap or to any other AerCap Subsidiary and (ii) any Indebtedness
hereunder) and, if a default in the payment of interest or fees, continuance of
such default for five days, in the case of interest, or 30 days, in the case of
fees, or (b) default in the performance or observance of any obligation or
condition with respect to any such other Indebtedness ifor (other than in
respect of any Indebtedness secured by Liens over Aircraft Assets or the Equity
Interests of an AerCap Subsidiary owning Aircraft Assets) any other event shall
occur, the effect of suchwhich default (subject to any applicable grace period)
is to accelerate the maturity of anyor other event is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Guaranty (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, (with or without the giving of notice,
the lapse of time or both but in each case after any applicable period of grace,
if any, shall have lapsed) such Indebtedness to become due prior to its stated
maturity or the obligations under such Guaranty to become payable; provided,
however, that the aggregate principal amount of all Indebtedness as to which
there has occurred any default as described in clause (a) or (b) above shall
equal or exceed $50,000,000; provided further, however, that clause (b) above
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness.

 

--------------------------------------------------------------------------------


 

10.1.3        Bankruptcy, Insolvency, etc.  The Company or any Significant
Subsidiary becomes insolvent or generally fails to pay, or admits in writing its
inability or refusal to pay, debts as they become due; or the Company or any
Significant Subsidiary applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for the Company or such
Significant Subsidiary or a material portion of the property thereof, or makes a
general assignment for the benefit of creditors; or, in the absence of such
application, consent or acquiescence, a trustee, receiver or other custodian is
appointed for the Company or any Significant Subsidiary or for a substantial
part of the property of any thereof and is not discharged within 60 days; or any
warrant of attachment or similar legal process is issued against any substantial
part of the property of the Company or any of its Significant Subsidiaries which
is not released within 60 days of service; or any bankruptcy, reorganization,
debt arrangement, or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution or liquidation proceeding (except the voluntary
dissolution, not under any bankruptcy or insolvency law, of a Significant
Subsidiary), is commenced in respect of the Company or any Significant
Subsidiary, and, if such case or proceeding is not commenced by the Company or
such Significant Subsidiary it is consented to or acquiesced in by the Company
or such Significant Subsidiary or remains for 60 days undismissed; or the
Company or any Significant Subsidiary takes any corporate action to authorize,
or in furtherance of, any of the foregoing.

 

10.1.4        Non-Compliance with this Agreement.  Failure by the Company to
comply with or to perform any of the Company’s covenants herein or any other
provision of this Agreement (and not constituting an Event of Default under any
of the other provisions of this Section 10.1) and continuance of such failure
for 60 days (or, if the Company failed to give notice of such noncompliance or
nonperformance pursuant to Section 8.1.4 within one Business Day after obtaining
actual knowledge thereof, 60 days less the number of days elapsed between the
date the Company obtained such actual knowledge and the date the Company gives
the notice pursuant to Section 8.1.4, but in no event less than one Business
Day) after notice thereof to the Company from the Agent, any Bank, or the holder
of any Note.

 

10.1.5        Representations and Warranties.  Any representation or warranty
made by the Company herein or any Guarantor in any Guarantee Assumption
Agreement is untrue or misleading in any material respect when made or deemed
made; or any schedule, statement, report, notice, or other writing furnished by
the Company to the Agent or any Bank is false or misleading in any material
respect on the date as of which the facts therein set forth are stated or
certified; or any certification made or deemed made by the Company to the Agent
or any Bank is untrue or misleading in any material respect on or as of the date
made or deemed made.

 

10.1.6        Employee Benefit Plans.  The occurrence of any of the following
events, provided, that, such event would reasonably be expected to require
payment by the Company or a Subsidiary of an amount in excess of $25,000,000: 
(i) the institution by the Company or any ERISA Affiliate of steps to terminate
any Plan, (ii) the institution by the PBGC of steps to terminate any Plan; or
(iii) a contribution failure occurs with respect

 

--------------------------------------------------------------------------------


 

to a Plan sufficient to give rise to a lien under Section 303(k) of ERISA
securing an amount in excess of $25,000,000.

 

10.1.7        Judgments.  There shall be entered against the Company or any
Subsidiary one or more judgments or decrees in excess of $50,000,000 in the
aggregate at any one time outstanding for the Company and all Subsidiaries and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof, excluding those
judgments or decrees for and to the extent to which the Company or any
Subsidiary (i) is insured and with respect to which the insurer has not denied
coverage in writing or (ii) is otherwise indemnified if the terms of such
indemnification are satisfactory to the Required Banks.

 

Section 10.2.                    Effect of Event of Default.  If any Event of
Default described in Section 10.1.3 shall occur, the Commitments (if they have
not theretofore terminated) shall immediately terminate and all Committed Loans
and all interest and other amounts due hereunder shall become immediately due
and payable, all without presentment, demand or notice of any kind; and, in the
case of any other Event of Default, the Agent may, and upon written request of
the Required Banks shall, declare the Commitments (if they have not theretofore
terminated) to be terminated and all Committed Loans and all interest and other
amounts due hereunder to be due and payable, whereupon the Commitments (if they
have not theretofore terminated) shall immediately terminate and all Committed
Loans and all interest and other amounts due hereunder shall become immediately
due and payable, all without presentment, demand or notice of any kind.  The
Agent shall promptly advise the Company and each Bank of any such declaration,
but failure to do so shall not impair the effect of such declaration.

 

SECTION 11.                           THE AGENT.

 

Section 11.1.                    Authorization and Authority.  Each Bank hereby
irrevocably appoints Citibank, N.A. to act on its behalf as the Agent hereunder
and under the Committed Notes and authorizes the Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.  Subject to the provisions of Section 11.4, the Agent will take such
action permitted by any agreement delivered in connection with this Agreement as
may be requested in writing by the Required Banks or if required under Section
12.1, all of the Banks.  Other than as expressly set forth herein, the Agent
shall promptly remit in immediately available funds to each Bank its share of
all payments received by the Agent for the account of such Bank, and shall
promptly transmit to each Bank (or share with each Bank the contents of) each
notice it receives from the Company pursuant to this Agreement.  Other than
Section 11.9, the provisions of this Section 11 are solely for the benefit of
the Agent and the Banks, and the Company shall have no rights as a third party
beneficiary of any of such provisions.

 

Section 11.2.                    Agent Individually.  (a) The Person serving as
the Agent, if a Bank hereunder, shall have the same rights and powers in its
capacity as a Bank as any other Bank and may exercise the same as though it were
not the Agent and the term “Bank” or “Banks” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Agent hereunder in its individual capacity.  Such Person and its

 

--------------------------------------------------------------------------------


 

Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Company or any Subsidiary or other Affiliate thereof as if
such Person were not the Agent hereunder and without any duty to account
therefor to the Banks.

 

(b)                              Each Bank understands that the Person serving
as Agent, acting in its individual capacity, and its Affiliates (collectively,
the “Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 11.2 as “Activities”) and may engage in
the Activities with or on behalf of the Company or its Affiliates.  Furthermore,
the Agent’s Group may, in undertaking the Activities, engage in trading in
financial products or undertake other investment businesses for its own account
or on behalf of others (including the Company and its Affiliates and including
holding, for its own account or on behalf of others, equity, debt and similar
positions in the Company or its Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of one or more of the Company and its Affiliates.  Each Bank
understands and agrees that in engaging in the Activities, the Agent’s Group may
receive or otherwise obtain information concerning the Company and its
Affiliates (including information concerning the ability of the Company to
perform its obligations hereunder) which information may not be available to any
of the Banks that are not members of the Agent’s Group.  None of the Agent nor
any member of the Agent’s Group shall have any duty to disclose to any Bank or
use on behalf of the Banks, and shall not be liable for the failure to so
disclose or use, any information whatsoever about or derived from the Activities
or otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
Company) or to account for any revenue or profits obtained in connection with
the Activities, except that the Agent shall deliver or otherwise make available
to each Bank such documents as are expressly required by this Agreement to be
transmitted by the Agent to the Banks.

 

(c)                               Each Bank further understands that there may
be situations where members of the Agent’s Group or their respective customers
(including the Company and its Affiliates) either now have or may in the future
have interests or take actions that may conflict with the interests of any one
or more of the Banks (including the interests of the Banks hereunder).  Each
Bank agrees that no member of the Agent’s Group is or shall be required to
restrict its activities as a result of the Person serving as Agent being a
member of the Agent’s Group, and that each member of the Agent’s Group may
undertake any Activities without further consultation with or notification to
any Bank.  None of (i) this Agreement, (ii) the receipt by the Agent’s Group of
information (including “Information” as defined in Section 12.6) concerning the
Company or its Affiliates (including information concerning the ability of the
Company to perform its obligations hereunder) nor (iii) any other matter shall
give rise to any fiduciary, equitable or contractual (other than the
administrative duties of the Agent expressly provided hereunder) duties
(including without limitation any duty of trust or confidence) owing by the
Agent or any member of the Agent’s Group to any Bank including any such duty
that would prevent or restrict the Agent’s Group from acting on behalf of
customers (including the Company or its Affiliates) or for its own account.

 

--------------------------------------------------------------------------------


 

Section 11.3.                    Indemnification.  The Banks agree to indemnify
the Agent in its capacity as such (to the extent not reimbursed by the Company
and without releasing the Company from its obligation to do so, to the extent
applicable), ratably according to their respective Percentages (determined at
the time such indemnity is sought), from and against any and all actions, causes
of action, suits, losses, liabilities, damages and expenses which may at any
time (including, without limitation, at any time following the repayment of the
Committed Loans) be imposed on, incurred by or asserted against the Agent in any
way relating to or arising out of this Agreement, or any documents contemplated
by or referred to herein or the transactions contemplated hereby or any action
taken or omitted by the Agent under or in connection with any of the foregoing;
provided, that, no Bank shall be liable for the payment to the Agent of any
portion of such actions, causes of action, suits, losses, liabilities, damages
and expenses resulting from the Agent’s or its employees’ or agents’ gross
negligence or willful misconduct.  Without limiting the foregoing, subject to
Section 12.5 each Bank agrees to reimburse the Agent promptly upon demand for
its ratable share (determined at the time such reimbursement is sought) of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the Agent
in such capacity in connection with the preparation, execution or enforcement
of, or legal advice in respect of rights or responsibilities under, this
Agreement or any amendments or supplements hereto or thereto to the extent that
the Agent is not reimbursed for such expenses by the Company.  All obligations
provided for in this Section 11.3 shall survive repayment of the Committed
Loans, cancellation of the Committed Notes or any termination of this Agreement.

 

Section 11.4.                    Action on Instructions of the Required Banks. 
As to any matters not expressly provided for by this Agreement (including,
without limitation, enforcement or collection of the Committed Loans), the Agent
shall not be required to exercise any discretion or take any action, but the
Agent shall in all cases be fully protected in acting or refraining from acting
upon the written instructions from (i) the Required Banks, except for
instructions which under the express provisions hereof must be received by the
Agent from all Banks and (ii) in the case of such instructions, from all Banks. 
In no event will the Agent be required to take any action which exposes the
Agent to personal liability or which is contrary to this Agreement or applicable
law.  The relationship between the Agent and the Banks is and shall be that of
agent and principal only and nothing herein contained shall be construed to
constitute the Agent a trustee for any holder of a Committed Loan or of a
participation therein nor to impose on the Agent duties and obligations other
than those expressly provided for herein.

 

Section 11.5.                    Payments.  (a)The Agent shall be entitled to
assume that each Bank has made its Committed Loan available in accordance with
Section 2.2(c) unless such Bank notifies the Agent at its Notice Office prior to
11:00 a.m., New York City time, on the Funding Date for such Committed Loan that
it does not intend to make such Committed Loan available, it being understood
that no such notice shall relieve such Bank of any of its obligations under this
Agreement.  If the Agent makes any payment to the Company on the assumption that
a Bank has made the proceeds of such Committed Loan available to the Agent but
such Bank has not in fact made the proceeds of such Committed Loan available to
the Agent, such Bank shall pay to the Agent on demand an amount equal to the
amount of such Bank’s Committed Loan, together with interest thereon for each
day that elapses from and including such Funding Date to but excluding the
Business Day on which the proceeds of such Bank’s Committed Loan become
immediately available to the Agent at its Payment Office prior to 12:00 Noon,
New York City

 

--------------------------------------------------------------------------------


 

time, at the Federal Funds Rate for each such day, based upon a year of 360
days.  A certificate of the Agent submitted to any Bank with respect to any
amounts owing under this Section 11.5(a) shall be conclusive absent demonstrable
error.  If the proceeds of such Bank’s Committed Loan are not made available to
the Agent at its Payment Office by such Bank within three Business Days of such
Funding Date, the Agent shall be entitled to recover such amount upon two
Business Days’ demand from the Company, together with interest thereon for each
day that elapses from and including such Funding Date to but excluding the
Business Day on which such proceeds become immediately available to the Agent
prior to 12:00 Noon, New York City time, at the rate per annum applicable to
Base Rate Loans hereunder, based upon a year of 360 days.  Nothing in this
paragraph (a) shall relieve any Bank of any obligation it may have hereunder to
make any Committed Loan or prejudice any rights which the Company may have
against any Bank as a result of any default by such Bank hereunder.

 

(a)                               The Agent shall be entitled to assume that the
Company has made all payments due hereunder from the Company on the due date
thereof unless it receives notification prior to any such due date from the
Company that the Company does not intend to make any such payment, it being
understood that no such notice shall relieve the Company of any of its
obligations under this Agreement.  If the Agent distributes any payment to a
Bank hereunder in the belief that the Company has paid to the Agent the amount
thereof but the Company has not in fact paid to the Agent such amount, such Bank
shall pay to the Agent on demand (which shall be made by facsimile or personal
delivery) an amount equal to the amount of the payment made by the Agent to such
Bank, together with interest thereon for each day that elapses from and
including the date on which the Agent made such payment to but excluding the
Business Day on which the amount of such payment is returned to the Agent at its
Payment Office in immediately available funds prior to 12:00 Noon, New York City
time, at the Federal Funds Rate for each such day, based upon a year of 360
days.  If the amount of such payment is not returned to the Agent in immediately
available funds within three Business Days after demand by the Agent, such Bank
shall pay to the Agent on demand an amount calculated in the manner specified in
the preceding sentence after substituting the term “Base Rate” for the term
“Federal Funds Rate”.  A certificate of the Agent submitted to any Bank with
respect to amounts owing under this Section 11.5(b) shall be conclusive absent
demonstrable error.

 

Section 11.6.                    Duties of Agent; Exculpatory Provisions.  (a) 
The Agent’s duties hereunder are solely ministerial and administrative in nature
and the Agent shall not have any duties or obligations except those expressly
set forth herein.  Without limiting the generality of the foregoing, the Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, but shall be required to act or refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
written direction of the Required Banks (or such other number or percentage of
the Banks as shall be expressly provided for herein), provided, that, the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent or any of its Affiliates to liability or that
is contrary to this Agreement or applicable law.

 

(b)                              The Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Banks (or such other number or percentage of the Banks as shall be necessary, or
as the Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.1, 11.1 or 10.1) or (ii) in the absence
of its

 

--------------------------------------------------------------------------------


 

own gross negligence, bad faith or willful misconduct.  The Agent shall be
deemed not to have knowledge of any Unmatured Event of Default or Event of
Default or the event or events that give or may give rise to any Unmatured Event
of Default or Event of Default unless and until the Company or any Bank shall
have given notice to the Agent describing such Event of Default and such event
or events.

 

(c)                               Neither the Agent nor any member of the
Agent’s Group shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty, representation or other information made or
supplied by or on behalf of the Company or any of its Subsidiaries in or in
connection with this Agreement or the Information Memorandum, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Unmatured Event of Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document or
the perfection or priority of any Lien or security interest created or purported
to be created hereby or (v) the satisfaction of any condition set forth in
Section 9 or elsewhere herein, other than (but subject to the foregoing clause
(ii)) to confirm receipt of items expressly required to be delivered to the
Agent.

 

(d)                             Nothing in this Agreement shall require the
Agent or any of its Related Parties to carry out any “know your customer” or
other checks in relation to any person on behalf of any Bank and each Bank
confirms to the Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or any of its Related Parties.

 

Section 11.7.                    Reliance by Agent.  The Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and correct and to have been signed,
sent or otherwise authenticated by the proper Person or Persons.  The Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Committed Loan, that by its terms must be fulfilled to the
satisfaction of a Bank, the Agent may presume that such condition is
satisfactory to such Bank unless an officer of the Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Bank prior to the making of such Committed Loan, and such Bank shall not
have made available to the Agent such Bank’s ratable portion of the applicable
Committed Loan.  The Agent may consult with legal counsel (who may be counsel
for the Company), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

Section 11.8.                    Delegation of Duties.  The Agent may perform
any and all of its duties and exercise its rights and powers hereunder by or
through any one or more sub agents appointed by the Agent.  The Agent and any
such sub agent may perform any and all of

 

--------------------------------------------------------------------------------


 

its duties and exercise its rights and powers by or through their respective
Related Parties.  Each such sub agent and the Related Parties of the Agent and
each such sub agent shall be entitled to the benefits of all provisions of this
Section 11 and Section 12.5 and subject to the duties and obligations of the
Agent under the Agreement (as though such sub-agents were the “Agent” hereunder)
as if set forth in full herein with respect thereto.  The Agent shall not be
responsible for the negligence or misconduct of any sub-agent that it selects in
the absence of gross negligence, bad faith or willful misconduct.

 

Section 11.9.                    Resignation of Agent.  The Agent may resign as
Agent upon 30 days’ notice to the Banks and the Company.  Upon receipt of any
such notice of resignation, the Required Banks shall have the right, in
consultation with the Company, to appoint a successor reasonably acceptable to
the Company (such consent of the Company not to be unreasonably withheld or
delayed and not required if an Event of Default has occurred and is continuing)
from among the Banks, which shall be a commercial bank organized under the laws
of the United States of America or any State thereof or the District of Columbia
or under the laws of another country which is doing business in the United
States of America and having a combined capital, surplus and undivided profits
of at least $1,000,000,000.  If no such successor shall have been so appointed
by the Required Banks and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (such 30-day period,
the “Bank Appointment Period”), then the retiring Agent may on behalf of the
Banks, appoint a successor Agent meeting the qualifications set forth above.  In
addition and without any obligation on the part of the retiring Agent to
appoint, on behalf of the Banks, a successor Agent, the retiring Agent may at
any time upon or after the end of the Bank Appointment Period notify the Company
and the Banks that no qualifying Person has accepted appointment as successor
Agent and the effective date of such retiring Agent’s resignation.  Upon the
resignation effective date established in such notice and regardless of whether
a successor Agent has been appointed and accepted such appointment, the retiring
Agent’s resignation shall nonetheless become effective and (i) the retiring
Agent shall be discharged from its duties and obligations as Agent hereunder
(other than with respect to its own gross negligence, bad faith or willful
misconduct concerning any actions taken or omitted to be taken by it while it
was Agent under this Agreement) and (ii) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Bank directly, until such time as the Required Banks appoint
a successor Agent as provided for above in this paragraph.  Upon the acceptance
of a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties as Agent
of the retiring (or retired) Agent, and the retiring Agent shall be discharged
from all of its duties and obligations as Agent hereunder (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Company to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor. 
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 11 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement.

 

Section 11.10.            Non-Reliance on Agent and Other Banks.  (a)  Each Bank
confirms to the Agent, each other Bank and each of their respective Related
Parties that it (i) possesses (individually or through its Related Parties) such
knowledge and experience in financial and business matters that it is capable,
without reliance on the Agent, any other Bank or

 

--------------------------------------------------------------------------------


 

any of their respective Related Parties, of evaluating the merits and risks
(including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Committed Loans and
other extensions of credit hereunder and (z) in taking or not taking actions
hereunder and thereunder, (ii) is financially able to bear such risks and (iii)
has determined that entering into this Agreement and making Committed Loans and
other extensions of credit hereunder is suitable and appropriate for it.

 

(b)                              Each Bank acknowledges that (i) it is solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with this Agreement, (ii) that it has,
independently and without reliance upon the Agent, any other Bank or any of
their respective Related Parties, made its own appraisal and investigation of
all risks associated with, and its own credit analysis and decision to enter
into, this Agreement based on such documents and information, as it has deemed
appropriate and (iii) it will, independently and without reliance upon the
Agent, any other Bank or any of their respective Related Parties, continue to be
solely responsible for making its own appraisal and investigation of all risks
arising under or in connection with, and its own credit analysis and decision to
take or not take action under, this Agreement based on such documents and
information as it shall from time to time deem appropriate, which may include,
in each case:

 

(i)                                  the financial condition, status and
capitalization of the Company;

 

(ii)                              the legality, validity, effectiveness,
adequacy or enforceability of this Agreement and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with this Agreement;

 

(iii)                          determining compliance or non-compliance with any
condition hereunder to the making of a Committed Loan and the form and substance
of all evidence delivered in connection with establishing the satisfaction of
each such condition;

 

(iv)                          the adequacy, accuracy and/or completeness of the
Information Memorandum and any other information delivered by the Agent, any
other Bank or by any of their respective Related Parties under or in connection
with this Agreement, the transactions contemplated hereby and thereby or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with this Agreement.

 

Section 11.11.            The Register; the Committed Notes.

 

(a)                               The Agent, acting on behalf of the Company,
shall maintain at the Payment Office a register for the inscription of the names
and addresses of Banks and the Commitments and Committed Loans of, and principal
amounts and interest owing to, each Bank from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and the
Company, the Banks, and the Agent may treat each Person whose name is inscribed
in the Register as a Bank hereunder for all purposes of this Agreement.  The
Register shall be available for inspection by the Company, the Agent, or any
Bank at any reasonable time and from time to time upon reasonable prior notice.

 

(b)                              The Agent shall inscribe in the Register the
Commitments and the Committed Loans from time to time of each Bank, the amount
of each Bank’s participation in

 

--------------------------------------------------------------------------------


 

outstanding Committed Loans and each repayment or prepayment in respect of the
principal amount of the Committed Loans of each Bank, the principal and other
amounts owing from time to time by the Company in respect of each Committed Loan
to each Bank of such Committed Loans and the dates on which the Loan Period for
each such Committed Loan shall begin and end.  Any such inscription shall be
conclusive and binding on the Company and each Bank, absent manifest or
demonstrable error; provided, that, failure to make any such inscription, or any
error in such inscription, shall not affect any of the Company’s obligations in
respect of the applicable Committed Loans; and provided further, that, in such
case, the Company and the Agent shall be entitled to continue to deal solely and
directly with the Bank inscribed in the Register with respect to such Committed
Loans.

 

(c)                               Each Bank shall record on its internal records
the amount of each Committed Loan made by it and each payment in respect
thereof; provided, that, in the event of any inconsistency between the Register
and any Bank’s records, the inscriptions in the Register shall govern, absent
manifest or demonstrable error.

 

(d)                             If so requested by any Bank by written notice to
the Company (with a copy to Agent) at least two Business Days prior to the
Closing Date or at any time thereafter, the Company shall execute and deliver to
such Bank (and/or, if so specified in such notice, any Person who is an assignee
of such Bank pursuant to Section 12.4.1 hereof) promptly after receipt of such
notice, a Committed Note substantially in the form of Exhibit B hereto.

 

Section 11.12.            No Other Duties, etc.  Anything herein to the contrary
notwithstanding, no Person acting as “Book Runner”, “Lead Arranger”,
“Documentation Agent” or “Syndication Agent” listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement, except
in its capacity, as applicable, as the Agent or as a Bank hereunder.

 

SECTION 12.                           GENERAL.

 

Section 12.1.                    Waiver; Amendments.  No delay on the part of
the Agent, any Bank, or the holder of any Committed Loan in the exercise of any
right, power or remedy shall operate as a waiver thereof, nor shall any single
or partial exercise by any of them of any right, power or remedy preclude other
or further exercise thereof, or the exercise of any other right, power or
remedy.  No amendment, modification or waiver of, or consent with respect to,
any provision of this Agreement or the Committed Notes shall in any event be
effective unless the same shall be in writing and signed and delivered by the
Company, the Agent and by the Non-Defaulting Banks having an aggregate
Percentage of not less than the aggregate Percentage expressly designated herein
with respect thereto or, in the absence of such designation as to any provision
of this Agreement or the Committed Notes, by the Required Banks, and then any
amendment, modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.  No amendment,
modification, waiver or consent (i) shall change the definition of “Required
Banks” or “Percentage” in Section 1, amend, waive, change or otherwise modify
the terms of Section 3.6, Section 5.2(a), Section 10.1.1, or this Section 12.1
or otherwise change the aggregate Percentage required to effect an amendment,
modification, waiver or consent without the written consent of the Company and
all Non-Defaulting Banks, (ii) shall modify or waive any of the conditions
precedent specified in

 

--------------------------------------------------------------------------------


 

Section 9.1 for the making of any Committed Loan without the written consent of
the Company and the Bank which is to make such Committed Loan or (iii) shall
(other than in accordance with Section 12.9(a)) extend the scheduled maturity,
increase the amount of, or reduce the principal amount of, or rate of interest
on, reduce or waive any fee hereunder or extend the due date for or waive any
amount payable under, any Commitment or Committed Loan without the written
consent of the Company and the applicable Bank holding the Commitment or
Committed Loan adversely affected thereby.  No provisions of Section 12 or any
provision herein affecting the rights and duties of the Agent in its capacity as
such shall be amended, modified or waived without the Agent’s written consent.

 

Section 12.2.                    Notices.

 

(a)                               Subject to paragraphs (b) through (f) of this
Section 12.2, all notices, requests and demands to or upon the respective
parties hereto to be effective shall be either (x) in writing (including by
telecopy, encrypted or unencrypted) or (y) as and to the extent set forth in
Section 12.2(b) and in the proviso to this Section 12.2(a) and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered or, in the case of telecopy or e-mail notice, when received, addressed
to the Company, the Agent or such Bank (or other holder) at its address shown
across from its name on Schedule III hereto or at such other address as it may,
by written notice received by the other parties to this Agreement, have
designated as its address for such purpose; provided, that any notice, request
or demand to or upon the Agent or the Banks pursuant to Sections 2.2(a) or 4.2
shall not be effective until received.

 

(b)                              The Company hereby agrees that, unless
otherwise requested by the Agent, it will provide to the Agent all information,
documents and other materials that it is obligated to furnish to the Agent
pursuant to this Agreement, including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i)
relates to a request for a new, or a conversion of an existing, borrowing or
other extension of credit (including any election of an interest rate or
interest period relating thereto), (ii) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Unmatured Event of Default or Event of Default
under this Agreement, (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder or (v) initiates or responds to legal process (all
such non-excluded information being referred to herein collectively as the
“Communications”) by transmitting the Communications in an electronic/soft
medium (with such Communications to contain any required signatures) in a format
acceptable to the Agent to global.loans.support@citi.com (or such other e-mail
address designated by the Agent from time to time); provided, that, if requested
in writing by any Bank, the Company will provide to such Bank a hard copy of its
financial statements required to be provided hereunder.

 

(c)                               Each party hereto agrees that the Agent may
make the Communications available to the Banks by posting the Communications on
DebtDomain or another relevant website, if any, to which each Bank and the Agent
have access (whether a commercial, third-party website or whether sponsored by
the Agent) (the “Platform”).  Nothing in this Section 12.2

 

--------------------------------------------------------------------------------


 

shall prejudice the right of the Agent to make the Communications available to
the Banks in any other manner specified in this Agreement.

 

(d)       The Company hereby acknowledges that certain of the Banks may be
“public-side” Banks (i.e., Banks that do not wish to receive material non-public
information with respect to the Company or its securities) (each, a “Public
Bank”).  The Company hereby agrees that (i) Communications that are to be made
available on the Platform to Public Banks shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof, (ii) by marking Communications
“PUBLIC,” the Company shall be deemed to have authorized the Agent and the Banks
to treat such Communications as either publicly available information or not
material information (although it may be sensitive and proprietary) with respect
to the Company or its securities for purposes of United States Federal and state
securities laws, (iii) all Communications marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Bank,” and
(iv) the Agent shall be entitled to treat any Communications that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Bank.”

 

(e)        Each Bank agrees that e-mail notice to it (at the address provided
pursuant to the next sentence and deemed delivered as provided in the next
paragraph) specifying that Communications have been posted to the Platform shall
constitute effective delivery of such Communications to such Bank for purposes
of this Agreement.  Each Bank agrees (i) to notify the Agent in writing
(including by electronic communication) from time to time to ensure that the
Agent has on record an effective e-mail address for such Bank to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.

 

(f)        Each party hereto acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available,” (iii) none of the Agent, its
affiliates nor any of their respective officers, directors, employees, agents,
advisors or representatives (collectively, the “Citigroup Parties”) warrants the
adequacy, accuracy or completeness of the Communications or the Platform, and
each Citigroup Party expressly disclaims liability for errors or omissions in
any Communications or the Platform, and (iv) no warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any
Citigroup Party in connection with any Communications or the Platform.

 

Section 12.3.     Computations.

 

(a)        Subject to Section 12.3(b), where the character or amount of any
asset or liability or item of income or expense is required to be determined, or
any consolidation or other accounting computation is required to be made, for
the purpose of this Agreement, such determination or calculation shall, at any
time and to the extent applicable and except as otherwise specified in this
Agreement, be made in accordance with generally accepted accounting principles
in the United States of AmericaGAAP as in effect from time to time.  If

 

--------------------------------------------------------------------------------


 

there should be any material change in generally accepted accounting principles
in the United States of AmericaGAAP after the date hereof which materially
affects the financial covenants in this Agreement, the parties hereto agree to
negotiate in good faith appropriate revisions of such covenants (it being
understood, however, that such covenants shall remain in full force and effect
in accordance with their existing terms pending the execution by the Company and
the Required Banks of any such amendment).

 

(b)        Notwithstanding the foregoing or any other provision of this
Agreement, the adoption or issuance of any accounting standards after the
Closing Date will not cause any rental obligation that was not or would not have
been Capitalized Rentals prior to such adoption or issuance to be deemed
Capitalized Rentals.

 

(c)        In the event that (i) any accounting standard that is adopted or
issued after the Closing Date would, but for the provisions of Section 12.3(b),
cause any rental obligation that was not or would not have been Capitalized
Rentals prior to such adoption or issuance to be deemed Capitalized Rentals and
(ii) the effect of Section 12.3(b) shall materially impact the calculation of
the financial covenants in this Agreement, then the Company thereafter shall
provide, at the time of delivery of financial statements pursuant to Sections
8.1.1 and 8.1.2, to the Administrative Agent and the Banks financial statements
and other documents required or as reasonably requested under this Agreement to,
as applicable, provide an unaudited estimated reconciliation of such financial
covenant at the close of each quarterly period with respect to the treatment of
Capitalized Leases and Capitalized Rentals, calculated using generally accepted
accounting principles in the United States of AmericaGAAP as in effect before
such adoption or issuance and generally accepted accounting principles in the
United States of AmericaGAAP in effect after such adoption or issuance.

 

Section 12.4.     Assignments; Participations.  Each Bank may assign, or sell
participations in, its Committed Loans and its Commitment to one or more other
Persons in accordance with this Section 12.4 (and, subject to compliance by the
applicable Bank with Section 12.6, the Company consents to the disclosure of any
information obtained by any Bank in connection herewith to any actual or
prospective Assignee or Participant).

 

12.4.1  Assignments.  Any Bank may with the written consents of the Company and
the Agent (which consents will not be unreasonably withheld or delayed) at any
time assign and delegate to one or more Eligible Assignees (any Person to whom
an assignment and delegation is made being herein called an “Assignee”) all or
any fraction of such Bank’s Committed Loans and Commitment; each such assignment
of a Bank’s Commitment shall be in the minimum amount of $10,000,000 or in
integral multiples of $1,000,000 in excess thereof; provided, that, any such
Assignee will comply, if applicable, with the provisions contained in
Section 5.4(b), Section 5.4(c), Section 5.4(d), Section 5.4(e), Section 5.4(f) 
and Section 5.4(h) (subject to Section 5.4(g)); provided, further, the Company
may withhold consent to the assignment of any Bank’s Committed Loans and
Commitment to an Assignee for whom it is illegal to make a LIBOR Rate Loan
described in Section 12.9(b)(iii) or that the Company would be required to
compensate for any withholding or deductions described in clauses (i) or (ii) of
Section 12.9(b) that are in excess of any such withholding or deductions the
Company would be required to compensate to such assigning Bank, and any such
withholding of consent by the Company is and hereby will be deemed to be
reasonable; provided, further, that the Company

 

--------------------------------------------------------------------------------


 

and the Agent shall be entitled to continue to deal solely and directly with
such assigning Bank in connection with the interests so assigned and delegated
to an Assignee until such assigning Bank and/or such Assignee shall have
consummated such assignment; and provided, further, that in the event the
Company is assigned any Committed Loans or Commitments hereunder, the Company’s
vote in its capacity as a Bank on account of such Committed Loans or Commitments
on any amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement pursuant to which the Banks have voting rights
hereunder shall be deemed to be voted in favor and/or against approval in direct
proportion to the votes of the other Banks that have voted in favor and/or
against approval of such matter:

 

(i)         given written notice of such assignment and delegation, together
with payment instructions, addresses and related information with respect to
such Assignee, substantially in the form of Exhibit F, to the Company and the
Agent;

 

(ii)        provided evidence satisfactory to the Company and the Agent that, as
of the date of such assignment and delegation the Company will not be required
to pay any costs, fees, taxes or other amounts of any kind or nature (including
under Section 12.5) with respect to the interest assigned in excess of those
payable by the Company with respect to such interest prior to such assignment;

 

(iii)       paid to the Agent for the account of the Agent a processing fee of
$3,500; and

 

(iv)       provided to the Agent evidence reasonably satisfactory to the Agent
that the assigning Bank has complied with the provisions of Section 11.10.

 

Upon receipt of the foregoing items and the consents of the Company and the
Agent, and subject to the acceptance and recordation of the assignment by the
Agent pursuant to Section 11.11, (x) the Assignee shall be deemed automatically
to have become a party hereto and, to the extent that rights and obligations
hereunder have been assigned and delegated to such Assignee, such Assignee shall
have the rights and obligations of a Bank hereunder and under the other
instruments and documents executed in connection herewith and (y) the assigning
Bank, to the extent that rights and obligations hereunder have been assigned and
delegated by it, shall be released from its obligations hereunder, except as
specified in the last sentence of Section 12.6.  The Agent may from time to time
(and upon the request of the Company or any Bank after any change therein shall)
distribute a revised Schedule I indicating any changes in the Banks party hereto
or the respective Percentages of such Banks and update the Register.  Within
five Business Days after the Company’s receipt of notice from the Agent of the
effectiveness of any such assignment and delegation, if requested by the
Assignee in accordance with Section 11.11, the Company shall execute and deliver
to the Agent (for delivery to the relevant Assignee) new Committed Notes in
favor of such Assignee and, if the assigning Bank has retained Committed Loans
and a Commitment hereunder and if so requested by such Bank in accordance with
Section 11.11, replacement Committed Notes in favor of the assigning Bank (such
Committed Notes to be in exchange for, but not in payment of, the Committed
Notes previously held by such assigning Bank).  Each such Committed Note shall
be dated the date of the predecessor Committed Notes.  The assigning Bank shall
promptly mark the predecessor Committed Notes,

 

--------------------------------------------------------------------------------


 

if any, “exchanged” and deliver them to the Company.  Any attempted assignment
and delegation not made in accordance with this Section 12.4.1 shall be null and
void.

 

The foregoing consent requirement shall not be applicable in the case of, and
this Section 12.4.1 shall not restrict, any assignment or other transfer by any
Bank of all or any portion of such Bank’s Committed Loans or Commitment to
(i) any Federal Reserve Bank (provided, that, such Federal Reserve Bank shall
not be considered a “Bank” for purposes of this Agreement), or (ii) any
Affiliate of such Bank (provided, that, the assigning or transferring Bank shall
give notice of such assignment or transfer to the Agent and the Company;
provided, further, if such Affiliate is a Disqualified Person, then the
foregoing consent requirement from the Company remains applicable to such
assignment).  Further, the foregoing consent requirement of the Company shall
not be applicable if an Event of Default has occurred and is continuing.

 

Notwithstanding any other provision set forth in this Agreement, any Bank may at
any time create a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Bank to a Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System or other similar central bank; provided, that, no such pledge or
assignment of a security interest shall release a Bank from any of its
obligations hereunder or substitute any such pledgee or assignee for such Bank
party hereto.

 

The Company, each Bank, and each Assignee acknowledge and agree that after
receipt by the Agent of the items and consents required by this Section 12.4.1
each Assignee shall be considered a Bank for all purposes of this Agreement
(including without limitation Sections 5.4, 6.1, 6.4, 12.5 and 12.6) and by its
acceptance of an assignment herein, each Assignee agrees to be bound by the
provisions of this Agreement (including without limitation Section 5.4).

 

12.4.2  Participations.  Any Bank may at any time without the consent of the
Company sell to one or more commercial banks or other Persons (any such
commercial bank or other Person being herein called a “Participant”)
participating interests in any of its Committed Loans, its Commitment or any
other interest of such Bank hereunder; provided, however, that

 

(a)        no participation contemplated in this Section 12.4.2 shall relieve
such Bank from its Commitment or its other obligations hereunder;

 

(b)        such Bank shall remain solely responsible for the performance of its
Commitment and such other obligations hereunder and such Bank shall retain the
sole right and responsibility to enforce the obligations of the Company
hereunder, including the right to approve any amendment, modification or waiver
of any provision of this Agreement (subject to Section 12.4.2(d) below);

 

(c)        the Company and the Agent shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement;

 

(d)       no Participant, unless such Participant is an Affiliate of such Bank,
or is itself a Bank, shall be entitled to require such Bank to take or refrain
from taking any action hereunder, except that such Bank may agree with any
Participant that such Bank

 

--------------------------------------------------------------------------------


 

will not, without such Participant’s consent, take any actions of the type
described in the third sentence of Section 12.1;

 

(e)        the Company shall not be required to pay any amount under
Sections 3.1, 5.4 or 6.1 that is greater than the amount which the Company would
have been required to pay had no participating interest been sold;

 

(f)        no Participant may further participate any interest in any Committed
Loan (and each participation agreement shall contain a restriction to such
effect);

 

(g)        to the extent permitted by applicable law, each Participant shall be
considered a Bank for purposes of Section 5.4, Section 6.1, Section 6.4,
Section 12.5 and Section 12.6 and by its acceptance of a participating interest
in any Committed Loan, Commitment or any other interest of a Bank hereunder,
each Participant agrees that it is bound by, and agrees to deliver all
documentation required under, the provisions of Section 5.2(b) and Section 5.4
as if such Participant were a Bank (it being understood that the documentation
required under Section 5.4 shall be delivered to the participating Bank); and

 

(h)        such Bank shall have provided to the Agent evidence reasonably
satisfactory to the Agent that such Bank has complied with the provisions of the
last sentence of Section 11.6.

 

Any Bank (a “Granting Bank”) may grant to a special purpose funding vehicle
organized under the laws of the United States of America or any State thereof (a
“SPV”) of such Granting Bank, identified as such in writing from time to time by
the Granting Bank to the Agent and the Company, the option to provide to the
Company all or any part of its Committed Loans that such Granting Bank would
otherwise be obligated to make to the Company pursuant to this Agreement;
provided, that, (i) such SPV shall be deemed to be a Participant for purposes of
this Section 12.4.2, (ii) nothing herein shall constitute a commitment by any
SPV to make any Committed Loan, (iii) if a SPV elects not to exercise such
option or otherwise fails to provide all or any part of such Committed Loan, the
Granting Bank shall be obligated to make such Committed Loan pursuant to the
terms hereof and (iv) the Company shall not be required to pay any amount under
Sections 12.5 or 12.6 that is greater than the amount which the Company would
have been required to pay had such SPV not provided the Company with any part of
any Committed Loan of such Granting Bank.  The making of a Committed Loan by a
SPV hereunder shall utilize the Commitment of the Granting Bank to the same
extent, and as if, such Committed Loan were made by such Granting Bank.  Each
party hereto hereby agrees that no SPV shall be liable for any indemnity or
similar payment obligation under this Agreement (any indemnity, liability or
other payment obligation, including but not limited to any tax liabilities that
occur by reason of such funding by the SPV, shall remain the obligation of the
Granting Bank).  In furtherance of the foregoing, each party hereto agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other Person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything contrary

 

--------------------------------------------------------------------------------


 

contained in this Section 12.4.2, any SPV may (i) with notice to, but without
the prior written consent of, the Company and the Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any
Committed Loans to the Granting Bank providing liquidity and/or credit support
to or for the account of such SPV to support the funding or maintenance of
Committed Loans and (ii) disclose on a confidential basis any non-public
information relating to its Committed Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPV.  This paragraph may not be amended without the written
consent of any SPV at the time holding all or any part of any Committed Loans
under this Agreement (which consent shall not be unreasonably withheld or
delayed).

 

Section 12.5.     Costs, Expenses and Taxes.  The Company agrees to pay on
demand (a) all reasonable out-of-pocket costs and expenses of the Agent
(including the reasonable fees and out-of-pocket expenses of a single counsel
for the Agent (and of local counsel, if any, who may be retained by said
counsel)), in connection with the preparation, execution, delivery and
administration of this Agreement, the Committed Notes and all other instruments
or documents provided for herein or delivered or to be delivered hereunder or in
connection herewith and (b) all out-of-pocket costs and expenses (including
reasonable attorneys’ fees and legal expenses and allocated costs of staff
counsel) incurred by the Agent and each Bank in connection with the enforcement
of this Agreement, the Committed Notes or any such other instruments or
documents.  Each Bank agrees to reimburse the Agent for such Bank’s pro rata
share (based upon its respective Percentage determined at the time such
reimbursement is sought) of any such costs or expenses incurred by the Agent on
behalf of all the Banks and not paid by the Company other than any fees and
out-of-pocket expenses of counsel for the Agent which exceed the amount which
the Company has agreed with the Agent to reimburse.  In addition, without
duplication of the provisions of Section 5.4, the Company agrees to pay, and to
hold the Agent and the Banks harmless from all liability for, any stamp, court
or documentary, intangible, recording, filing or similar Taxes which may be
payable in connection with the execution, delivery and enforcement of this
Agreement, the borrowings hereunder, the issuance of the Committed Notes (if
any) or the execution, delivery and enforcement of any other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith, except, in each case, any such Taxes that are Other
Connection Taxes imposed with respect to an assignment or participation.  All
obligations provided for in this Section 12.5 shall survive repayment of the
Committed Loans, cancellation of the Committed Notes or any termination of this
Agreement.

 

Section 12.6.     Confidentiality.  Each of the Agent and the Banks agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that (i) no disclosure of Information shall be made by the Agent or
any Bank to an Affiliate and such Affiliate’s respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives if such Affiliate is a Disqualified Person
and (ii) the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal

 

--------------------------------------------------------------------------------


 

process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any Committed Note or any action or proceeding
relating to this Agreement or any Committed Note or the enforcement of rights
hereunder or thereunder, (f) subject to a confidentiality agreement with or
other contractual, legal, or fiduciary obligation of confidentiality to the
Company containing provisions substantially the same as those of this
Section 12.6, to (i) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Company and
its obligations, this Agreement or payments hereunder, (iii) any rating agency,
or (iv) the CUSIP Service Bureau or any similar organization, (g) with the prior
written consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 12.6 or
(y) becomes available to the Agent, any Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company. 
With respect to any disclosure under Section 12.6(c), each of the Agent and the
Banks, as applicable, shall use commercially reasonable efforts to promptly
notify the Company, to the extent legally permissible and practicable  under the
circumstances, so as to permit the Company to obtain a protective order as to
such disclosure, and each of the Agent and the Banks will reasonably cooperate
(to the extent practicable and permitted by their respective then existing
policies) with the Company for such purpose.

 

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent or any Bank on a nonconfidential
basis prior to disclosure by the Company or any of its Subsidiaries, provided,
that, in the case of information received from the Company or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  With respect to any
Bank or Agent, the obligations of such Bank or Agent pursuant to this
Section 12.6 shall terminate on the first anniversary of the earlier of the
Termination Date and the date on which such Bank or Agent ceases to be a party
hereto.

 

Section 12.7.     Indemnification.  In consideration of the execution and
delivery of this Agreement by the Agent and the Banks, but without duplication
of the provisions of Section 5.4, the Company hereby agrees to indemnify,
exonerate and hold each of the Banks, the Agent, the Arrangers, the Affiliates
of each of the Banks and the Agent, and each of the officers, directors,
employees and agents of the Banks, the Agent and the Affiliates of each of the
Banks and the Agent (collectively herein called the “Bank Parties” and
individually called a “Bank Party”) free and harmless from and against any and
all actions, causes of action, suits, losses, liabilities, damages and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements
(collectively herein called the “Indemnified Liabilities”), incurred by the Bank
Parties or any of them as a result of, or arising out of, or relating to
(i) this Agreement, the Committed Notes (if any) or the Committed Loans or
(ii) the direct or indirect use of proceeds of any of the Committed Loans or any
credit extended hereunder, except for (x) any such

 

--------------------------------------------------------------------------------


 

Indemnified Liabilities arising on account of such Bank Party’s gross
negligence, bad faith or willful misconduct as determined by a court of
competent jurisdiction in a final and nonappealable judgment and (y) to the
extent such Indemnified Liabilities result from any dispute solely among
Indemnified Parties other than any claims against Agent in its capacity or in
fulfilling its role as Agent under this Agreement and other than any claims
arising out of any act or omission on the part of the Company, and if and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Company hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.  The Company agrees not to assert any claim against the Bank
Parties on any theory of liability, for consequential, indirect, special or
punitive damages arising out of or otherwise relating to this Agreement and the
Committed Notes (if any) or any of the transactions contemplated hereby or
thereby or the actual or proposed use of the proceeds of the Committed Loans. 
All obligations provided for in this Section 12.7 shall survive repayment of the
Committed Loans, cancellation of the Committed Notes (if any) or any termination
of this Agreement. This Section 12.7 shall not apply with respect to Taxes other
than Taxes that represent losses, claims, damages or similar items arising from
any non-Tax claim.

 

Section 12.8.     Regulation U.  Each Bank represents that it in good faith is
not relying, either directly or indirectly, upon any margin stock (as such term
is defined in Regulation U promulgated by the Board of Governors of the Federal
Reserve System) as collateral security for the extension or maintenance by it of
any credit provided for in this Agreement.

 

Section 12.9.     Extension of Termination Dates; Removal of Banks; Substitution
of Banks.  (a)Not more than 60 days nor less than 30 days prior to any two
anniversaries of the Closing Date (each such date, an “Anniversary Date”), the
Company may, at its option, request all the Banks then party to this Agreement
to extend their scheduled Termination Dates by an additional one year period, or
such shorter period as agreed upon by the Company and the Agent, by means of a
letter, addressed to the Agent (who shall promptly deliver such letter to each
Bank), substantially in the form of Exhibit G.  Each Bank electing (in its sole
discretion) to extend its scheduled Termination Date shall execute and deliver
not earlier than the 30th day nor later than the 20th day prior to such
Anniversary Date counterparts of such letter to the Company and the Agent, who
shall notify the Company, in writing, of the Banks’ decisions no later than 15
days prior to such Anniversary Date, whereupon (unless Banks with an aggregate
Percentage of 50% or more decline to extend their respective scheduled
Termination Dates, in which event the Agent shall notify all the Banks and the
Company thereof and no such extension shall occur) such Bank’s scheduled
Termination Date shall be extended, effective only as of the date that is such
Bank’s then-current scheduled Termination Date, to the date that is one year, or
such shorter period as agreed as provided above, after such Bank’s then-current
scheduled Termination Date.  Any Bank that declines or fails to respond to the
Company’s request for such extension shall be deemed to have not extended its
scheduled Termination Date. Notwithstanding anything to the contrary in this
Agreement, the Company shall not effectuate such extension of the Termination
Date more than twice during the term of this Agreement.

 

(a)        In addition to its rights to remove any Defaulting Bank under
Section 4.1(b), with respect to any Bank (i) on account of which the Company is
required to make any deductions or withholdings or pay any additional amounts,
as contemplated by Section 5.4, (ii)

 

--------------------------------------------------------------------------------


 

on account of which the Company is required to pay any additional amounts, as
contemplated by Section 6.1, (iii) for which it is illegal to make a LIBOR Rate
Loan, as contemplated by Section 6.3, (iv) which has declined to (a) extend such
Bank’s scheduled Termination Date under Section 12.9, or (b) consent to an
amendment, modification or waiver and, in each case, Banks with an aggregate
Percentage in excess of 50% have elected to extend their respective Termination
Dates or consent to such amendment, modification or waiver, the Company may in
its discretion, upon not less than 30 days’ prior written notice to the Agent
and each Bank, remove such Bank as a party hereto.  Each such notice shall
specify the date of such removal (which shall be a Business Day), which shall
thereupon become the scheduled Termination Date for such Bank.

 

(b)        In the event that any Bank does not extend its scheduled Termination
Date pursuant to subsection (a) above or is the subject of a notice of removal
pursuant to subsection (b) above, then, at any time prior to the Termination
Date for such Bank (a “Terminating Bank”), the Company may, at its option,
arrange to have one or more other Eligible Assignees (which may be a Bank or
Banks, or if not a Bank, shall be reasonably acceptable to the Agent (such
acceptance not to be unreasonably withheld or delayed), and each of which shall
herein be called a “Successor Bank”) with the approval of the Agent (such
approval not to be unreasonably withheld or delayed) succeed to all or a
percentage of the Terminating Bank’s outstanding Committed Loans, if any, and
rights under this Agreement and assume all or a like percentage (as the case may
be) of such Terminating Bank’s undertaking to make Committed Loans pursuant
hereto and other obligations hereunder (as if (i) in the case of any Bank
electing not to extend its scheduled Termination Date pursuant to
subsection (a) above, such Successor Bank had extended its scheduled Termination
Date pursuant to such subsection (a) and (ii) in the case of any Bank that is
the subject of a notice of removal pursuant to subsection (b) above, no such
notice of removal had been given by the Company); provided, that, prior to
replacing any Terminating Bank with any Successor Bank, the Company shall have
given each Bank which has agreed to extend its Termination Date an opportunity
to increase its Commitment by all or a portion of the Terminating Banks’
Commitments.  Such succession and assumption shall be effected by means of one
or more agreements supplemental to this Agreement among the Terminating Bank,
the Successor Bank, the Company and the Agent.  On and as of the effective date
of each such supplemental agreement (i) each Successor Bank party thereto shall
be and become a Bank for all purposes of this Agreement and to the same extent
as any other Bank hereunder and shall be bound by and entitled to the benefits
of this Agreement in the same manner as any other Bank and (ii) the Company
agrees to pay to the Agent for the account of the Agent a processing fee of
$3,500 for each such Successor Bank which is not a Bank.

 

(c)        On the Termination Date for any Terminating Bank, such Terminating
Bank’s Commitment shall terminate and the Company shall pay in full all of such
Terminating Bank’s Committed Loans (except to the extent assigned pursuant to
subsection (c) above) and all other amounts payable to such Bank hereunder
(including any amounts payable pursuant to Section 5.4 on account of such
payment); provided, that, if an Event of Default or Unmatured Event of Default
exists on the date scheduled as any Terminating Bank’s Termination Date, payment
of such Terminating Bank’s Committed Loans shall be postponed to (and, for
purposes of calculating commitment fees under Section 3.4 and determining the
Required Banks (except as provided below), but for no other purpose, such
Terminating Bank’s Commitment shall continue until) the first Business Day
thereafter on which (i) no Event of Default or Unmatured

 

--------------------------------------------------------------------------------


 

Event of Default exists (without regard to any waiver or amendment that makes
this Agreement less restrictive for the Company, other than as described in
clause (ii) below) or (ii) the Required Banks (which for purposes of this
subsection (d) shall be determined based upon the respective Percentages and
aggregate Commitments of all Banks other than any Terminating Bank whose
scheduled Termination Date has been extended pursuant to this proviso) waive or
amend the provisions of this Agreement to cure all existing Events of Default or
Unmatured Events of Default or agree to permit any borrowing hereunder
notwithstanding the existence of any such event.  In the event that Citibank or
its Affiliates shall become a Terminating Bank, the provisions of Section 11.9
shall apply with respect to Citibank in its capacity as Agent.

 

(d)       To the extent that all or a portion of any Terminating Bank’s
obligations are not assumed pursuant to subsection (c) above, the Aggregate
Commitment shall be reduced on the applicable Termination Date and each Bank’s
percentage of the reduced Aggregate Commitment shall be revised pro rata to
reflect such Terminating Bank’s absence.  The Agent shall distribute a revised
Schedule I indicating such revisions promptly after the applicable Termination
Date and update the Register accordingly.  Such revised Schedule I shall be
deemed conclusive in the absence of demonstrable error.

 

Section 12.10.   Captions.  Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

 

Section 12.11.   Governing Law; Jurisdiction; Severability.  THIS AGREEMENT AND
EACH NOTE SHALL BE A CONTRACT MADE UNDER, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.  THE COMPANY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF SITTING IN NEW YORK COUNTY, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.  All obligations of the Company and the rights of the Agent, the
Banks and any other holders of the Committed Loans expressed herein or in the
Committed Notes (if any) shall be in addition to and not in limitation of those
provided by applicable law.  Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement

 

--------------------------------------------------------------------------------


 

shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

Section 12.12.   Counterparts; Effectiveness.  This Agreement may be executed in
any number of counterparts and by the different parties on separate counterparts
and each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement.  Delivery
of a counterpart via facsimile or electronic mail, including by email with a
“.pdf” copy hereof attached, shall constitute delivery of an original
counterpart.  When counterparts of this Agreement executed by each party shall
have been lodged with the Agent (or, in the case of any Bank as to which an
executed counterpart shall not have been so lodged, the Agent shall have
received facsimile, electronic mail or other written confirmation of execution
of a counterpart hereof by such Bank), this Agreement shall become effective as
of the date hereof and the Agent shall so inform all of the parties hereto.

 

Section 12.13.   Further Assurances.  The Company agrees to do such other acts
and things, and to deliver to the Agent and each Bank such additional
agreements, powers and instruments, as the Agent or any Bank may reasonably
require or deem advisable to carry into effect the purposes of this Agreement or
to better assure and confirm unto the Agent and each Bank their respective
rights, powers and remedies hereunder.

 

Section 12.14.   Successors and Assigns.  This Agreement shall be binding upon
the Company, the Banks and the Agent and their respective successors and
assigns, and shall inure to the benefit of the Company, the Banks and the Agent
and the respective successors and assigns of the Banks and the Agent.  Except as
expressly provided herein, the Company may not assign any of its rights or
delegate any of its duties under this Agreement without the prior written
consent of all of the Banks.

 

Section 12.15.   Judgment.  (a)  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at the Agent’s principal office in New York at 11:00 A.M.
(New York time) on the Business Day preceding that on which final judgment is
given.

 

(a)        If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in another currency into Dollars, the
parties agree to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such currency with Dollars at the Agent’s
principal office in New York at 11:00 A.M. (New York time) on the Business Day
preceding that on which final judgment is given.

 

(b)        The obligation of the Company in respect of any sum due from it in
any currency (the “Primary Currency”) to any Bank or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Bank or the Agent (as
the case may be), of any sum adjudged to be so due in such other currency, such
Bank or the Agent (as the case may be) may in accordance with

 

--------------------------------------------------------------------------------


 

normal banking procedures purchase the applicable Primary Currency with such
other currency; if the amount of the applicable Primary Currency so purchased is
less than such sum due to such Bank or the Agent (as the case may be) in the
applicable Primary Currency, the Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Bank or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Bank or the Agent (as the case
may be) in the applicable Primary Currency, such Bank or the Agent (as the case
may be) agrees to remit to the Company such excess.

 

Section 12.16.   Waiver of Jury Trial.  THE COMPANY, THE AGENT AND EACH BANK
HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE
OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY COMMITTED NOTE OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

Section 12.17.   No Fiduciary Relationship.  The Company acknowledges that
neither the Agent nor any Bank has any fiduciary relationship with, or fiduciary
duty to, the Company arising out of or in connection with this Agreement, the
Committed Notes (if any) or the transactions contemplated hereby, and the
relationship between the Agent and the Banks, on the one hand, and the Company,
on the other, in connection herewith or therewith is solely that of creditor and
debtor.  This Agreement does not create a joint venture among the parties.

 

Section 12.18.   USA Patriot Act.  Each Bank and the Agent (for itself in such
capacity and not on behalf of any Bank) hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Bank or the Agent, as applicable, to identify the Company in
accordance with the Act.  The Company shall provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Agent or any Banks in order to assist the Agent and the Banks in
maintaining compliance with the Act.

 

SECTION 13.                       GUARANTY.

 

Section 13.1.     The Guaranty  The Guarantors hereby jointly and severally
guarantee to each Bank and the Agent and their respective successors and assigns
the prompt payment in full when due upon the expiration of any applicable
remedial period (whether at stated maturity, by acceleration or otherwise) of
the obligations, whether direct or indirect, absolute or contingent, now or
hereafter from time to time owing to the Banks or the Agent by the Company or
any other Obligor under this Agreement or any of the other Loan Documents, in
each case strictly in accordance with the terms hereof and thereof and including
all monetary obligations incurred during the pendency of any bankruptcy,
insolvency, examinership, receivership or other similar proceeding of the
Company, regardless of whether allowed or

 

--------------------------------------------------------------------------------


 

allowable in such proceeding (such obligations being herein collectively called
the “Guaranteed Obligations”).  The Guarantors hereby further jointly and
severally agree that if the Company shall fail to pay in full when due upon the
expiration of any applicable remedial period (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

 

Section 13.2.     Obligations Unconditional.  The obligations of the Guarantors
under Section 13.1 are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Company under this Agreement or any other agreement or
instrument referred to herein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 13 that the obligations of the Guarantors hereunder shall be primary
obligations, absolute and unconditional, joint and several, under any and all
circumstances (and any defenses thereto are hereby waived by the Guarantors). 
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder (and any such defense are hereby waived),
which shall remain absolute and unconditional as described above:

 

(i)  at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

(ii)  any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;

 

(iii)  the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

 

(iv)  any law or regulation of any jurisdiction or any other event affecting any
term of a Guaranteed Obligation; or

 

(v)  any lien or security interest granted to, or in favor of, the Agent or any
Bank or Banks as security for any of the Guaranteed Obligations shall fail to be
perfected.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Agent or any
Bank exhaust any right, power or remedy or proceed against the Company under
this Agreement or any other agreement or instrument referred to herein, or
against any other Person under any other

 

--------------------------------------------------------------------------------


 

guarantee of, or security for, any of the Guaranteed Obligations.  The
Guarantors expressly confirm that they shall obtain substantial direct and
indirect benefit from the giving of the Guaranty pursuant to this Agreement.

 

Section 13.3.     Reinstatement.  The obligations of the Guarantors under this
Section shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Company in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy, liquidation, examinership or reorganization or otherwise, and the
Guarantors jointly and severally agree that they will indemnify the Agent and
each Bank on demand for all reasonable costs and expenses (including fees of
counsel) incurred by the Agent or such Bank in connection with such rescission
or restoration, including any such costs and expenses incurred in defending
against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, liquidation,
examinership, insolvency or similar law.

 

Section 13.4.     Subrogation.  The Guarantors hereby jointly and severally
agree that until the payment and satisfaction in full of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Banks
under this Agreement they shall not exercise any right or remedy arising by
reason of any performance by them of their guarantee in Section 13.1, whether by
subrogation or otherwise, against the Company or any other guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

 

Section 13.5.     Remedies.  The Guarantors jointly and severally agree that, as
between the Guarantors and the Banks, the obligations of the Company under this
Agreement may be declared to be forthwith due and payable as provided in
Section 10 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Section 10) for purposes of Section 13.1
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Company and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Company) shall forthwith
become due and payable by the Guarantors for purposes of Section 13.1.

 

Section 13.6.     Continuing Guaranty.  The guarantee in this Section 13 is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

Section 13.7.     Indemnity and Rights of Contribution.  The Company and the
Guarantors hereby agree, as between themselves, that (a) if a payment of any
Guaranteed Obligations shall be made by any Subsidiary Guarantor under this
Agreement, the Company shall indemnify such Subsidiary Guarantor for the full
amount of such payment and (b) if any Subsidiary Guarantor shall become an
Excess Funding Guarantor (as defined below) by reason of the payment by such
Subsidiary Guarantor of any Guaranteed Obligations that shall not have been
fully indemnified by the Company, then the other Subsidiary Guarantors shall, on
demand of such Excess Funding Guarantor (but subject to the next sentence), pay
to such Excess Funding Guarantor an amount equal to such Subsidiary Guarantor’s
Pro Rata Share (as defined below and determined, for this purpose, without
reference to the properties, debts and liabilities of such

 

--------------------------------------------------------------------------------


 

Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations.  The payment obligation of the Company to any
Subsidiary Guarantor or of a Subsidiary Guarantor to any Excess Funding
Guarantor under this Section shall be subordinate and subject in right of
payment to the prior payment in full of the obligations of such Obligor under
the other provisions of this Agreements, including this Section 13, and such
Subsidiary Guarantor or Excess Funding Guarantor, as the case may be, shall not
exercise any right or remedy with respect to such excess until payment and
satisfaction in full of all of such obligations.

 

For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Subsidiary Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate
present fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of the other Subsidiary Guarantors that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of all of the Subsidiary
Guarantors exceeds the amount of all the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Subsidiary Guarantors hereunder) of all of the Subsidiary
Guarantors, determined (A) with respect to any Subsidiary Guarantor that is a
party hereto on the Transaction Closing Date, as of the Transaction Closing
Date, and (B) with respect to any other Subsidiary Guarantor, as of the date
such Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

 

Section 13.8.     General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 13.1
would otherwise, taking into account the provisions of Section 13.7, be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under
Section 13.1, then, notwithstanding any other provision hereof to the contrary,
the amount of such liability shall, without any further action by such
Guarantor, any Bank, the Agent or any other Person, be automatically limited and
reduced to the highest amount that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or proceeding.

 

Section 13.9.     Releases.

 

(a)        In the event of (i) a sale or other transfer or disposition of all of
the Capital Stock in any Subsidiary Guarantor to any Person that is not an
Affiliate of AerCap in compliance with Section 8.9 or (ii) the sale or other
transfer or disposition, by way of merger, consolidation or otherwise,  of
assets or Capital Stock of a Subsidiary Guarantor substantially as an entirety
to a Person that is not an Affiliate of AerCap in compliance with the terms of
Section 8.9, then,

 

--------------------------------------------------------------------------------


 

without any further action on the part of the Agent or any Bank, such Subsidiary
Guarantor (or the Person concurrently acquiring such assets of such Subsidiary
Guarantor) shall be deemed automatically and unconditionally released and
discharged of any obligations under the guarantee of such Subsidiary Guarantor
of the Guaranteed Obligations, as evidenced by a written instrument or
confirmation executed by the Agent, upon the request and at the expense of the
Company.  Upon delivery by the Company to the Agent of an officers’ certificate
stating that such sale or other disposition was made by AerCap in accordance
with the provisions of this Agreement, including Section 8.9, the Agent will
execute any documents required in order to evidence the release of any
Subsidiary Guarantor from its obligations under its guarantee of the Guaranteed
Obligations.

 

(b)                             In addition, the guarantee of a Subsidiary
Guarantor of the Guaranteed Obligations will be released:

 

(i) if the Subsidiary Guarantor (other than the Company or any Subsidiary that
is or becomes a Subsidiary Guarantor on the Transaction Closing Date) ceases to
be a guarantor under any Capital Markets Debt or unsecured Credit Facilities,
including the guarantee that resulted in the obligation of such Subsidiary
Guarantor to guarantee the Guaranteed Obligations, and is released or discharged
from all obligations thereunder; or

 

(ii) upon the expiration or termination of the Commitments and the payment in
full of all obligations of the Obligors under this Agreement and under the
Committed Notes (other than unasserted contingent indemnification and expense
reimbursement obligations).

 

(c)                               Any Subsidiary Guarantor not released from its
obligations under its guarantee of the Guaranteed Obligations as provided in
this Section 13.9 will remain liable for the full amount of the Guaranteed
Obligations as provided in this Section 13.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

INTERNATIONAL LEASE FINANCE

 

 

CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

AGENT

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

BANKS

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex II

 

FORM OF GUARANTEE AND ASSUMPTION AGREEMENT

 

GUARANTEE ASSUMPTION AGREEMENT dated as of [DATE] by [NAME OF ADDITIONAL
SUBSIDIARY GUARANTOR], a [ ] (the “Additional Subsidiary Guarantor”), in favor
of Citibank, N.A., as Administrative Agent for the Banks party to the Credit
Agreement referred to below (in such capacity, together with its successors in
such capacity, the “Agent”).  International Lease Finance Corporation, a
California corporation (the “Company”), the Banks referred to therein and the
Agent are parties to that $2,300,000,000 Three-Year Revolving Credit Agreement,
dated as of October 9, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Capitalized terms used but
not otherwise defined herein shall have the meaning specified in the Credit
Agreement.

 

Pursuant to Section 8.18 of the Credit Agreement, the Additional Subsidiary
Guarantor hereby agrees to become a “Subsidiary Guarantor” for all purposes of
the Credit Agreement.  Without limiting the foregoing, the Additional Subsidiary
Guarantor hereby, jointly and severally with the other Subsidiary Guarantors,
guarantees to each Bank and the Agent and their respective successors and
assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of all Guaranteed Obligations (as defined in
Section 13.1 of the Credit Agreement) in the same manner and to the same extent
as is provided in Section 13 of the Credit Agreement.  In addition, the
Additional Subsidiary Guarantor hereby makes the representations and warranties
set forth in Sections 7.1, 7.2, [and] 7.3(1) with respect to itself and its
obligations under this Guarantee Assumption Agreement, as if each reference in
such Sections to the Credit Agreement included reference to this Guarantee
Assumption Agreement.

 

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver the
opinions referred to in Section 8.18 of the Credit Agreement to the Banks and
the Agent.

 

[Signature Page Follows]

 

 

 

 

--------------------------------------------------------------------------------

1                       For the Guarantee and Assumption Agreement to be entered
into by AerCap Holdings N.V. add the following: “, 7.7 and 7.15 (it being
understood that for purposes of Section 7.15 “Significant Subsidiaries” shall
mean (i) any Obligor that is a Subsidiary of AerCap and (ii) any other
Subsidiary or an AerCap Subsidiary which is so defined pursuant to Rule 1-02 of
Regulation S-X promulgated by the Securities and Exchange Commission)”

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.

 

 

[ADDITIONAL SUBSIDIARY GUARANTOR]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged and Agreed, as of the date

 

first above written:

 

 

 

Citibank, N.A.,

 

  as Agent

 

 

 

By:

 

 

 

 

Its:

 

 

 

--------------------------------------------------------------------------------


 

Annex III

 

For the Fiscal Quarter/Year ended [DATE]

 

Schedule 1 to Exhibit C

 

CONSOLIDATED INDEBTEDNESS TO SHAREHOLDER’S EQUITY
(Required by Sections 8.1.3 and 8.10 of the Credit Agreement)

 

 

As of the Date Hereof
(Dollars in Thousands)

Consolidated Indebtedness

 

Indebtedness

$[               ]

Less:

 

The amount of current and deferred income taxes and rentals received in advance
of AerCap and the AerCap Subsidiaries (to the extent constituting Indebtedness)

[               ]

Less:

[               ]

Aggregate amount outstanding of Hybrid Capital Securities multiplied by the
Hybrid Capital Securities Percentage

[               ]

Adjustments in relation to Indebtedness denominated in any currency other than
Dollars and any related derivative liability, in each case to the extent arising
from currency fluctuations (such exclusions to apply only to the extent the
resulting liability is hedged by AerCap or such AerCap Subsidiary)

[               ]

Net obligations of any Person under any swap contracts that are not yet due and
payable

[               ]

Trade payables outstanding in the ordinary course of business, but not overdue
by more than 90 days

[               ]

The lesser of (i) $2,000,000,000 and (ii) the aggregate amount of “cash and cash
equivalents” or any line item of similar import (but in any event, excluding
“restricted cash” or any line item of similar import and excluding “cash and
cash equivalents” or any line item of similar import subject to any Lien (other
than (x) Liens arising by operation of law and (y) bankers’ Liens arising in the
ordinary course of business)) reflected on a consolidated balance sheet of
AerCap prepared as of such date of determination in accordance with GAAP

[               ]

Consolidated Indebtedness (A)

[               ]

Shareholder’s Equity (B)

[               ]

Ratio of Consolidated Indebtedness to Shareholder’s Equity ((A) divided by (B))2

[    ]%3

 

--------------------------------------------------------------------------------

2                        As calculated pursuant to Section 8.10 of the Credit
Agreement and the definitions of Consolidated Indebtedness and Shareholder’s
Equity set forth in Section 1.2 of the Credit Agreement.

 

3                        For compliance, not permitted to exceed at any time the
applicable ratio set forth in Section 8.10 of the Credit Agreement for the
applicable period set forth in such Section.

 

--------------------------------------------------------------------------------


 

Annex IV

 

For the Fiscal Quarter/Year ended [DATE]

 

Schedule 2 to Exhibit C

 

INTEREST COVERAGE RATIO
(Required by Sections 8.1.3 and 8.11 of the Credit Agreement)

 

 

For the Four Consecutive Fiscal
Quarters Ended on the Date Hereof
(Dollars in Thousands)

EBITDA4

 

Net Income

$[             ]

Add:

 

Consolidated Interest Expense

[               ]

Income tax expense

[               ]

Depreciation and depletion expense

[               ]

Amortization expense

[               ]

Amount of any extraordinary, unusual or nonrecurring non-cash restructuring
charges

[               ]

Add (to the extent deducted in determining net income):

 

Extraordinary, unusual or nonrecurring losses

[               ]

Non-cash items

[               ]

Less (to the extent added in determining net income):

 

Extraordinary, unusual or nonrecurring gains

[               ]

Non-cash items

[               ]

EBITDA (A):

[               ]

Consolidated Interest Expense (1):

[               ]

Cash dividend payments on any series of preferred stock (excluding items
eliminated in consolidation) (2):

[               ]

Sum of (1) plus (2) equals (B):

[               ]

Interest Coverage Ratio ((A) divided by (B))5

[    ]%6

 

 

--------------------------------------------------------------------------------

4                        For the purposes of calculating EBITDA for any four
quarter period, such calculation shall be made (i) after giving effect to any
Acquisition consummated during such period and (ii) assuming that such
Acquisition occurred at the beginning of such period; provided, that any pro
forma calculation made by the Company either (i) based on Regulation S-X or
(ii) as calculated in good faith and set forth in an officer’s certificate of
the Company, in reasonable detail, (and in the case of this clause (ii), based
on audited financials of the target company) shall be acceptable

 

5                        As calculated pursuant to Section 8.11 of the Credit
Agreement and the definition of Interest Coverage Ratio set forth in Section 1.2
of the Credit Agreement.

 

6                       For compliance, must not be less than 200% on the last
day of any quarter of any fiscal year of the Company.

 

 

2

--------------------------------------------------------------------------------